Exhibit 10.2

 

CREDIT AGREEMENT

Dated as of November 2, 2018

among

AMPLIFY ENERGY OPERATING LLC
as the Borrower,

AMPLIFY ACQUISITIONCO INC.,
as Parent

 

BANK OF MONTREAL,
as Administrative Agent

and

an L/C Issuer,

 

BANK OF AMERICA, N.A. and CITIBANK, N.A.,
as Co-Syndication Agents

REGIONS BANK and U.S. BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents

and

The Other Lenders Party Hereto

 


BMO CAPITAL MARKETS CORP.,
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,
CITIBANK N.A.
REGIONS CAPITAL MARKETS, a division of Regions Bank
U.S. BANK, NATIONAL ASSOCIATION,
as Joint Lead Arrangers

and

BMO CAPITAL MARKETS CORP.,
as Sole Bookrunner

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS2

 

 

Section 1.01

Defined Terms2

 

 

Section 1.02

Other Interpretive Provisions37

 

 

Section 1.03

Accounting Terms37

 

 

Section 1.04

Petroleum Terms38

 

 

Section 1.05

Rounding38

 

 

Section 1.06

Times of Day38

 

 

Section 1.07

Letter of Credit Amounts38

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS39

 

 

Section 2.01

Committed Loans39

 

 

Section 2.02

Committed Borrowings, Conversions and Continuations of Committed Loans39

 

 

Section 2.03

Letters of Credit40

 

 

Section 2.04

Increases of Aggregate Commitments49

 

 

Section 2.05

Borrowing Base51

 

 

Section 2.06

Prepayments54

 

 

Section 2.07

Termination or Reduction of Commitments56

 

 

Section 2.08

Repayment of Loans56

 

 

Section 2.09

Interest57

 

 

Section 2.10

Fees57

 

 

Section 2.11

Computation of Interest and Fees58

 

 

Section 2.12

Evidence of Debt58

 

 

Section 2.13

Payments Generally; Administrative Agent’s Clawback59

 

 

Section 2.14

Sharing of Payments by Lenders60

 

 

Section 2.15

Defaulting Lenders61

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY64

 

 

Section 3.01

Taxes64

 

 

Section 3.02

Illegality67

 

 

Section 3.03

Inability to Determine Rates67

 

 

Section 3.04

Increased Costs; Reserves on Eurodollar Rate Loans68

 

 

Section 3.05

Compensation for Losses70

 

 

Section 3.06

Mitigation Obligations; Replacement of Lenders70

 

i

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(cont’d)

 

Section 3.07

Survival71

 

 

Section 3.08

Availability of LIBOR Market Index Rate Loans71

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS71

 

 

Section 4.01

Conditions to Initial Credit Extension71

 

 

Section 4.02

Conditions to All Credit Extensions76

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES77

 

 

Section 5.01

Existence, Qualification and Power77

 

 

Section 5.02

Authorization; No Contravention77

 

 

Section 5.03

Governmental Authorization; Other Consents77

 

 

Section 5.04

Binding Effect78

 

 

Section 5.05

Financial Statements; No Material Adverse Effect78

 

 

Section 5.06

Litigation78

 

 

Section 5.07

No Default79

 

 

Section 5.08

Ownership of Property; Liens79

 

 

Section 5.09

Environmental Compliance79

 

 

Section 5.10

Insurance80

 

 

Section 5.11

Taxes80

 

 

Section 5.12

ERISA Compliance80

 

 

Section 5.13

Subsidiaries; Equity Interests; Loan Parties81

 

 

Section 5.14

Margin Regulations; Investment Company Act81

 

 

Section 5.15

Disclosure82

 

 

Section 5.16

Compliance with Laws82

 

 

Section 5.17

Solvency82

 

 

Section 5.18

Casualty, Etc82

 

 

Section 5.19

Labor Matters82

 

 

Section 5.20

Security Instruments82

 

 

Section 5.21

Engineered Oil and Gas Properties83

 

 

Section 5.22

Sale of Production84

 

 

Section 5.23

OFAC; Sanctions84

 

 

Section 5.24

Anti-Corruption Laws85

 

 

Section 5.25

PATRIOT Act85

 

ARTICLE VI

AFFIRMATIVE COVENANTS85

 

 

Section 6.01

Financial Statements85

 

ii

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(cont’d)

 

Section 6.02

Certificates; Other Information87

 

 

Section 6.03

Notices89

 

 

Section 6.04

Payment of Obligations90

 

 

Section 6.05

Preservation of Existence, Etc90

 

 

Section 6.06

Maintenance of Properties91

 

 

Section 6.07

Maintenance of Insurance91

 

 

Section 6.08

Compliance with Laws91

 

 

Section 6.09

Books and Records92

 

 

Section 6.10

Inspection Rights92

 

 

Section 6.11

Use of Proceeds92

 

 

Section 6.12

Covenant to Guarantee Obligations and Give Security92

 

 

Section 6.13

Compliance with Environmental Laws94

 

 

Section 6.14

Further Assurances95

 

 

Section 6.15

Production Proceeds95

 

 

Section 6.16

Anti-Corruption, Anti-Terrorism; Anti-Money Laundering Laws; and Sanctions95

 

 

Section 6.17

Post-Closing Changes95

 

 

Section 6.18

Deposit Accounts, Securities Accounts and Commodities Accounts96

 

 

Section 6.19

Minimum Hedging Requirements96

 

 

Section 6.20

Post‑Closing Covenants - Supplemental Title Information97

 

ARTICLE VII

NEGATIVE COVENANTS97

 

 

Section 7.01

Liens97

 

 

Section 7.02

Investments100

 

 

Section 7.03

Indebtedness101

 

 

Section 7.04

Fundamental Changes104

 

 

Section 7.05

Dispositions104

 

 

Section 7.06

Restricted Payments106

 

 

Section 7.07

Change in Nature of Business107

 

 

Section 7.08

Transactions with Affiliates107

 

 

Section 7.09

Burdensome Agreements107

 

 

Section 7.10

Use of Proceeds108

 

 

Section 7.11

Financial Covenants108

 

iii

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(cont’d)

 

Section 7.12

Hedge Transactions108

 

 

Section 7.13

Sanctions110

 

 

Section 7.14

Anti-Corruption Laws110

 

 

Section 7.15

Prepayment of Restricted Debt110

 

 

Section 7.16

Limitation on Leases110

 

 

Section 7.17

Take-or-Pay or Other Prepayments111

 

 

Section 7.18

Marketing Activities111

 

 

Section 7.19

No Foreign Subsidiaries or Foreign Operations111

 

 

Section 7.20

Amendments to Organizational Documents111

 

 

Section 7.21

Holding Company111

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES112

 

 

Section 8.01

Events of Default112

 

 

Section 8.02

Remedies Upon Event of Default114

 

 

Section 8.03

Application of Funds115

 

ARTICLE IX

ADMINISTRATIVE AGENT115

 

 

Section 9.01

Appointment and Authority115

 

 

Section 9.02

Rights as a Lender116

 

 

Section 9.03

Exculpatory Provisions116

 

 

Section 9.04

Reliance by Administrative Agent117

 

 

Section 9.05

Delegation of Duties117

 

 

Section 9.06

Resignation of Administrative Agent118

 

 

Section 9.07

Non-Reliance on Administrative Agent and Other Lenders119

 

 

Section 9.08

No Other Duties, Etc119

 

 

Section 9.09

Administrative Agent May File Proofs of Claim119

 

 

Section 9.10

Collateral and Guaranty Matters120

 

 

Section 9.11

Flood Insurance121

 

 

Section 9.12

Intercreditor Agreements121

 

 

Section 9.13

Enforcement122

 

 

Section 9.14

Credit Bidding122

 

 

Section 9.15

Certain ERISA Matters123

 

ARTICLE X

MISCELLANEOUS124

 

 

Section 10.01

Amendments, Etc124

 

 

Section 10.02

Notices; Effectiveness; Electronic Communication126

 

iv

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(cont’d)

 

Section 10.03

No Waiver; Cumulative Remedies127

 

 

Section 10.04

Expenses; Indemnity; Damage Waiver128

 

 

Section 10.05

Payments Set Aside130

 

 

Section 10.06

Successors and Assigns130

 

 

Section 10.07

Treatment of Certain Information; Confidentiality135

 

 

Section 10.08

Right of Setoff136

 

 

Section 10.09

Interest Rate Limitation137

 

 

Section 10.10

Counterparts; Integration; Effectiveness137

 

 

Section 10.11

Survival of Representations and Warranties137

 

 

Section 10.12

Severability137

 

 

Section 10.13

Replacement of Lenders138

 

 

Section 10.14

Governing Law; Jurisdiction; Etc138

 

 

Section 10.15

Waiver of Jury Trial139

 

 

Section 10.16

No Advisory or Fiduciary Responsibility140

 

 

Section 10.17

USA PATRIOT Act Notice140

 

 

Section 10.18

Electronic Execution of Assignments and Certain Other Documents141

 

 

Section 10.19

Keepwell141

 

 

 




v

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(cont’d)

Schedules and Exhibits

Schedule 2.01

 

Commitments and Applicable Percentages

Schedule 5.03

 

Governmental Authorizations

Schedule 5.06

 

Litigation

Schedule 5.09

 

Environmental Matters

Schedule 5.13

 

Subsidiaries, Other Equity Investments and Loan Party Information

Schedule 5.22

 

Sale of Production

Schedule 7.01

 

Existing Liens

Schedule 7.02

 

Existing Investments

Schedule 7.03

 

Existing Indebtedness

Schedule 10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

Exhibit A

 

Form of Committed Loan Notice

Exhibit B

 

Form of Prepayment Notice

Exhibit C

 

Form of Note

Exhibit D

 

Form of Compliance Certificate

Exhibit E

 

Form of Assignment and Assumption

Exhibit F

 

Form of Solvency Certificate

Exhibit G

 

Form of Guaranty

Exhibit H

 

Form of Mortgage

Exhibit I

 

Form of Security Agreement

Exhibit J

 

Form of Junior Lien Intercreditor Agreement

Exhibit K

 

Form of Public Parent Pledge Agreement

Exhibit L

 

Form of Commitment Increase Agreement

Exhibit M

 

Form of Additional Lender Agreement

 

 

vi

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of November 2, 2018 among AMPLIFY
ENERGY OPERATING LLC, a Delaware limited liability company (the “Borrower”),
AMPLIFY ACQUISITIONCO INC., as Delaware corporation (the “Parent”), each LENDER
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”) and BANK OF MONTREAL, as Administrative Agent and an L/C Issuer.

PRELIMINARY STATEMENTS:

WHEREAS, the Borrower, as borrower, and Parent have heretofore entered into that
certain Amended and Restated Credit Agreement dated as of May 4, 2017, with
Wells Fargo Bank, N.A., as administrative agent, and the other banks and
financial institutions party thereto, pursuant to which the Borrower incurred
certain Indebtedness as loans or reimbursement obligations in respect of letters
of credit issued for its benefit or the benefit of one or more of its
Subsidiaries;

WHEREAS, the Borrower has requested that (i) on the Closing Date, the Lenders
provide Committed Loans to the Borrower (but subject to compliance with
Section 4.01(k) regarding the minimum remaining Available Commitment) and
(ii) at any time and from time to time after the Closing Date, the Lenders
provide Committed Loans to the Borrower subject to the Available Commitment, and
the Borrower has requested that each L/C Issuer issue Letters of Credit (subject
to the Available Commitment) at any time and from time to time prior to the
Letter of Credit Expiration Date (including on the Closing Date to back stop
and/or replace any existing letter of credit, in an aggregate stated amount at
any time outstanding not in excess of $50,000,000;

WHEREAS, on the Closing Date, the proceeds of the Committed Loans will be used
by the Borrower to refinance the Indebtedness under the Existing Credit
Agreement and following the Closing Date, the proceeds of the Committed Loans
will be used by the Borrower for the acquisition, development and exploration of
Oil and Gas Properties and for working capital and other general corporate
purposes of the Borrower and the other Loan Parties and Restricted Subsidiaries
and to make Investments and Restricted Payments (in each case, to the extent
permitted under this Agreement), and the Letters of Credit will be used by the
Borrower and the other Loan Parties and Restricted Subsidiaries for general
corporate purposes, including to secure any surety and bonding requirements and
to support deposits required under purchase agreements pursuant to which the
Borrower and the other Loan Parties and Restricted Subsidiaries may acquire Oil
and Gas Properties and other assets;

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

Defined Terms

.  As used in this Agreement, the following terms shall have the meanings set
forth below:

2

730197112 18599474

--------------------------------------------------------------------------------

 

“Administrative Agent” means Bank of Montreal in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent Fee Letter” means that certain Administrative Agent Fee
Letter, dated as of October 12, 2018, among the Administrative Agent and the
Borrower.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.  As of the
Closing Date, the amount of the Aggregate Commitments is $425,000,000.

“Aggregate Exposure” means, with respect to any Lender, at any time, the sum of
(a) the aggregate Outstanding Amount of the Committed Loans of such Lender plus
(b) such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations.

“Agreement” means this Credit Agreement, as the same may be further amended from
time to time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent, the Borrower or its Subsidiaries from
time to time concerning or relating to bribery or corruption.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Committed Loans and the obligation of each L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.




3

 

--------------------------------------------------------------------------------

 

“Applicable Rate” means, at any date, the applicable percentage per annum set
forth below, based upon the Borrowing Base Utilization Ratio at such date:

 

Applicable Rate

 

Borrowing Base
Utilization Ratio

Base Rate

Eurodollar Rate + LIBOR Market Index Rate +
Letters of Credit

Commitment Fee

> 90%

2.000%

3.000%

0.500%

> 75% and ≤ 90%

1.750%

2.750%

0.500%

> 50% and ≤ 75%

1.500%

2.500%

0.500%

> 25% and ≤ 50%

1.250%

2.250%

0.375%

≤ 25%

1.000%

2.000%

0.375%

 

Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided, however, that if at any
time the Parent or the Borrower fails to deliver an Engineering Report pursuant
to Section 6.01(e) or (f) and such failure continues for more than 30 days from
the date when such Engineering Report is due, then the “Applicable Rate” and the
“Commitment Fee” means the rate per annum set forth on the applicable grid when
the applicable Borrowing Base Utilization Ratio is at its highest level;
provided further that the Applicable Rate and Commitment Fee shall revert to the
previous Applicable Rate and Commitment Fee upon the delivery by the Parent or
the Borrower of such Engineering Report.

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender,
(b) any other Person that has a long term senior unsecured debt rating of
BBB+/Baa1 by S&P or Moody’s (or their equivalent) or higher at the time the
relevant Hedge Transaction is entered into (including, for the sake of clarity,
any other Person the obligations of which under Hedge Transactions with Loan
Parties are guaranteed by a credit support provider that has a long term senior
unsecured debt rating of BBB+/Baa1 by S&P or Moody’s (or their equivalent) or
higher at the time such Hedge Transaction is entered into) or (c) any other
Person that is a Lender Counterparty under the second prong of the definition
thereof.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Petroleum Engineers” means (a) DeGolyer and MacNaughton,
(b) Netherland, Sewell & Associates, Inc., (c) Ryder Scott Company, L.P., and
(d) at the Borrower’s option, any other independent petroleum engineers selected
by the Borrower and reasonably acceptable to the Administrative Agent.

“Arranger” means each of BMO Capital Markets Corp., Merrill Lynch, Pierce,
Fenner & Smith, Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the Closing
Date), Citibank N.A., Regions Capital Markets, a division of

4

 

--------------------------------------------------------------------------------

 

Regions Bank, and U.S. Bank, National Association, in the capacity of joint lead
arranger in respect of this Agreement.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(c)(iii).

“Auto-Reinstatement Letter of Credit” has the meaning specified in
Section 2.03(c)(iv).

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07 and (c) the date of termination
of the commitment of each Lender to make Committed Loans and of the obligation
of the L/C Issuers to make L/C Credit Extensions pursuant to Section 8.02.

“Available Commitment” means, at any time of determination, the remainder of
(a) the Facility Limit at such time minus (b) the Total Outstandings.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code, or any similar
federal or state law for the relief of debtors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (i) the Federal Funds Rate plus 1/2 of 1.00%, (ii) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate” and (iii) the Eurodollar Rate for a one
month Interest Period on such day (after giving effect to clause (ii) of the
final paragraph of the definition thereof) plus 1.00% per annum; provided that
if at any time the Base Rate shall be less than 0%, such rate shall be deemed to
be 0% for purposes of this

5

 

--------------------------------------------------------------------------------

 

Agreement.  The “prime rate” is a rate set by the Administrative Agent based
upon various factors including the Administrative Agent’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Loan” means a Committed Loan that bears interest based on the Base
Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Beta Decommissioning Trust” means that certain Supplemental Bond for
Decommissioning Liabilities Trust Agreement (as the same has been amended or
supplemented from time to time), dated as of March 1, 2007 among U.S. Bank
National Association, as trustee, Rise Energy Beta, LLC, SP Beta Properties,
LLC, and Beta Operating Company, LLC, as successor in interest to Pacific Energy
Resources LTD., as settlor and Minerals Management Service of the United States
Department of Interior, as beneficiary.

“Beta Properties” means the Oil and Gas Properties comprising the three Pacific
Outer Continental Shelf lease blocks (P-0300, P-0301 and P-0306), referred to as
the Beta Unit, in the Beta Field located in federal waters approximately 11
miles offshore the Port of Long Beach, California.

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor thereto).

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing Base” means, on any date, either the amount provided for in
Section 2.05(a) or the amount determined in accordance with the provisions of
Section 2.05(b), as the same may be reduced from time to time pursuant to
Sections 2.05(c) and (d).

“Borrowing Base Deficiency” means, as of any date, the amount, if any, by which
the Total Outstandings on such date exceeds the Borrowing Base in effect on such
date.

“Borrowing Base Utilization Ratio” means at any time the ratio (expressed as a
percentage) determined by taking the Total Outstandings and dividing by the
Borrowing Base.

6

 

--------------------------------------------------------------------------------

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Houston, Texas and Chicago, Illinois, and, if such day relates to any
Eurodollar Rate Loan, means any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as a lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person; provided that leases that are recharacterized as
Capital Leases due to a change in GAAP after the Closing Date shall not be
treated as Capital Leases for any purposes under this Agreement but shall
instead be treated as they would have been in accordance with GAAP as in effect
on the Closing Date.

“Cash Collateral” has the meaning specified in Section 2.03(h).

“Cash Collateralize” has the meaning specified in Section 2.03(h).

“Cash Equivalents” means, at any date of determination, any of the following
types of Investments:

(a)

readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any state, territory or commonwealth of the
United States or any political subsidizations of any such state, territory of
commonwealth of the United States, including any agency or instrumentality
thereof, in each case, having maturities of not more than 24 months from the
date of acquisition thereof; provided that the full faith and credit of the
United States is pledged in support thereof; provided, further, that, for the
avoidance of doubt, treasury securities issued by the United States shall be
deemed to be Cash Equivalents for purposes of this clause (a);

(b)

time deposits with, or insured certificates of deposit or bankers’ acceptances
of, any commercial bank that (A) is a Lender or (B)(i) is organized under the
laws of the United States, any state thereof or the District of Columbia or is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital and surplus of at least $500,000,000;

(c)

commercial paper issued by any Person organized under the laws of any state of
the United States and rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or at least “A‑1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than 12 months from the date of acquisition thereof;

(d)

Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Restricted Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, that are
administered by financial institutions that have the highest rating assigned at
that time from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition;

7

 

--------------------------------------------------------------------------------

 

(e)

readily marketable direct obligations issued by any foreign government or any
political subdivision or public instrumentality thereof, in each case rated at
least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or
the then equivalent grade) by S&P, in each case with maturities of 24 months or
less from the date of acquisition;

(f)

repurchase obligations for underlying securities of the types described in
clauses (a) and (b) entered into with any financial institution or recognized
securities dealer meeting the qualifications specified in clause (b) above; and

(g)

investment funds investing at least 90.0% of their assets in funds or securities
of the types described in clauses (a) through (f) above.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Engineered Oil and Gas Property of the Borrower or
any other Loan Party or Restricted Subsidiary.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty; (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority or quasi-Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines, orders,
regulations and directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines, orders, regulations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) (1) any Person (other than any Permitted Holder), or Persons (other than one
or more of the Permitted Holders) constituting a “group” (as such term is used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such Person or its Subsidiaries, and any
Person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that
such Person or group shall be deemed to have “beneficial ownership” of all
securities that such Person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of more than 35% of the Equity
Interests of the Public Parent entitled to vote for members of the board of
directors or equivalent governing body of the

8

 

--------------------------------------------------------------------------------

 

Public Parent on a fully-diluted basis (and taking into account all such
securities that such “Person” or “group” has the right to acquire pursuant to
any option right); or

(b)

during any period of 12 consecutive months, a majority of the seats (other than
vacant seats) on (i) the Board of Directors of the Parent are occupied by
individuals who were neither (A) nominated, appointed or approved by the Board
of Directors of the Parent nor (B) appointed by directors so nominated,
appointed or approved or (ii) the Board of Directors of the Public Parent are
occupied by individuals who were neither (A) nominated, appointed or approved by
the Board of Directors of the Public Parent nor (B) appointed by directors so
nominated, appointed or approved; or

(c)

the Public Parent shall at any time cease to own 100% of the Equity Interests of
the Parent; or

(d)

the Parent shall at any time cease to own 100% of the Equity Interests of the
Borrower; or

(e)

the Borrower or another Loan Party ceases to own 100% of the Equity Interests of
each Guarantor (other than the Parent); or

(f)

a “change in control” (as such term or other similar term is defined in any
indenture or other agreement evidencing any Junior Lien Debt or unsecured
Indebtedness incurred by the Parent or the Borrower in accordance with
Section 7.03(l)) shall have occurred.

“Closing Date” means November 2, 2018.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Security Instruments and all of the other property that is or is intended
under the terms of the Security Instruments to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01 and (b) purchase participations
in L/C Obligations, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Commitment Fee” means has the meaning specified in Section 2.10(a).

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.02.

“Committed Loan” has the meaning specified in Section 2.01.

9

 

--------------------------------------------------------------------------------

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

“Commodity Account” has the meaning assigned to such term in the UCC.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries.  References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc., of such Person and
its properly consolidated subsidiaries.

“Consolidated EBITDAX” means, with respect to the Parent and the Consolidated
Restricted Subsidiaries, for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of
(a) interest expense (including realized and unrealized losses on interest rate
derivative contracts); (b) income tax expense; (c) depreciation, depletion and
amortization expense; (d) impairment of goodwill and long-lived assets
(including Oil and Gas Properties); (e) accretion of asset retirement
obligations; (f) unrealized losses on commodity derivative contracts;
(g) realized losses upon the early termination or other monetization of
commodity derivative contracts; (h) losses on sale of assets; (i) noncash
stock-based compensation expenses; (j) exploration costs; (k) fees and expenses
expensed and paid in cash in connection with any registered offering of Equity
Interests in the Parent; and (l) one time transaction costs, fees and expenses
paid or accrued in connection with debt financings, capital-raising
transactions, acquisitions, investments, divestitures and other non-recurring
corporate transactions, whether or not consummated, in an aggregate amount for
this clause (l) not to exceed $5,000,000 during any period of four consecutive
fiscal quarters; provided that clauses (a) through (j) shall exclude noncash
items to the extent they represent an accrual of or reserve for cash
expenditures in any future period; minus, without duplication and to the extent
included in the statement of such Consolidated Net Income for such period, the
sum of interest income (including realized and unrealized gains on interest rate
derivative contracts); income tax benefit; unrealized gains on commodity
derivative contracts; realized gains upon the early termination or other
monetization of commodity derivative contracts; and gains on sales of
assets.  For the purposes of calculating Consolidated EBITDAX for any period of
four consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the financial covenants contained in Section 7.11, (x) if
during such Reference Period, the Parent or any Consolidated Restricted
Subsidiary shall have made a Material Disposition or Material Acquisition, the
Consolidated EBITDAX for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Disposition or (if elected by the
Parent or the Borrower) such Material Acquisition, as applicable,

10

 

--------------------------------------------------------------------------------

 

occurred on the first day of such Reference Period and (y) notwithstanding the
occurrence of a Hedge Liquidation in respect of any Hedge Transaction, the
Consolidated EBITDAX for such Reference Period shall be calculated giving pro
forma effect to any gain (or loss) that would be attributable during such
Reference Period to the applicable Hedge Transaction in the event such Hedge
Liquidation had not been consummated prior to the scheduled maturity of such
Hedge Transaction.  As used in this definition, “Material Acquisition” means any
acquisition of property or series of related acquisitions of property that
involves the payment of consideration by the Parent and the Consolidated
Restricted Subsidiaries in excess of (1) $20,000,000 in the aggregate during a
fiscal quarter or (2) $20,000,000 for any single acquisition or series of
related acquisitions of Property; and “Material Disposition” means any
disposition of property or series of related dispositions of property that
yields gross proceeds to the Parent or any of the Consolidated Restricted
Subsidiaries in excess of (1) $20,000,000 in the aggregate during a fiscal
quarter or (2) $20,000,000 for any single disposition or series of related
dispositions of property.

“Consolidated Net Debt” means, as of any date of determination, all Indebtedness
of the Parent and the Consolidated Restricted Subsidiaries on a Consolidated
basis other than (a) contingent obligations in respect of Indebtedness described
in clause (b) of the definition of “Indebtedness” (excluding letters of credit),
(b) Indebtedness described in clauses (d), (i), (j) and (k) of the definition of
“Indebtedness”, and (c) Indebtedness described in clause (e) of the definition
of “Indebtedness” in respect of Indebtedness of others described in clauses (a)
or (b) of this definition, minus (b) up to $30,000,000 of the aggregate amount
of cash and Cash Equivalents of the Parent, the Borrower and the other Loan
Parties on such date.

“Consolidated Net Income” means, with respect to the Parent and the Consolidated
Restricted Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Parent and the Consolidated Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded from such net income (to the extent otherwise included
therein) the following: (a) the net income of any Person in which the Parent or
any Consolidated Restricted Subsidiary has an interest (which interest does not
cause the net income of such other Person to be consolidated with the net income
of the Parent and the Consolidated Restricted Subsidiaries in accordance with
GAAP), except to the extent of the amount of dividends or distributions actually
paid in cash during such period by such other Person to the Parent or to a
Consolidated Restricted Subsidiary, as the case may be; (b) the net income (or
loss) of any Person acquired in a pooling-of-interests transaction for any
period prior to the date of such transaction so long as the assets of such
Person are not included in the calculation of the Borrowing Base; (c) any
extraordinary gains or losses during such period; and (d) any gains or losses
attributable to writeups or writedowns of assets, including ceiling test
writedowns.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

11

 

--------------------------------------------------------------------------------

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Administrative Agent, providing for the Administrative Agent’s
exclusive control of a Deposit Account, Securities Account or Commodity Account,
as applicable, executed and delivered by the Parent, the Borrower or any
Restricted Subsidiary, as applicable, and the applicable securities intermediary
(with respect to a Securities Account), bank (with respect to a Deposit Account)
or commodity intermediary (with respect to a Commodity Account), in each case,
at which such relevant account is maintained.

“COPAS” means the Council of Petroleum Accountants Societies.

“Credit Extension” means each of the following: (a) a Committed Borrowing and
(b) an L/C Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2.00% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Committed Loan plus 2.00% per
annum and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2.00% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
(i) the Committed Loans within two Business Days of the date such Committed
Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied or (ii) the
participations in L/C Obligations required to be funded by it hereunder within
two Business Days of the date required to be funded by it hereunder unless such
failure has been cured, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, unless the subject
of a good faith dispute or unless such failure has been cured, (c) has notified
the Borrower, the Administrative Agent or any L/C Issuer in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Committed Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (d) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the

12

 

--------------------------------------------------------------------------------

 

Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (d) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (e) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (e) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.15(e)) upon delivery of written
notice of such determination to the Borrower, each L/C Issuer and each Lender.

“Deposit Account” has the meaning assigned to such term in the UCC.

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.

“Determination Date” has the meaning specified in Section 2.05(b).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction but excluding all
events described in the definition of “Casualty Event” regardless of the value
thereof) of any property by any Person (or the granting of any option or other
right to do any of the foregoing), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.  The issuance of Equity Interests by
any Restricted Subsidiary to any Person other than the Borrower or a
wholly-owned Restricted Subsidiary shall be deemed a Disposition by the Borrower
of its direct or indirect Equity Interest in such Restricted Subsidiary to the
extent of the resulting dilution.

“Disqualified Stock” means any capital stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable) or
upon the happening of any event (a) matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof (other than customary offers to purchase upon  a change in
control, asset sale or casualty or condemnation event and customary acceleration
rights after an event of default so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations (other
than contingent indemnification obligations as to which no claim has been
asserted)), in whole or in part, on or prior to the date that is 91 days after
the Maturity Date, except to the extent that such capital stock is redeemable
with, or solely exchangeable for,

13

 

--------------------------------------------------------------------------------

 

any capital stock of such Person that is not Disqualified Stock, (b) provide for
the scheduled payment of dividends in cash or (c) is or becomes convertible into
or exchangeable for Indebtedness or any Equity Interests that would constitute
Disqualified Stock, in each case, prior to the date that is 91 days after the
Maturity Date; provided that, if such capital stock is issued to any plan for
the benefit of employees of the Public Parent, Parent, the Borrower or its
Subsidiaries or by any such plan to such employees, such capital stock shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by the Public Parent, the Parent, the Borrower or its Subsidiaries
in order to satisfy applicable statutory or regulatory obligations; provided,
further, that any capital stock held by any future, present or former employee,
director, manager or consultant of the Public Parent, the Parent, the Borrower,
any of its Subsidiaries or any of its direct or indirect parent companies or any
other entity in which the Parent, the Borrower or a Subsidiary has an Investment
and is designated in good faith as an “affiliate” by the board of directors or
managers of the Parent or the Borrower, in each case pursuant to any equity
holders’ agreement, management equity plan or stock incentive plan or any other
management or employee benefit plan or agreement shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Parent or the Borrower or its Subsidiaries.

“Dollar” and “$” mean lawful money of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Election Notice” has the meaning specified in Section 2.06(b)(ii).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii)).

“Engineered Oil and Gas Property” means any Oil and Gas Property listed in the
most recent Engineering Report other than any Oil and Gas Property that has been
Disposed of as part of or in connection with any Disposition to a Person other
than a Loan Party that is permitted hereunder or under any other Loan Document.

“Engineering Report” means the Initial Engineering Report and each engineering
report delivered pursuant to Section 2.05 or Section 6.01 setting forth, as of
each December 31 (or January 1) and June 30 (or July 1), as applicable, the
Proved Reserves attributable to the Oil and Gas Properties of the Borrower, the
other Loan Parties, together with a projection of the rate of

14

 

--------------------------------------------------------------------------------

 

production of future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon the economic
assumptions consistent with the Administrative Agent’s lending requirements at
the time, and reflecting any Oil and Gas Hedge Transactions that are in place
with respect to such production.  To the extent that two or more engineering
firms prepare reports as of the same date for portions of the properties
required to be reported on, such reports will collectively constitute a single
“Engineering Report” for the purposes hereof.

“Environmental Laws” means any and all Federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of
determination.  For the avoidance of doubt, debt instruments that are
convertible into Equity Interests shall not be deemed to be Equity Interests
until they are so converted.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in

15

 

--------------------------------------------------------------------------------

 

Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan;
(d) the filing of a notice of intent to terminate, the treatment of a Pension or
Multiemployer Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition that constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a)

for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the greater of (i) 0% and (b) the ICE Benchmark Administration
Limited LIBOR rate (“LIBOR”) or a comparable or successor rate that rate is
approved by the Administrative Agent, as published on the applicable Reuters
screen page (or, if such Reuters screen page is not available, any successor or
substitute page for such service providing such quotations comparable to those
currently provided on such page of such service, as may be designated by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London Interbank eurodollar
market) at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period, for Dollar Deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, provided that if such rate is not available at such time for any reason,
then the “Eurodollar Rate” with respect to such Eurodollar Rate Loan shall be
the rate (rounded upwards, if necessary, to the next 1/100 of 1%) at which
dollar deposits of an amount comparable to such Loan and for a term equivalent
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m. on such day (or if such day is not a Business
Day, then the immediately preceding Business Day); and

(b)

for any interest calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined on
such day (or if such day is not a Business Day, then the immediately preceding
Business Day) prior to such date for Dollar deposits with a term of one month
commencing that day.

Notwithstanding the foregoing, (i) if the Eurodollar Rate shall be less than 0%,
such rate shall be deemed to be 0% for purposes of this Agreement and (ii) if
the circumstances described in Section 3.03(b) have occurred, each reference to
the Eurodollar Rate shall be deemed to refer to the applicable alternative rate
that is implemented in accordance with Section 3.03(b).

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

16

 

--------------------------------------------------------------------------------

 

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Accounts” means (a) each account in which all of the deposits consist
solely of amounts utilized to fund payroll, employee benefits (including
medical, dental and employee benefits claims) or tax obligations of the Parent,
the Borrower or the Restricted Subsidiaries, (b) any segregated account to the
extent such account consists solely of amounts in respect of oil and gas royalty
interests held in a fiduciary, trust or similar capacity for one or more third
parties and (c) other accounts with funds on deposit not to exceed $2,500,000 in
the aggregate for all such accounts at any time; provided that in no event shall
any of the principal operating accounts of the Parent, the Borrower or its
Restricted Subsidiaries constitute an Excluded Account.

“Excluded Subsidiary” shall mean (a) each Unrestricted Subsidiary, (b) each
Immaterial Subsidiary, (c) any Restricted Subsidiary that is a captive insurance
company, (d) each Subsidiary that is prohibited by any applicable Contractual
Obligation (not entered into in contemplation of the exclusionary consequence
afforded hereby) or requirement of Law from guaranteeing or granting Liens to
secure the Obligations at the time such Subsidiary becomes a Restricted
Subsidiary (and for so long as such restriction or any replacement or renewal
thereof is in effect) or that would require consent, approval, license or
authorization of a Governmental Authority to guarantee or grant Liens to secure
the Obligations at the time such Subsidiary becomes a Restricted Subsidiary
(unless such consent, approval, license or authorization has been received), and
(e) any other Subsidiary with respect to which, (x) in the reasonable judgment
of the Administrative Agent and the Parent or the Borrower (and confirmed in
writing), the cost or other consequences of providing a Guarantee of the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom or (y) providing such a Guarantee would result in material
adverse Tax consequences as reasonably determined by the Borrower; provided that
notwithstanding anything herein to the contrary, no Subsidiary owning Oil and
Gas Properties included in the Borrowing Base shall be an Excluded Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Hedge
Obligation in respect of a Hedge Transaction if, and to the extent that, and
only for so long as, all or a portion of the guarantee of such Guarantor of, or
the grant by such Guarantor of a security interest to secure, as applicable,
such Hedge Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant”, as defined in the Commodity Exchange Act and the
regulations thereunder, at the time the guarantee of (or grant of such security
interest by, as applicable) such Guarantor becomes or would become effective
with respect to such Hedge Obligation or (b) any other Hedge Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and counterparty applicable to
such Hedge Obligations, and agreed by the Administrative Agent.  If a Hedge
Obligation arises under a master agreement governing more than one Hedge
Transaction, such exclusion shall apply only to the portion of such Hedge
Obligation that is attributable to Hedge Transactions for which such Guarantee
or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the

17

 

--------------------------------------------------------------------------------

 

Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the recipient is located,
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 10.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(f), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a), and (d) any withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of May 4, 2017, among the Borrower, the Parent, each lender party
thereto from time to time and Wells Fargo Bank, N.A., as administrative agent
and L/C Issuer.

“Facility Limit” means, at any time, the lesser of (a) the Aggregate Commitments
at such time and (b) the Borrowing Base at such time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future Treasury
Regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any fiscal
or regulatory legislation, rules or practices adopted pursuant to any of the
foregoing, and any intergovernmental agreement, treaty or convention among
Governmental Authorities entered into in connection with the implementation of
any of the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1.00%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Flood Insurance Regulations” means, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same may be amended
or recodified from time to time and (iv) the Flood Insurance Reform Act of 2004
and any regulations promulgated thereunder.

18

 

--------------------------------------------------------------------------------

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.06(g).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness of the payment thereof
or to protect such obligee against loss in respect thereof (in whole or in part)
or (b) any Lien on any assets of such Person securing any Indebtedness of any
other Person, whether or not such Indebtedness is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien).  The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if

19

 

--------------------------------------------------------------------------------

 

not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

“Guarantors” means, collectively, the Parent, each Restricted Subsidiary on the
Closing Date that is not an Excluded Subsidiary on such date, and each other
Person that becomes a Guarantor after the Closing Date pursuant to Section 6.12.

“Guaranty” means the Guaranty executed by the Parent, the Borrower and the
Guarantors in favor of the Administrative Agent and the other Secured Parties in
substantially the form attached hereto as Exhibit G, as the same may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Liquidation” means the sale, assignment, novation (excluding novations
between Lenders and/or affiliates of Lenders), liquidation, unwind or
termination (other than at its scheduled expiry) of all or any part of any Hedge
Transaction.

“Hedge Obligation” means, with respect to any Person, any obligation to pay or
perform under any Hedge Transaction.

“Hedge Termination Value” means, in respect of any one or more Hedge
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedge Transactions, (a) for any date on or
after the date such Hedge Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedge Transactions, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Transactions (which
may include a Lender or any Affiliate of a Lender).

“Hedge Transaction” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, pursuant to which a Person
hedges risks related to commodity prices, interest rates, currency exchange
rates, securities prices or financial market conditions and (b) any and all
transactions of any kind, and the related confirmations, that are subject to the
terms and conditions of, or governed by, any form of master agreement published

20

 

--------------------------------------------------------------------------------

 

by the International Swaps and Derivatives Association, Inc., any International
Foreign Exchange Master Agreement, or any other master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.  Hedge
Transactions expressly include Oil and Gas Hedge Transactions.

“Honor Date” has the meaning specified in Section 2.03(d)(i).

“Hydrocarbons” means oil, gas, casinghead gas, drip gasolines, natural gasoline,
condensate, distillate and all other liquid and gaseous hydrocarbons produced or
to be produced in conjunction therewith, and all products, by-products and all
other substances derived therefrom or the processing thereof, and all other
minerals and substances, including, but not limited to, sulphur, lignite, coal,
uranium, thorium, iron, geothermal steam, water, carbon dioxide, helium and any
and all other minerals, ores or substances of value, and the products and
proceeds therefrom, including, without limitation, all gas resulting from the in
situ combustion of coal or lignite.

“Immaterial Subsidiary” means any Restricted Subsidiary of the Borrower with
less than $5,000,000 in total assets on a Consolidated basis.

“Immaterial Title Deficiencies” means, with respect to specified Engineered Oil
and Gas Properties, defects or clouds on title, discrepancies in reported net
revenue and working interest ownership percentages, inaccuracies of
representations and warranties in Sections 5.21 and 5.22 that are qualified by
reference to this definition, and other Liens, defects, discrepancies and
similar matters that do not, in the aggregate, reduce the PV9 Value of all
Engineered Oil and Gas Properties of the Borrower and the other Loan Parties by
more than 2.5% of PV9 Value of all such Engineered Oil and Gas Properties.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)

all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments;

(b)

all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)

net obligations of such Person under any Hedge Transaction;

(d)

all obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than 90 days after the date on which
such trade account payable was created);

(e)

indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

(f)

Capital Leases and Synthetic Lease Obligations;

21

 

--------------------------------------------------------------------------------

 

(g)

the mandatory redemption price of all Disqualified Stock of such Person;

(h)

all Guarantees of such Person in respect of any of the foregoing;

(i)

obligations to deliver commodities, goods or services, including, without
limitation, Hydrocarbons, in consideration of one or more advance payments,
other than gas balancing arrangements in the ordinary course of business;

(j)

obligations to pay for goods or services even if such goods or services are not
actually received or utilized by such Person; and

(k)

the undischarged balance of any production payment created by such Person or for
the creation of which such Person directly or indirectly received payment.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Hedge Transaction on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.  The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.  The amount of any non-recourse
Indebtedness described in clause (e) of this definition shall, for the purposes
of this Agreement, be deemed to be equal to the lesser of (i) the aggregate
unpaid amount of such Indebtedness and (ii) the fair market value of the
property or asset encumbered, as determined by such Person in good faith.

“Indemnified Taxes” means Taxes imposed on or with respect to any payment by or
on account of any obligations of any Loan Party hereunder or under any other
Loan Document other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Engineering Report” means the engineering report concerning Oil and Gas
Properties of Loan Parties dated as of July 1, 2018, prepared internally by the
Borrower.

“Initial Financial Statements” means (a) audited consolidated balance sheet and
related Consolidated income statements and statements of cash flows of the
Public Parent, the Parent and its Subsidiaries as of, and for the fiscal year
ended, December 31, 2017 and (b) the unaudited consolidated balance sheet and
related consolidated income statements and statements of cash flows of the
Public Parent, the Parent and its Subsidiaries as of, and for the fiscal quarter
ended June 30, 2018.

“Interest Payment Date” means, (a) as to any Committed Loan other than a Base
Rate Loan and any LIBOR Market Index Rate Loan, the last day of each Interest
Period applicable to such Committed Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after

22

 

--------------------------------------------------------------------------------

 

the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan and any LIBOR Market Index Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice, or such
other period that is twelve months or less requested by the Borrower and
commercially available to all the Lenders; provided that:

(i)

any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

(ii)

any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii)

no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any other Loan Party) or
in favor the applicable L/C Issuer and relating to such Letter of Credit.

“Junior Lien Debt” means Indebtedness (i) of the Public Parent, the Borrower and
the other Loan Parties secured by the Collateral on a junior lien basis on the
terms and conditions set forth in (and with a Junior Lien Representative at all
times party to) a Junior Lien Intercreditor Agreement and not secured by any
property or assets of the Borrower or any of its Subsidiaries other than the
Collateral (on such junior basis) and (ii) as to which a representative of the
holders of such Indebtedness, acting on behalf of such holders, shall have
become party to the Junior Lien Intercreditor Agreement as a Junior Lien
Representative (or, to the extent no Junior Lien

23

 

--------------------------------------------------------------------------------

 

Intercreditor Agreement exists at the time of the incurrence of such Junior Lien
Debt, shall have entered into a Junior Lien Intercreditor Agreement with the
Administrative Agent).

“Junior Lien Financing Documentation” means any documentation governing any
Junior Lien Debt including, without limitation, any Junior Lien Intercreditor
Agreement.

“Junior Lien Intercreditor Agreement” means an Intercreditor Agreement executed
by representative for the holders of the Junior Lien Debt (the “Junior Lien
Representative”), the Administrative Agent and the Parent, the Borrower and the
Guarantors, in substantially the form attached hereto as Exhibit J, as the same
may be amended, restated, amended and restated, modified or supplemented from
time to time in accordance with the terms hereof and thereof.

“Junior Lien Representative” has the meaning set forth in the definition of
“Junior Lien Intercreditor Agreement”.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) Bank of Montreal and (b) any other Lender satisfactory to
the Borrower and the Administrative Agent that may agree to issue Letters of
Credit hereunder pursuant to an instrument in form reasonably satisfactory to
such L/C Issuer and the Borrower, in the case of clauses (a) and (b), in their
respective capacities as issuers of Letters of Credit hereunder, or any
successor issuers of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, licenses, authorizations and permits of, and agreements
with, any Governmental Authority.

“Lender” or “Lenders” has the meaning specified in the introductory paragraph
hereto.

24

 

--------------------------------------------------------------------------------

 

“Lender Counterparty” means (i) any counterparty under a Hedge Transaction that
was a Lender (or an Affiliate of a Lender) at the time such Hedge Transaction
was entered into or became a Lender (or an Affiliate of a Lender) after the time
such Hedge Transaction was entered into, (ii) with respect to any Hedge
Transaction in existence on the Closing Date, ING Capital Markets LLC, JPMorgan
Chase Bank, N.A. and Natixis, and/or (iii) any counterparty under a Treasury
Management Services Agreement that was a Lender (or an Affiliate of a Lender) at
the time such Treasury Management Services Agreement was entered into or became
a Lender (or an Affiliate of a Lender) after the time such Treasury Management
Services Agreement was entered into.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.  In the event of any inconsistency between the
provisions of any Letter of Credit Application and the provisions of this
Agreement, the provisions of this Agreement shall prevail.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(j).

“Letter of Credit Sublimit” means an amount equal to $50,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“LIBOR” has the meaning set forth in the definition of “Eurodollar Rate”.

“LIBOR Market Index Rate” for any day with respect to any LIBOR Market Index
Rate Loan, a rate per annum equal to the greater of (i) 0% and (ii) the rate
determined by reference to the ICE Benchmark Administration Limited or a
comparable or successor rate that rate is approved by the Administrative Agent,
as published on the applicable Reuters screen page (or, if such Reuters screen
page is not available, any successor or substitute page for such service
providing such quotations comparable to those currently provided on such page of
such service, as may be designated by the Administrative Agent from time to time
for purposes of providing quotations of interest rates applicable to dollar
deposits in the London Interbank eurodollar market) at approximately 11:00 a.m.,
London time on such day (or if such day is not a Business day, then the
immediately preceding Business Day), as the rate for dollar deposits with
one-month maturity. In the event that such rate is not available at such time
for any reason, then the “LIBOR Market Index Rate” with respect to such LIBOR
Market Index Rate Loan shall be the rate (rounded upwards, if necessary, to the
next 1/100 of 1%) at which dollar deposits of an amount comparable to such Loan
and for a one-month maturity are offered by the principal London office of the
Administrative

25

 

--------------------------------------------------------------------------------

 

Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m. on such day (or if such day is not a Business Day, then
the immediately preceding Business Day).

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, including the lien or
security arising from any mortgage, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other), charge, or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Guaranty, the Security Instruments and any Junior Lien Intercreditor Agreement;
provided that for the avoidance of doubt, neither any agreement evidencing a
Hedge Transaction (including any Master Agreement) between a Loan Party and a
Lender Counterparty, nor any Treasury Management Services Agreement with a
Lender Counterparty shall constitute a Loan Document.

“Loan Parties” means, collectively, the Parent, the Borrower and each Guarantor.

“Majority Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuers to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations being
deemed “held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Majority Lenders.

“Master Agreement” has the meaning set forth in the definition of “Hedge
Transaction”.

“Material Acquisition” has the meaning set forth in the definition of
“Consolidated EBITDAX”.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
or condition (financial or otherwise) of the Borrower, the other Loan Parties or
the Restricted Subsidiaries taken as a whole; (b) a material impairment of
(i) the rights and remedies of the Administrative Agent or the Lenders under the
Loan Documents or (ii) the ability of the Loan Parties to perform their
obligations under the Loan Documents; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Loan Parties of
the Loan Documents.

“Material Disposition” has the meaning set forth in the definition of
“Consolidated EBITDAX”.

26

 

--------------------------------------------------------------------------------

 

“Maturity Date” means November 2, 2023; provided that if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning set forth in Section 10.09.

“Minimum Required Conditions” means, with respect to any applicable transaction
to which the Minimum Required Conditions apply in accordance with this
Agreement, that (a) no Default or Event of Default shall have occurred and be
continuing immediately prior to such applicable transaction or shall result from
the applicable transaction; (b) the Parent’s (or, if the financial statements
delivered pursuant to Section 6.01(a) or Section 6.01(b) for such fiscal quarter
is in respect of the Public Parent, the Public Parent’s) ratio of Consolidated
Net Debt after giving effect to such transaction to Consolidated EBITDAX for the
four fiscal quarter period ended most recently ended on or prior to such date
for which financial statements have been, or were required to be, delivered
pursuant to Section 6.01(a) or (b), as applicable, as adjusted to give pro forma
effect (if any) to such transaction, does not exceed 3.00 to 1.00; and (c) after
giving effect to such transaction, the Available Commitment shall not be less
than 20.0% of the Facility Limit.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means a mortgage or a deed of trust, deed to secure debt, trust deed,
assignment of as-extracted collateral, fixture filing or other security
documented entered into by the owner of Mortgaged Property and the
Administrative Agent for the benefit of the Secured Parties in respect of that
Mortgaged Property, substantially in the form of Exhibit H hereto (with such
changes as may be necessary to account for local law matters) or otherwise in
such form as agreed between the Borrower and the Administrative Agent, as the
same may be amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.

“Mortgaged Property” means real property (including Oil and Gas Properties that
constitute real property under applicable Law) and improvements thereto with
respect to which a Mortgage is required to be granted pursuant to
Section 4.01(b)(iv), Section 6.12 or Section 6.14 hereof.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years
has made or been obligated to make contributions.

“Non-Defaulting Lender” means each Lender that is not, at such time, a
Defaulting Lender.

“Non-Extension Notice Date” has the meaning set forth in Section 2.03(c)(iii).

“Non-Reinstatement Deadline” has the meaning set forth in Section 2.03(c)(iv).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Committed Loans made by such Lender, substantially in the form of
Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any

27

 

--------------------------------------------------------------------------------

 

Committed Loan or Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any the Public Parent, the Borrower, any other
Loan Party or any Restricted Subsidiary thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided that the term “Obligations” shall not, with respect to any
Guarantor, include any Excluded Swap Obligation with respect to such Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Oil and Gas Business” means the business of acquiring, exploring, or developing
and operating Oil and Gas Properties and the production, marketing, processing
and transporting of Hydrocarbons therefrom, and providing services to the oil
and gas upstream and midstream segments.

“Oil and Gas Hedge Transaction” means a Hedge Transaction pursuant to which any
Person hedges the price (including the price basis or any other basis element
related to price) to be received by it for future sales of production of
Hydrocarbons.

“Oil and Gas Properties” means all oil, gas and/or mineral leases, oil, gas or
mineral properties, mineral servitudes and/or mineral rights of any kind
(including, without limitation, mineral fee interests, lease interests, farm-out
interests, overriding royalty and royalty interests, net profits interests, oil
payment interests, production payment interests and other types of mineral
interests), and all oil and gas gathering, treating, storage, processing,
monitoring and handling assets and all other assets directly related thereto.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document; provided that such term shall not include Taxes resulting
from an assignment, grant of a participation pursuant to Section 10.06(d) or
transfer or assignment to or designation of a new lending office or other office
for receiving payments under any Loan Document (“Assignment Taxes”) to the
extent such Assignment Taxes are imposed as a result of a present or former
connection between the assignor/participating Lender and/or the
assignee/Participant and the taxing jurisdiction (other than a connection
arising solely from such

28

 

--------------------------------------------------------------------------------

 

assignee/Participant having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document),
unless any action described in this proviso is requested or required by the
Borrower.

“Outstanding Amount” means (i) with respect to Committed Loans, on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans occurring on such
date; and (ii) with respect to any L/C Obligations on any date, the amount by
which such L/C Obligations exceed the Cash Collateral held by the Administrative
Agent on such date after giving effect to any L/C Credit Extension occurring on
such date and any other changes in the aggregate amount of the L/C Obligations
as of such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Parent” has the meaning specified in the introductory paragraph hereto.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Passive Holding Company” means a holding company that does not (a) incur,
create, assume or suffer to exist any Indebtedness or other liabilities (other
than liabilities arising from (i) those incidental to its ownership in, and
status as a parent company of, its Subsidiaries (and, in the case of the Public
Parent, its ownership of the Parent and its Subsidiaries only), (ii) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance) and status as a public company,
(iii) any public offering of its common stock or any other issuance of its
Equity Interests; provided that, the net cash proceeds from such offerings or
issuances are contributed to the Parent, (iv) the contributions to the capital
of its Subsidiaries, (v) participating in tax, accounting and other
administrative matters as a member of the consolidated group of Public Parent,
Parent and the Borrower and (vi) providing compensation and indemnification to
officers and directors); (b) create, incur, assume or suffer to exist any Lien
upon any of its property, whether now owned or hereafter acquired, except, in
the case of the Public Parent, Liens created pursuant to the Pledge Agreement
and Liens permitted thereunder; (c) have any income other than income incidental
to its ownership in its Subsidiaries; (d) own, lease, manage or otherwise
operate any properties or assets other than its ownership in its Subsidiaries;
and (e) conduct, transact or otherwise engage in, or commit, transact or
otherwise engage in, any business, operations or activities other than those
permitted by clauses (a) through (d) above.

“PATRIOT Act” has the meaning specified in Section 5.25.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or

29

 

--------------------------------------------------------------------------------

 

Section 412 of the Code and is sponsored or maintained by the Borrower or any
ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes or
has an obligation to contribute, or in the case of a multiple employer or other
plan described in Section 4064(a) of ERISA, has made contributions at any time
during the immediately preceding five plan years.

“Permitted Debt Restrictions” means, an instrument or instruments governing
indebtedness that imposes limitations on or requirements with respect to
Indebtedness, Restricted Payments or Liens of the type described in Section 7.09
that are substantially the same as or less restrictive than the corresponding
limitations or requirements, if any, with respect to such matters contained in
any of the Principal Debt Obligations.

“Permitted Holders” means any of Brigade Capital Management LP, Citadel
Advisors LLC, Fir Tree Inc., Trust Asset Management LLC, York Capital Management
Global Advisors, LLC, their respective Affiliates or any funds or partnerships
managed or advised by any of the foregoing (including those funds or
partnerships managed or advised by the Affiliates of any of the foregoing).

“Permitted Refinancing” means, in respect of any Indebtedness otherwise
permitted hereunder (the “Refinanced Indebtedness”), any refinancing, refunding,
renewal or extension (any of the foregoing, a “Refinancing “, and any such new
Indebtedness, “Refinancing Indebtedness”) of such Refinanced Indebtedness;
provided that (i) the amount of such Refinanced Indebtedness is not increased at
the time of such Refinancing except by an amount equal to a reasonable premium
or other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder and the direct or any contingent obligor with
respect thereto is not changed, as a result of or in connection with such
Refinancing, (ii) the terms relating to principal amount, amortization,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such Refinancing Indebtedness, and of any agreement entered
into and of any instrument issued in connection therewith, are no less favorable
taken as a whole in any material respect to the Loan Parties, as reasonably
determined by the Borrower in good faith, than the terms of any agreement or
instrument governing the Refinanced Indebtedness, (iii) no Event of Default
would result from such Refinancing after giving effect thereto and (iv) such
Refinancing Indebtedness does not mature and requires no scheduled amortization
prior to 91 days following the Maturity Date.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petroleum Industry Standards” means the Definitions for Oil and Gas Reserves
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor thereto) as in effect at the time in question.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate, and including any Pension Plan.

“Platform” has the meaning specified in Section 6.02.

30

 

--------------------------------------------------------------------------------

 

“Pledged Equity” has the meaning specified in the Security Agreement or the
Public Parent Pledge Agreement, as applicable.

“Principal Debt Obligations” means all long-term debt issued by the Parent or
the Borrower including, without limitation, any Junior Lien Debt or unsecured
Indebtedness incurred by the Parent or the Borrower in accordance with
Section 7.03(l).

“Proceeding” has the meaning specified in Section 10.04(b).

“Proved Developed Producing Reserves” means, oil and gas reserves that, in
accordance with Petroleum Industry Standards, are classified as both “proved
reserves” and “developed producing reserves”.

“Proved Reserves” means, collectively, oil and gas reserves that, in accordance
with Petroleum Industry Standards, are classified as “proved developed
nonproducing reserves”, “proved developed producing reserves” and/or “proved
undeveloped reserves”.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Parent” means Amplify Energy Corp., a Delaware corporation.

“Public Parent Pledge Agreement” means Non-Recourse Pledge Agreement between the
Public Parent and the Administrative Agent in substantially the form of
Exhibit K (or otherwise in form and substance reasonably acceptable to the
Administrative Agent) granting Liens and a security interest on the Public
Parent’s personal property constituting Collateral (as defined therein) in favor
of the Administrative Agent for the benefit of the Secured Parties to secure the
Secured Obligations, as the same may be amended, modified, supplemented or
restated from time to time.

“PV9 Value” means, with respect to any Engineered Oil and Gas Properties or
other Oil and Gas Properties becoming Engineered Oil and Gas Properties, the net
present value, discounted at 9% per annum, of the future net revenues expected
to accrue to the Borrower’s and the other Loan Parties’ collective interests in
such reserves expected to be produced from such Oil and Gas Properties during
the remaining expected economic lives of such reserves made in accordance with
the then existing standards of the Society of Petroleum Engineers (with
appropriate adjustments made for hedging operations) as follows:

(a)

for anticipated sales of oil and gas that are fixed in a firm fixed price sales
contract with an investment grade counterparty or a counterparty guaranteed, or
for whom a letter of credit has been issued, by an investment grade party (or
another counterparty approved by the Administrative Agent), the fixed price or
prices provided for in such sales contract during the term thereof; and

(b)

for anticipated sales of oil and gas, if such sales are not under a sales
contract that is described in clause (a) above, for the date of calculation (or,
if such date is not a Business Day, for the first Business Day thereafter), the
prices provided in the most recent price deck provided

31

 

--------------------------------------------------------------------------------

 

to the Borrower by the Administrative Agent, adjusted in each case for
historical location and quality differentials during the twelve months preceding
such date of determination.

“Qualified ECP Guarantor” means, in respect of any Hedge Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Hedge Obligation or such other person as constitutes an
“eligible contract participant” under the  Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Stock” means Equity Interests that are not Disqualified Stock.

“Reference Period” has the meaning specified in the definition of “Consolidated
EBITDAX”.

“Refinanced Indebtedness” has the meaning set forth in the definition of
“Permitted Refinancing”.

“Refinancing” has the meaning set forth in the definition of “Permitted
Refinancing”.

“Refinancing Indebtedness” has the meaning set forth in the definition of
“Permitted Refinancing”.

“Register” has the meaning specified in Section 10.06(c).

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators and advisors of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice and
(b) with respect to an L/C Credit Extension, a Letter of Credit Application.

“Required Lenders” means, as of any date of determination, Lenders having at
least 66-2/3% of the Aggregate Commitment or, if the commitment of each Lender
to make Committed

32

 

--------------------------------------------------------------------------------

 

Loans and the obligation of the L/C Issuers to make L/C Credit Extensions have
been terminated pursuant to Section 8.02, Lenders holding in the aggregate at
least 66-2/3% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations being
deemed “held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer of
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Debt” has the meaning set forth in Section 7.15(a).

“Restricted Debt Documentation” means any documentation governing any Restricted
Debt (including, in the case of Junior Lien Debt, Junior Lien Financing
Documentation).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Restricted Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Borrower’s stockholders, partners
or members (or the equivalent Person thereof).  For the avoidance of doubt, any
payment of interest (including payment-in-kind interest) made in respect of any
Indebtedness convertible into Equity Interests of the Borrower permitted
hereunder shall not constitute a Restricted Payment.

“Restricted Subsidiary” means any Subsidiary of the Parent or the Borrower that
is not an Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanctions” means any economic or financial sanction or trade embargoes imposed,
administered or enforced from time to time by the United States Government
(including without limitation, OFAC or the United States Department of State),
the United Nations Security Council, the European Union, Her Majesty’s Treasury
of the United Kingdom or other relevant sanctions authority.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

33

 

--------------------------------------------------------------------------------

 

“Scheduled Determination” has the meaning specified in Section 2.05(b)(i).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Obligations” means all Obligations and all advances to, and debts,
liabilities, obligations, covenants and duties of, any Loan Party or any
Restricted Subsidiary arising under any Hedge Transaction or Treasury Management
Services Agreement with a Lender Counterparty, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against the Public Parent, the
Borrower, any other Loan Party or any Restricted Subsidiary thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the term “Secured Obligations” shall not, with
respect to any Guarantor, include any Excluded Swap Obligation with respect to
such Guarantor.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Lender Counterparties, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.05, and the
other Persons the Secured Obligations owing to which are or are purported to be
secured by the Collateral under the terms of the Security Instruments.

“Securities Account” has the meaning assigned to such term in the UCC.

“Security Agreement” means the Pledge and Security Agreement entered into by the
Parent, the Borrower, the other Loan Parties party thereto as grantors and the
Administrative Agent, for the benefit of the Secured Parties, substantially in
the form of Exhibit I hereto, as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Security Instruments” means, collectively, Guaranty, the Security Agreement,
the Pledge Agreement, the Mortgages, each Control Agreement, each of the
mortgages, collateral assignments, Security Agreement Supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to the Security Agreement or Sections 4.01, 6.12
or 6.14 hereof, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties, as such agreements may be amended, modified,
supplemented or restated from time to time.

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is

34

 

--------------------------------------------------------------------------------

 

not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital and (e) such Person is
able to pay its debts and liabilities, contingent obligations and other
commitments as they mature in the ordinary course of business.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“South Texas Properties” means the Oil and Gas Properties of the Borrower and
the other Loan Parties as of the Closing Date located in South Texas.

“SPC” has the meaning specified in Section 10.06(g).

“Special Determination” has the meaning specified in Section 2.05(b)(ii).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Redesignation” has the meaning set forth in the definition of
“Unrestricted Subsidiary”.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so called synthetic, off—balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but that, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Threshold Amount” means $20,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Committed
Loans and all L/C Obligations.

“Transactions” means, collectively, (a) the entering into and effectiveness of
the senior credit facility under this Agreement (including in respect of any
amendment, restatement, amendment and restatement, supplement or modification of
this Agreement), (b) the other transactions related to each of the foregoing and
(c) the payment of the fees and expenses incurred in connection with the
consummation of the foregoing.

35

 

--------------------------------------------------------------------------------

 

“Treasury Management Services Agreement” means any agreement to provide cash
management services, including treasury, depository, overdraft, credit, debit or
purchasing card, electronic funds transfer and other cash management
arrangements to the Parent, the Borrower or any Restricted Subsidiary.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan, LIBOR Market Index Rate Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(d)(i).

“Unrestricted Subsidiary” means (1) any Subsidiary of the Parent or the Borrower
designated by the Parent or the Borrower, respectively, as an Unrestricted
Subsidiary hereunder by written notice to the Administrative Agent; provided
that the Parent and the Borrower shall only be permitted to so designate a
Subsidiary as an Unrestricted Subsidiary so long as (a) no Event of Default has
occurred or is continuing after giving effect to such designation, (b) such
Unrestricted Subsidiary shall be capitalized (to the extent capitalized by the
Parent, the Borrower or any of its Restricted Subsidiaries) through Investments
as permitted by, and in compliance with, Section 7.02(h), (c) for purposes of
clause (b) such designation shall be deemed an Investment in an amount equal to
the fair market value of the total investment of the Parent, the Borrower and
the Restricted Subsidiaries in such Unrestricted Subsidiary, (d) if the
Subsidiary that is designated as an Unrestricted Subsidiary owns any Oil and Gas
Properties with Proved Reserves that are included in the Borrowing Base, such
designation shall constitute a Disposition of such Oil and Gas Properties for
purposes of Section 2.05(d) and (e) the Parent or the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of the Parent or the Borrower, certifying compliance with
the requirements of preceding clauses (a) through (d), and containing the
calculations and information required by the preceding clause (b) and (2) any
Subsidiary of an Unrestricted Subsidiary.  The Borrower may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided that (i) no Event of
Default has occurred and is continuing or would result therefrom,
(ii) immediately after giving effect to such Subsidiary Redesignation, the
Parent and the Borrower shall be in compliance on a pro forma basis with each
financial covenant set forth in Section 7.11 and (iii) the Parent and the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by a Responsible Officer of the Parent and

36

 

--------------------------------------------------------------------------------

 

the Borrower, certifying compliance with the requirements of preceding
clauses (i) and (ii), and containing the information required by the preceding
clause (ii).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Other Interpretive Provisions

.  With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein”, “hereof” and “hereunder”, and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including”.

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Accounting Terms

.

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in

37

 

--------------------------------------------------------------------------------

 

a manner consistent with that used in preparing the audited financial statements
described in clause (a) of the definition of “Initial Financial Statements”,
except as otherwise specifically prescribed herein.

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Parent or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Parent shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Parent shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP;
provided, further, that all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made without giving effect to (i) any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

Petroleum Terms

.  As used herein, the terms “proved reserves”, “proved developed reserves”,
“proved developed producing reserves”, “proved developed nonproducing reserves”
and “proved undeveloped reserves” shall be determined in accordance with
Petroleum Industry Standards.

Rounding

.  Any financial ratios required to be maintained by the Parent or the Borrower,
as applicable, pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Times of Day

.  Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Letter of Credit Amounts

.  Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of any Issuer Document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

38

 

--------------------------------------------------------------------------------

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

Committed Loans

.  Subject to the terms and conditions set forth herein, each Lender severally,
but not jointly, agrees to make loans denominated in Dollars (each such loan, a
“Committed Loan”) to the Borrower from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing and the application by the
Administrative Agent of the proceeds thereof, (i) the Total Outstandings shall
not exceed the Facility Limit and (ii) the Aggregate Exposure of any Lender
shall not exceed the lesser of such Lender’s (A) Commitment and (B) Applicable
Percentage of the Facility Limit.  Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01, repay under Section 2.06, and reborrow under
this Section 2.01.  Committed Loans may be Base Rate Loans, LIBOR Market Index
Rate Loans or Eurodollar Rate Loans, as further provided herein.

Committed Borrowings, Conversions and Continuations of Committed Loans

.

(a)Each Committed Borrowing, each conversion of Committed Loans from one Type to
the other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent in the form of a
Committed Loan Notice.  Each such Committed Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Committed Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Loans and (ii) on the Business Day prior to any Committed Borrowing of Base
Rate Loans or LIBOR Market Index Rate Loans.  Each Committed Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Except as provided in Section 2.03(d), each Committed Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof.  Each Committed Loan Notice shall
specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Committed Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted and (v) if applicable, the duration of the
Interest Period with respect thereto.  If the Borrower fails to specify a Type
of Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests a Committed Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

39

 

--------------------------------------------------------------------------------

 

(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding clause (a).  In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02, the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.

(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of an Event of Default, no Committed Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Majority Lenders.

(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in the Administrative Agent’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e)After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than ten (10) Interest Periods in effect
with respect to Committed Loans.

Letters of Credit

.

(a)The Letter of Credit Commitment.

(i)Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower, and to amend or extend Letters of Credit
previously issued by it, in accordance with clause (c) below and (2) to honor
drawings under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Facility Limit, (y) the Aggregate Exposure of any Lender, shall
not exceed the lesser of such Lender’s (I) Commitment and (II) the Applicable
Percentage of the Facility Limit and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter

40

 

--------------------------------------------------------------------------------

 

of Credit Sublimit.  Each request by the Borrower for the issuance or amendment
of a Letter of Credit shall be deemed to be a representation by the Borrower
that the L/C Credit Extension so requested complies with the conditions set
forth in the proviso to the preceding sentence.  Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

(ii)The L/C Issuers shall not issue any Letter of Credit, if:

(A)subject to Section 2.03(c)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Majority Lenders have approved such expiry date; or

(B)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii)An L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the applicable L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the applicable L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the applicable L/C Issuer
shall prohibit, or request that the applicable L/C Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon the applicable L/C Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the applicable
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the applicable L/C Issuer any unreimbursed loss, cost
or expense that was not applicable on the Closing Date and that the applicable
L/C Issuer in good faith deems material to it;

(B)the issuance of such Letter of Credit would violate one or more policies of
the applicable L/C Issuer applicable to letters of credit generally;

(C)except as otherwise agreed by the Administrative Agent and the applicable L/C
Issuer, such Letter of Credit is in an initial stated amount less than $50,000;

(D)such Letter of Credit is to be denominated in a currency other than Dollars;
or

(E)a default of any Lender’s obligations to fund under Section 2.01 exists or
any Lender is at such time a Defaulting Lender hereunder, unless the applicable
L/C Issuer has entered into arrangements, including delivery of Cash Collateral,
satisfactory to the applicable L/C Issuer (in its sole discretion) either with
the Borrower or such Lender to eliminate the applicable L/C Issuer’s risk with
respect to such Lender’s Applicable Percentage of the Letter of Credit then
requested to be issued.

41

 

--------------------------------------------------------------------------------

 

(iv)Each L/C Issuer shall not amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

(v)The L/C Issuers shall be under no obligation to amend any Letter of Credit if
(A) the applicable L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(vi)Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuers shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the applicable L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included the applicable L/C Issuer with respect to such acts or
omissions and (B) as additionally provided herein with respect to the applicable
L/C Issuer.

(b)[Reserved].

(c)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
and Auto-Reinstatement Letters of Credit.

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the applicable
L/C Issuer and the Administrative Agent not later than 11:00 a.m. at least three
Business Days (or such later date and time as the Administrative Agent and the
applicable L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the applicable L/C Issuer may require.  In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the applicable L/C Issuer may
require.  Additionally, the Borrower shall furnish to the applicable L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the applicable L/C Issuer or the Administrative Agent may require.

42

 

--------------------------------------------------------------------------------

 

(ii)Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the applicable L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the applicable L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 4.02 shall not then be satisfied, then, subject
to the terms and conditions hereof, the applicable L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with the applicable L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.

(iii)If the Borrower so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the applicable L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to the applicable L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the applicable L/C Issuer shall not permit any such extension if (A) the
applicable L/C Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of
clause (ii) or (iii) of Section 2.03(a) or otherwise) or (B) it has received
notice (in writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Majority
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the applicable L/C Issuer not to permit such extension.

(iv)If the Borrower so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”).  Unless otherwise directed by the
applicable L/C Issuer, the Borrower shall not be required to make a specific
request to the applicable L/C Issuer to permit such reinstatement.  Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to

43

 

--------------------------------------------------------------------------------

 

reinstate all or a portion of the stated amount thereof in accordance with the
provisions of such Letter of Credit.  Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the applicable L/C Issuer to decline
to reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the applicable
L/C Issuer shall not permit such reinstatement if it has received a notice (in
writing) on or before the day that is five Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Majority
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause (iv))
and, in each case, directing the applicable L/C Issuer not to permit such
reinstatement.

(v)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.  On a monthly basis, each L/C Issuer shall deliver to the
Administrative Agent (with a copy to the Borrower) a complete list of all
outstanding Letters of Credit issued by such L/C Issuer.

(d)Drawings and Reimbursements; Funding of Participations.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
Business Day immediately following the date of any payment by the applicable L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”), the Borrower
shall reimburse the applicable L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing.  If the Borrower fails to so
reimburse the applicable L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof.  In such event, the Borrower shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to (A) the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans and (B) the conditions set forth in Section 4.02, but subject to the
amount of the unutilized portion (calculated after giving effect to the
application by the Administrative Agent of the proceeds of such Committed
Borrowing) of the Aggregate Commitments.  Any notice given by the applicable L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(d)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

(ii)Each Lender shall upon any notice pursuant to Section 2.03(d)(i) make funds
available to the Administrative Agent for the account of the applicable L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(d)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the

44

 

--------------------------------------------------------------------------------

 

Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(d)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv)Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(d) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of the applicable L/C
Issuer.

(v)Each Lender’s obligation to make Committed Loans or L/C Advances to reimburse
the L/C Issuers for amounts drawn under Letters of Credit, as contemplated by
this Section 2.03(d), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against the
applicable L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default; or (C) any other
occurrence, event or condition, whether or not similar to any of the
foregoing.  Each Lender’s obligation to make Committed Loans pursuant to this
Section 2.03(d) shall not be subject to the conditions set forth in
Section 4.02.  No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse the applicable L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi)If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(d) by the time
specified in Section 2.03(d)(ii), the applicable L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable L/C Issuer at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the applicable L/C Issuer in accordance with
banking industry rules on interbank compensation.  If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the applicable L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

45

 

--------------------------------------------------------------------------------

 

(vii)In the event the Borrower or any Lender shall have entered into the
arrangements contemplated pursuant to Section 2.03(a)(iii)(E) with respect to
the applicable L/C Issuer’s risk with respect to another Lender’s Applicable
Percentage of any Letter of Credit, the applicable L/C Issuer shall be entitled
immediately to exercise its rights under any such arrangement and apply any
funds received by it as a result thereof to such Lender’s Applicable Percentage
of any Unreimbursed Amount with respect to such Letter of Credit.

(e)Repayment of Participations.

(i)At any time after an L/C Issuer has made a payment under any Letter of Credit
and has received from any Lender such Lender’s L/C Advance in respect of such
payment in accordance with Section 2.03(d), if the Administrative Agent receives
for the account of such L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii)If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(d)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this
clause (ii) shall survive the payment in full of the Obligations and the
termination of this Agreement.

(f)Obligations Absolute.  The obligation of the Borrower to reimburse the L/C
Issuers for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower, any other Loan Party or any Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
applicable L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

46

 

--------------------------------------------------------------------------------

 

(iv)any payment by an L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by an L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v)any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(g)Role of L/C Issuer.  Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Majority Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct, each as determined in a final, non-appealable judgment by a court of
competent jurisdiction; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the applicable L/C
Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(f); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the applicable L/C Issuer, and the applicable L/C Issuer may be liable
to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower that the
Borrower proves were caused by the applicable L/C Issuer’s willful misconduct or
gross negligence or such L/C Issuer’s willful failure, in each case as
determined in a final, non-appealable judgment by a court of competent
jurisdiction, to pay under any Letter of Credit after the presentation to it by
the beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuers may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and

47

 

--------------------------------------------------------------------------------

 

the L/C Issuers shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, that may prove to be invalid or ineffective for any reason.

(h)Cash Collateral.  Upon the request of the Administrative Agent, (i) if an L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations.  Sections 2.06 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral
hereunder.  For purposes of this Section 2.03 and Section 2.06 and
Section 8.02(c), “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the applicable L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
the Administrative Agent and the applicable L/C Issuer (which documents are
hereby consented to by the Lenders).  Such cash and deposit account balances are
referred to herein, collectively, as the “Cash Collateral”.  Derivatives of such
term have corresponding meanings.  The Borrower hereby grants to the
Administrative Agent, for the benefit of the applicable L/C Issuer and the
Lenders, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing.  Cash Collateral shall be maintained
in blocked, non-interest bearing deposit accounts at the Administrative Agent.

(i)Applicability of ISP and UCP.  Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit.

(j)Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit; provided that, in the event the Borrower has entered into
an arrangement with the applicable L/C Issuer with respect to the applicable L/C
Issuer’s risk with respect to any Lender’s obligation to fund its Applicable
Percentage of the Unreimbursed Amount with respect to such Letter of Credit as
contemplated in Section 2.03(a)(iii)(E) hereof, no such Letter of Credit Fee
shall accrue or be deemed to have accrued, or be owing or payable by the
Borrower to the Administrative Agent for the account of such Lender with respect
to such Lender’s Applicable Percentage of such Letter of Credit Fee until such
time as the applicable L/C Issuer determines in its reasonable discretion that
such Lender is no longer a Defaulting Lender.  For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with
Section 1.07.  Letter of Credit Fees shall be (i) due and payable on the fifth
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, (A) upon the
request of the Majority Lenders, while any Event of

48

 

--------------------------------------------------------------------------------

 

Default exists and (B) automatically, upon any Event of Default under
Section 8.01(f), all Letter of Credit Fees shall accrue at the Default Rate.

(k)Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers.  The Borrower shall pay directly to the applicable L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit, at the rate of
0.125% per annum (but in no event less than $500.00 per annum or $125.00 per
quarter) with respect to each Letter of Credit, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears, and due and payable on the fifth Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07.  In addition, the Borrower shall pay directly to
the applicable L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect.  Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

(l)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

Increases of Aggregate Commitments

.

(a)Subject to the conditions set forth in Section 2.04(b), the Borrower may
increase the Aggregate Commitments then in effect by increasing the Commitment
of a Lender or by causing a Person that is acceptable to the Administrative
Agent and each L/C Issuer (such consent not to be unreasonably withheld) that at
such time is not a Lender to become a Lender (any such Person that is not at
such time a Lender and becomes a Lender, an “Additional
Lender”).  Notwithstanding anything to the contrary contained in this Agreement,
in no case shall an Additional Lender be the Public Parent, the Parent, an
Affiliate of the Parent, any Permitted Holder or a natural person.

(b)Any increase in the Aggregate Commitments shall be subject to the following
additional conditions:

(i)such increase shall not be less than $25,000,000 unless the Administrative
Agent otherwise consents, and no such increase shall be permitted if after
giving effect thereto the Aggregate Commitments exceed the lesser of (x) the
Borrowing Base then in effect and (y) $1,000,000,000;

(ii)following any Scheduled Determination, the Borrower may not increase the
Aggregate Commitments more than once before the next Scheduled Determination
(for the sake of clarity, all increases in the Aggregate Commitments effective
on a single date shall be deemed a single increase in the Aggregate Commitments
for purposes of this Section 2.04(b)(ii));

49

 

--------------------------------------------------------------------------------

 

(iii)no Default or Event of Default shall have occurred and be continuing on the
effective date of such increase;

(iv)on the effective date of such increase, either no Eurodollar Rate Loans
shall be outstanding or if any Eurodollar Rate Loans are outstanding, then the
effective date of such increase shall be the last day of the Interest Period in
respect of such Eurodollar Rate Loans unless the Borrower pays compensation
required by Section 3.05;

(v)no Lender’s Commitment may be increased without the consent of such Lender;

(vi)if the Borrower elects to increase the Aggregate Commitments by increasing
the Commitment of a Lender, the Borrower and such Lender shall execute and
deliver to the Administrative Agent an agreement substantially in the form of
Exhibit L (a “Commitment Increase Agreement”); and

(vii)if the Borrower elects to increase the Aggregate Commitments by causing an
Additional Lender to become a party to this Agreement, then the Borrower and
such Additional Lender shall execute and deliver to the Administrative Agent a
certificate substantially in the form of Exhibit M (an “Additional Lender
Agreement”), together with an Administrative Questionnaire and a processing and
recordation fee of $3,500, and the Borrower shall (1) if requested by the
Additional Lender, deliver a Note payable to the order of such Additional Lender
in a principal amount equal to its Commitment, and otherwise duly completed and
(2) pay any applicable fees as may have been agreed to between the Borrower, the
Additional Lender and/or the Administrative Agent.

(c)Subject to acceptance and recording thereof pursuant to Section 2.04(d), from
and after the effective date specified in the Commitment Increase Agreement or
the Additional Lender Agreement: (A) the amount of the Aggregate Commitments
shall be increased as set forth therein, and (B) in the case of an Additional
Lender Agreement, any Additional Lender party thereto shall be a party to this
Agreement and have the rights and obligations of a Lender under this Agreement
and the other Loan Documents.  In addition, the Lender or the Additional Lender,
as applicable, shall purchase a pro rata portion of the outstanding Loans (and
participation interests in Letters of Credit) of each of the other Lenders (and
such Lenders hereby agree to sell and to take all such further action to
effectuate such sale) such that each Lender (including any Additional Lender, if
applicable) shall hold its Applicable Percentage of the outstanding Committed
Loans (and participation interests) after giving effect to the increase in the
Aggregate Commitments (and the resulting modifications of each Lender’s
Commitment pursuant to Section 2.04(e)).

(d)Upon its receipt of a duly completed Commitment Increase Agreement or an
Additional Lender Agreement, executed by the Borrower and the Lender or by the
Borrower and the Additional Lender party thereto, as applicable, the processing
and recording fee referred to in Section 2.04(b), the Administrative
Questionnaire referred to in Section 2.04(b) and the break-funding payments from
the Borrower, if any, required by Section 3.05, if applicable, the
Administrative Agent shall accept such Commitment Increase Agreement or
Additional Lender Agreement and record the information contained therein in the
Register required to be maintained

50

 

--------------------------------------------------------------------------------

 

by the Administrative Agent pursuant to Section 10.06(c).  No increase in the
Aggregate Commitments shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this Section 2.04(d).

(e)Upon any increase in the Aggregate Commitments pursuant to this Section 2.04,
(A) each Lender’s Commitment shall be automatically deemed amended to the extent
necessary so that each such Lender’s Applicable Percentage equals the percentage
of the Aggregate Commitments represented by such Lender’s Commitment, in each
case after giving effect to such increase, and (B) Schedule 2.01 to this
Agreement shall be deemed amended to reflect the Commitment of each Lender
(including any Additional Lender) as thereby increased, any changes in the
Lenders’ Commitments pursuant to the foregoing clause (A), and any resulting
changes in the Lenders’ Applicable Percentages.

Borrowing Base

.

(a)Initial Borrowing Base.  During the period from the Closing Date until the
next Determination Date the Borrowing Base shall be $425,000,000, subject to
adjustment or reduction, as applicable, as set forth in Sections 2.05(c) and
2.05(d).

(b)Subsequent Determinations of the Borrowing Base.  Upon each designation of a
new Borrowing Base on a Scheduled Determination or a Special Determination, the
Administrative Agent shall notify the Borrower of the new Borrowing Base which
designation shall take effect immediately on the date such notice is sent (each
such date (including the Closing Date), a “Determination Date”) and shall remain
in effect until, but not including, the next Determination Date.  The Borrowing
Base shall be determined in accordance with the following methodology:

(i)By March 1 and September 1 of each year beginning March 1, 2019, the Borrower
shall furnish to the Administrative Agent (with sufficient copies for each
Lender of any information provided on paper, computer disks, or other tangible
media) the Engineering Report then required under Section 6.01(e) or
Section 6.01(f), together with all information, reports and data that the
Administrative Agent requests concerning the businesses and properties of the
Borrower and the other Loan Parties (including their Oil and Gas Properties and
the reserves and production relating thereto).  As promptly as reasonably
practicable after receiving such Engineering Report, information, reports and
data, the Administrative Agent shall propose a Borrowing Base following the
procedures set forth in Section 2.05(b)(iii) below.  Each such determination of
the Borrowing Base is herein called a “Scheduled Determination”.  If the
Borrower does not furnish all such information, reports and data by the date
specified in the first sentence of this clause (i), the Administrative Agent may
nonetheless designate the Borrowing Base at any amount that Required Lenders
determine (or, in the case of an increase, that all the Lenders determine) and
the Borrowing Base may similarly be designated from time to time thereafter
until each Lender receives all such information, reports and data, whereupon the
Lenders shall designate a new Borrowing Base as described above.

(ii)In addition to Scheduled Determinations, the Borrower may request the
Lenders to make additional determinations of the Borrowing Base once between
consecutive Scheduled Determinations, and the Administrative Agent also may (and
at the request of the

51

 

--------------------------------------------------------------------------------

 

Required Lenders must) request the Lenders to make an additional determination
of the Borrowing Base once between consecutive Scheduled Determinations;
provided that the South Texas Properties will not be reevaluated prior to the
first Scheduled Determination.  The Administrative Agent shall give notice to
the Borrower of any such request made by the Administrative Agent to the
Lenders.  The Borrower shall submit any such request made by the Borrower to the
Administrative Agent and each Lender and, at the time of such request, the
Borrower shall (A) deliver to the Administrative Agent and each Lender an
updated Engineering Report prepared either by the Borrower or any Approved
Petroleum Engineer and (B) notify the Administrative Agent and each Lender of
the Borrowing Base requested by the Borrower.  Any determination of the
Borrowing Base made pursuant to a request under this clause (ii) is herein
called a “Special Determination”.  Any Special Determination shall be made by
Lenders in accordance with the procedures set forth in Section 2.05(b)(iii);
provided, however, that the Borrower shall not be required to deliver an updated
Engineering Report to the Administrative Agent and Lenders in connection with
any Special Determination requested by the Administrative Agent.  In addition
to, and not including and/or limited by the foregoing provisions of this
clause (ii), the Borrower may, by notifying the Administrative Agent thereof, at
any time between Scheduled Determinations, request additional Special
Determinations of the Borrowing Base in the event the Borrower or any other Loan
Party acquires Oil and Gas Properties with Proved Reserves that are to be
included in the Borrowing Base having a PV9 Value (calculated at the time of
acquisition) in excess of 5% of the Borrowing Base in effect immediately prior
to such acquisition.

(iii)The Administrative Agent shall propose to the Lenders a specific Borrowing
Base amount for the Lenders to approve or disapprove, (x) in the case of a
Scheduled Determination, (A) if the Administrative Agent shall have received the
Engineering Report and all information, reports and data requested by it in
connection therewith in a timely manner, then on or before March 15th and
September 15th of such year following the date of delivery or (B) if the
Administrative Agent shall not have received the Engineering Report and all
information, reports and data requested by it in connection therewith in a
timely manner, then promptly after the Administrative Agent has received such
Engineering Report and all information, reports and data requested by it in
connection therewith and has had a reasonable opportunity to determine the
Borrowing Base in accordance with Section 2.05(b)(i); and (y) in the case of a
Special Determination, promptly, and in any event, within 15 days after the
Administrative Agent shall have received the Engineering Report and all
information, reports and data requested by it in connection therewith.  So long
as the Loan Parties own all or substantially all of the South Texas Properties,
the proposed Borrowing Base amount may also specify the portion of the Borrowing
Base amount attributable to the South Texas Properties.  Within 15 days after
the date referred to in the foregoing clause (iii)(x) or (iii)(y), as
applicable, each Lender shall respond to the Administrative Agent in writing,
either approving such proposed amount or setting out a reasonable alternative
amount (based on the criteria described in clause (iv) below), and any Lender’s
failure to respond to such proposal within such time will be deemed (x) with
respect to any proposed Borrowing Base amount that would constitute an increase
in the Borrowing Base then in effect, a rejection of such proposed Borrowing
Base amount, and (y) with respect to any proposed Borrowing Base amount that
would constitute a decrease or reaffirmation of the Borrowing Base then in
effect, an approval of the proposed amount.  After receiving such responses or
deemed responses from all Lenders, the Administrative Agent will designate the
new Borrowing Base at the highest amount approved (I) by all Lenders, in the
case of an increase to

52

 

--------------------------------------------------------------------------------

 

the then current Borrowing Base, or (II) at the highest amount approved by the
Required Lenders, in the case of a reduction to or continuation of the then
current Borrowing Base.

(iv)Each redetermination of the Borrowing Base pursuant to this Section 2.05
shall be made in good faith by the Lenders and the Administrative Agent, in the
exercise of their reasonable discretion and in accordance with their respective
customary and prudent standards for oil and gas lending and credit transactions
as they exist at such time and taking into account any Oil and Gas Hedge
Transactions that are in place with respect to the production of Hydrocarbons
from the Oil and Gas Properties owned by the Borrower and the other Loan
Parties.  Without limiting such discretion, Borrower acknowledges and agrees
that the Administrative Agent and the Lenders (A) may make such assumptions
regarding appropriate existing and projected pricing for Hydrocarbons as they
deem appropriate in their discretion, (B) may make such assumptions regarding
projected rates and quantities of future production of Hydrocarbons from the Oil
and Gas Properties owned by the Borrower and the other Loan Parties as they deem
appropriate in their discretion, (C) may consider the projected cash
requirements of the Borrower and its Restricted Subsidiaries, (D) are not
required to consider any asset other than Proved Reserves owned by the Borrower
and the other Loan Parties and (E) may make such other assumptions,
considerations and exclusions as they deem appropriate in the exercise of their
discretion.  It is further acknowledged and agreed that the Administrative Agent
and the Lenders may consider such other credit factors as they deem appropriate
in the exercise of their discretion (including, without limitation, the status
of title information with respect to the Oil and Gas Properties described in the
Engineering Reports, the existence of any other Indebtedness and the quality and
sufficiency of the assets and other credit support securing anticipated
decommissioning costs, expenses and other liabilities associated with the Beta
Properties (including the aggregate cash balance in the Beta Decommissioning
Trust accounts)).

(c)Reduction of Borrowing Base Upon Incurrence of Junior Lien Debt and Unsecured
Indebtedness.  Upon the issuance or incurrence by the Borrower or any Restricted
Subsidiary of any Junior Lien Debt and/or unsecured Indebtedness in accordance
with Section 7.03(l) (other than to the extent constituting Refinanced
Indebtedness incurred to refinance such Indebtedness, but only to the extent
that the aggregate principal amount of Refinanced Indebtedness incurred to
refinance such Indebtedness does not result in beyond any amounts permitted
pursuant to clause (i) of the proviso to the definition of “Refinanced
Indebtedness”), then, in each case, the Borrowing Base then in effect shall
immediately and automatically be reduced by an amount equal to the product of
0.25 multiplied by the aggregate principal face amount of such Junior Lien Debt
or unsecured Indebtedness, as applicable.

(d)Reduction of Borrowing Base Upon Dispositions, Casualty Events and Hedge
Terminations.  Upon the completion of (i) any Disposition of, or Casualty Event
with respect to, any assets included in the current Borrowing Base on the
immediately preceding Determination Date or (ii) any early termination or
unwinding of, or the creation of any off-setting position in respect of, any
Hedge Transaction used in determining the current Borrowing Base on the
immediately preceding Determination Date, the PV9 Value of which Disposition,
Casualty Event or termination, unwinding or off-setting position, when combined
with the aggregate PV9 Value of (x) each other Disposition and/or Casualty Event
any assets included in the Borrowing Base that has occurred since the
immediately preceding Determination Date and (y) each other such termination,
unwinding and/or off-setting position that has occurred since the immediately

53

 

--------------------------------------------------------------------------------

 

preceding Determination Date, would equal or exceed 7.5% or more on a pro forma
basis of the Borrowing Base then in effect (and giving effect to any concurrent
acquisitions of assets or new Hedge Transactions for which the Borrower has
previously delivered to the Administrative Agent reasonably acceptable reserve
information and data), the Borrowing Base then in effect shall immediately and
automatically be reduced by the Borrowing Base contribution of such assets or
such Hedge Transactions contemporaneously with the consummation of such
Disposition, Casualty Event or termination, unwinding or off-setting position
transaction; provided that if, at any time after the Closing Date, the Loan
Parties Dispose of all or substantially all of the South Texas Properties, then
(A) during the period from the Closing Date until the first Scheduled
Determination, the amount of the Borrowing Base reduction attributable thereto
shall equal $25,000,000 and (B) thereafter, the amount of the Borrowing Base
reduction attributable thereto shall equal the amount specified in the Borrowing
Base notice for the then-most recently completed Scheduled Determination.

Prepayments

.

(a)Optional.  The Borrower may, upon written notice to the Administrative Agent,
at any time or from time to time voluntarily prepay Committed Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) one Business Day prior to the date of any prepayment of Base Rate Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding; provided, further, that any
such notice may state that such notice is conditioned upon effectiveness of
other financing or the occurrence of other events, in which case such notice may
be revoked by the Borrower, by notice to the Administrative Agent on or prior to
the date specified therein if such condition is not satisfied.  Each such notice
shall be substantially in the form of Exhibit B hereto and specify the date and
amount of such prepayment and the Type(s) of Committed Loans to be prepaid and,
if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Committed Loans.  The Administrative Agent will promptly notify each Lender of
its receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.

(b)Mandatory.

(i)If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately (x) prepay Committed
Loans in an aggregate principal amount equal to such excess and (y) if any
excess remains after prepaying all Committed Loans as a result of outstanding
L/C Obligations, pay to the Administrative Agent, on behalf of the L/C Issuers
and the Lenders, an aggregate amount equal to such excess in order to Cash
Collateralize such outstanding L/C Obligations.

54

 

--------------------------------------------------------------------------------

 

(ii)Upon any determination of or adjustment to the amount of the Borrowing Base
pursuant to Section 2.05 (other than pursuant to Section 2.05(c) or 2.05(d)), if
a Borrowing Base Deficiency exists, the Borrower shall, within ten (10) days
after being notified of such Borrowing Base Deficiency, provide an irrevocable
written notice (the “Election Notice”) to Lender stating the action that
Borrower proposes to take to remedy such Borrowing Base Deficiency, and the
Borrower shall thereafter do one or a combination of the following (as elected
by the Borrower pursuant to the Election Notice) in an aggregate amount
sufficient to eliminate such Borrowing Base Deficiency:

(A)within thirty (30) days following the delivery (or required delivery) of such
Election Notice, make a prepayment of the Committed Loans (and, if a Borrowing
Base Deficiency remains after prepaying all of the Committed Loans as a result
of outstanding L/C Obligations, pay to the Administrative Agent, on behalf of
the L/C Issuers and the Lenders, an aggregate amount equal to such remaining
deficiency in order to Cash Collateralize such outstanding L/C Obligations);

(B)pay in six equal monthly installments of the Outstanding Amount of the
Committed Loans (and, if a Borrowing Base Deficiency remains after prepaying all
of the Committed Loans as a result of outstanding L/C Obligations, pay to the
Administrative Agent, on behalf of the L/C Issuers and the Lenders, an aggregate
amount equal to such remaining deficiency in order to Cash Collateralize such
outstanding L/C Obligations) over a term and in an amount satisfactory to the
Administrative Agent (but in any event, with the first such monthly installment
to be due on the thirtieth day following delivery of the Election Notice and
each subsequent installment being equal to 1/6 of the aggregate amount of such
Borrowing Base Deficiency due and payable on the dame date in each applicable
subsequent calendar month), by immediately dedicating a sufficient amount of
monthly cash flow from the Oil and Gas Properties of the Borrower and the other
Loan Parties; and/or

(C)within thirty (30) days following the delivery of the Election Notice, grant
the Administrative Agent, on behalf of the Secured Parties, a first-priority
Lien, pursuant to Collateral in form and substance satisfactory to the
Administrative Agent, on additional Oil and Gas Properties not evaluated in the
most recently delivered Engineering Report to the Administrative Agent and with
an aggregate PV9 Value attributable thereto sufficient to eliminate such
deficiency.

Notwithstanding anything herein to the contrary, all payments required to be
made pursuant to this Section 2.06(b)(ii) must, in any event, be made on or
prior to the Maturity Date.  In the event the Borrower fails to provide an
Election Notice to the Administrative Agent within the ten (10) day period
referred to above, the Borrower shall be deemed to have irrevocably elected the
option set forth in clause (ii)(B).  The failure of the Borrower to comply with
any of the options elected (including any deemed election) pursuant to the
provisions of this Section 2.06(b)(ii) and specified in such Election Notice (or
relating to such deemed election) shall constitute an immediate Event of
Default.

(iii)Upon any adjustment to the amount of the Borrowing Base pursuant to
Section 2.05(c) or 2.05(d), if a Borrowing Base Deficiency exists, then the
Borrower shall, in each case, within two (2) Business Days after the
consummation or occurrence of the event or

55

 

--------------------------------------------------------------------------------

 

events giving rise to such Borrowing Base adjustment, prepay Committed Loans in
an aggregate principal amount equal to such deficiency and (y) if any deficiency
remains after prepaying all Committed Loans as a result of outstanding L/C
Obligations, pay to the Administrative Agent, on behalf of the L/C Issuers and
the Lenders, an aggregate amount equal to such excess in order to Cash
Collateralize such outstanding L/C Obligations; provided that, notwithstanding
anything herein to the contrary, all payments required to be made pursuant to
this Section 2.06(b)(iii) must, in any event, be made on or prior to the
Maturity Date.

Termination or Reduction of Commitments

.

(a)Voluntary.  The Borrower may, upon notice to the Administrative Agent,
terminate the Aggregate Commitments, or from time to time permanently reduce the
Aggregate Commitments; provided that (i) any such notice shall be received by
the Administrative Agent not later than 11:00 a.m. three Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit exceeds the amount of the Aggregate Commitments, such
Letter of Credit Sublimit shall be automatically reduced by the amount of such
excess; provided, further, that any such notice may state that such notice is
conditioned upon effectiveness of other financing or the occurrence of other
events, in which case such notice may be revoked by the Borrower by notice to
the Administrative Agent on or prior to the date specified therein if such
condition is not satisfied.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments.  Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage.  All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

(b)Mandatory.  If any reduction in the Borrowing Base pursuant to Section 2.05
would result in the Borrowing Base being less than the Aggregate Commitments,
the Aggregate Commitments shall be automatically and permanently reduced
(subject to any increases in the Aggregate Commitments in accordance with
Section 2.04), without premium or penalty, contemporaneously with such reduction
in the Borrowing Base so that the Aggregate Commitments equal the Borrowing Base
as reduced.  Concurrently with, and effective on, the effective date of any such
reduction in the Borrowing Base, (i) Schedule 2.01 and the Register shall each
be amended to reflect the decrease in the Aggregate Commitments and the
Commitment of each Lender and (ii) the Administrative Agent shall promptly
distribute to the Borrower, the Administrative Agent, the L/C Issuers and each
Lender the revised Schedule 2.01.

Repayment of Loans

.  The Borrower hereby promises to repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date, together
with all accrued but unpaid interest thereon.

56

 

--------------------------------------------------------------------------------

 

Interest

.

(a)Subject to the provisions of clause (b) below, (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate, (ii) each LIBOR Market Index Rate Loan
shall bear interest on the outstanding principal amount thereof at rate per
annum equal to the LIBOR Market Index Rate plus the Applicable Rate and
(iii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate.

(b)(i) If any amount of principal of any Committed Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)If any amount (other than principal of any Committed Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Majority Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii)(A) Upon the request of the Majority Lenders, while any Event of Default
exists or (B) automatically, while any Event of Default under Section 8.01(f)
exists, the Borrower shall pay interest on the principal amount of all
outstanding Committed Loans hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Committed Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder (including, for the avoidance of doubt, at
the Default Rate) shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Fees

.  In addition to certain fees described in clauses (j) and (k) of Section 2.03:

(a)Commitment Fee.  The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) equal to the Applicable Rate times the
daily amount of the Available Commitment.  The Commitment Fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Section 4.02 is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period.  The Commitment
Fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily

57

 

--------------------------------------------------------------------------------

 

amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(b)Other Fees.  (i) The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Administrative Agent Fee Letter.  Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever.

(ii)The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

Computation of Interest and Fees

.  All computations of interest for Base Rate Loans (if the Base Rate is
determined in reliance on clause (ii) of the definition thereof) shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Committed Loan for the day on which the
Committed Loan is made, and shall not accrue on a Committed Loan, or any portion
thereof, for the day on which the Committed Loan or such portion is paid;
provided that any Committed Loan that is repaid on the same day on which it is
made shall, subject to Section 2.13(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

Evidence of Debt

.

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Committed Loans in addition to such accounts or records.  Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Committed Loans and payments with respect thereto.

(b)In addition to the accounts and records referred to in clause (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit.  In the event of any conflict between
the accounts and records maintained by the Administrative

58

 

--------------------------------------------------------------------------------

 

Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

Payments Generally; Administrative Agent’s Clawback

.

(a)General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b)(i)Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans or LIBOR Market Index Rate
Loans, prior to 12:00 noon on the date of such Committed Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Committed Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Committed Borrowing of Base Rate Loans or
LIBOR Market Index Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

59

 

--------------------------------------------------------------------------------

 

(ii)Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuers, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuers, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this clause (b) shall be conclusive, absent manifest
error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Committed Loan to be made by such Lender
as provided in the foregoing provisions of this Article II, and such funds are
not made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Section 4.02 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 10.04(c) are several and not joint.  The failure of
any Lender to make any Committed Loan, to fund any such participation or to make
any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Committed Loan, to purchase its participation or to make its payment
under Section 10.04(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Committed Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Committed Loan in any particular place or manner.

Sharing of Payments by Lenders

.  If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, or the participations in L/C Obligations held by
it resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Committed Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact and (b) purchase (for cash at face value) participations in the
Committed Loans and subparticipations in L/C Obligations of the other Lenders,
or make such

60

 

--------------------------------------------------------------------------------

 

other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Committed Loans
and other amounts owing them; provided that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section 2.14 shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section 2.14 shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

Defaulting Lenders

.  Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law:

(a)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer hereunder; third, to Cash
Collateralize the L/C Issuers’ Fronting Exposure with respect to such Defaulting
Lender; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Committed Loans in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Committed Borrowings under this
Agreement and (y) Cash Collateralize the L/C Issuers’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement; sixth, to the payment of any amounts owing to the
Lenders or the L/C Issuers as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or any L/C Issuer against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent

61

 

--------------------------------------------------------------------------------

 

jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Committed Loan or L/C Advance in respect of which such
Defaulting Lender has not fully funded its appropriate share and (y) such
Committed Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Committed Loans of, and L/C Advance
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Committed Loans of, or L/C Advances owed to, such
Defaulting Lender until such time as all Committed Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments under the facility without giving effect to
Section 2.15(d).  Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section 2.15(a)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(b)Certain Fees.

(i)No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(ii)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15(e).

(iii)With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (i) or (ii) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations that has been reallocated to such Non-Defaulting Lender pursuant to
clause (c) below, (y) pay to each L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(c)Reallocation of Participations to Reduce Fronting Exposure.  All or any part
of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that such reallocation does not cause the
Aggregate Exposure of any Non-Defaulting Lender to exceed the lesser of such
Non-Defaulting Lender’s (i) Commitment and (ii) Applicable Percentage of the
Facility Limit.  Subject to Section 2.15(g) below, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

62

 

--------------------------------------------------------------------------------

 

(d)Cash Collateral.  If the reallocation described in clause (c) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under Law, Cash Collateralize the
L/C Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.03(h).

(e)Defaulting Lender Cure.  If the Borrower, the Administrative Agent and each
L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Committed Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Committed
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Lenders in accordance with the Commitments under the applicable
facility (without giving effect to Section 2.15(c)), whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(f)New Letters of Credit.  So long as any Lender is a Defaulting Lender, no L/C
Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

(g)Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(i)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any party hereto that is an EEA Financial Institution; and

(ii)the effects of any Bail-In Action on any such liability, including, if
applicable:

(A)a reduction in full or in part or cancellation of any such liability;

(B)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

63

 

--------------------------------------------------------------------------------

 

(C)the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

Taxes

.

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the Administrative Agent,
Lender or L/C Issuer, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Law.

(b)Payment of Other Taxes by the Borrower.  Without limiting the provisions of
clause (a) above, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law.

(c)Indemnification by the Borrower.  Without duplication of amounts paid under
Section 3.01(a) or 3.01(b), the Borrower shall indemnify the Administrative
Agent, each Lender and the L/C Issuers, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by the Administrative
Agent, such Lender or L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto, in
each case, whether or not such Indemnified Taxes or Other Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or L/C Issuer (with a copy to the Administrative Agent), or
by the Administrative Agent on its own behalf or on behalf of a Lender or an L/C
Issuer, shall be conclusive absent manifest error.

(d)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of

64

 

--------------------------------------------------------------------------------

 

such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (d).

(e)Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f)Status of Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i)duly completed copies of Internal Revenue Service Forms W-8BEN, W-8BEN-E or
applicable W-8 claiming eligibility for benefits of an income tax treaty to
which the United States is a party;

(ii)duly completed copies of Internal Revenue Service Form W-8ECI;

(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code or (C) a “controlled
foreign corporation” related to the Borrower described in Section 881(c)(3)(C)
of the Code and (y) duly completed copies of Internal Revenue Service Forms
W-8BEN, W-8BEN-E or applicable W-8; or

65

 

--------------------------------------------------------------------------------

 

(iv)any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, if a payment made to a Lender
under any Loan Document would be subject to U.S. federal withholding Tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  For purposes of determining withholding Taxes
imposed under FATCA, from and after the Closing Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

Any Lender that is a United States person under Section 7701(a)(30) of the Code
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) Internal Revenue Service Form W-9
certifying its exemption from U.S. federal backup withholding on or prior to the
date on which such Lender becomes a Lender under this Agreement.

(g)Treatment of Certain Refunds.  If the Administrative Agent, any Lender or an
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section 3.01, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 3.01 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority.  This clause (g) shall not be construed
to require the Administrative Agent, any Lender or any L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.  Notwithstanding
anything to the contrary in this clause (g), in no event will the Administrative
Agent or any Lender be required to pay any amount to the Borrower pursuant to
this clause (g), the payment of which would place the Administrative Agent or
such Lender in a less favorable net

66

 

--------------------------------------------------------------------------------

 

after-Tax position than the Administrative Agent or such Lender would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.

(h)Status of Administrative Agent. On or prior to the date on which the
Administrative Agent becomes the Administrative Agent under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower), if
the Administrative Agent is not a United States person under Section
7701(a)(30), the Administrative Agent will deliver to the Borrower, with respect
to any amounts received for or on account of any Lender, an executed copy of
Internal Revenue Service Form W-8IMY certifying that the Administrative Agent is
entitled to receive payments of such amounts without deduction or withholding
for any U.S. federal withholding Taxes.

Illegality

.  If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate
Loans.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

Inability to Determine Rates

.

(a)If the Majority Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (i) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (ii) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or (iii) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Committed Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Majority Lenders) revokes such notice.  Upon receipt of
such notice, the Borrower may revoke any pending request for a Committed
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such

67

 

--------------------------------------------------------------------------------

 

request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

(b)If the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in
clause (a)(ii) of this Section 3.03 have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (b) above
have not arisen but the supervisor for the administrator of the Eurodollar Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the
Eurodollar Rate shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrower shall endeavor to
establish an alternate rate of interest to the Eurodollar Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be
applicable.  Notwithstanding anything to the contrary in Section 10.01, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Majority
Lenders stating that such Majority Lenders object to such amendment.  Until an
alternate rate of interest shall be determined in accordance with this
clause (b) (but, in the case of the circumstances described in clause (a)(ii) of
this Section 3.03, only to the extent the Eurodollar Rate for such Interest
Period is not available or published at such time on a current basis) then the
Administrative Agent shall give notice thereof to the Borrower and the Lenders
by telephone, telecopy or (if arrangements for doing so have been approved by
the Administrative Agent) electronic communication as promptly as practicable
thereafter that (x) any Election Notice that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Rate Borrowing
with an Interest Period having the duration of such Interest Period shall be
ineffective and (y) if any Committed Loan Notice requests a Eurodollar Rate
Borrowing with an Interest Period having the duration of such Interest Period,
such Borrowing shall be made as a Base Rate Loans.

Section 3.04Increased Costs; Reserves on Eurodollar Rate Loans.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii)subject any Lender or any L/C Issuer to any tax of any kind whatsoever with
respect to its loans, loan principal, letters of credit, commitments or other
obligations, or its deposits, reserves or other liabilities attributable thereto
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or L/C Issuer); or

68

 

--------------------------------------------------------------------------------

 

(iii)impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurodollar Rate
Loan (or of maintaining its obligation to make any such Committed Loan), or to
increase the cost to such Lender or such L/C Issuer of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer, the Borrower will pay to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

(b)Capital or Liquidity Requirements.  If any Lender or any L/C Issuer
determines that any Change in Law affecting such Lender or such L/C Issuer or
any Lending Office of such Lender or such Lender’s or such L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such L/C Issuer’s
capital or liquidity, or on the capital or liquidity of such Lender’s or such
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Committed Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by the
L/C Issuer, to a level below that which such Lender or such L/C Issuer or such
Lender’s or such L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such L/C Issuer’s
policies and the policies of such Lender’s or such L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
clause (a) or (b) of this Section 3.04 and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or such
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).

69

 

--------------------------------------------------------------------------------

 

(e)Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits,
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Committed Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error), which shall be due and payable on
each date on which interest is payable on such Committed Loan; provided that the
Borrower shall have received at least 10 Business Days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice 10 Business Days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable 10
Business Days from receipt of such notice.

Compensation for Losses

.  Upon demand of any Lender (with a copy to the Administrative Agent) from time
to time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Committed Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Committed Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise) (including, for avoidance of doubt, any
payments pursuant to Section 2.04 or clause (b) of Section 2.06);

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Committed Loan) to prepay, borrow, continue or convert any
Committed Loan other than a Base Rate Loan on the date or in the amount notified
by the Borrower (including by reason of a revocation of notice of prepayment
pursuant to the further proviso in the first sentence of Section 2.06(a)); or

(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13; including any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Committed Loan or from
fees payable to terminate the deposits from which such funds were obtained.  The
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Committed Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

Mitigation Obligations; Replacement of Lenders

.

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts

70

 

--------------------------------------------------------------------------------

 

to designate a different Lending Office for funding or booking its Committed
Loans hereunder or to assign its rights and obligations hereunder to another of
its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or Section 3.04, as the case may be, in the future, or eliminate
the need for the notice pursuant to Section 3.02, as applicable and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

Survival

.  All of the Borrower’s obligations, and any corresponding Lenders’
obligations, under this Article III shall survive termination of the Aggregate
Commitments, the repayment of all other Obligations hereunder, the resignation
or replacement of the Administrative Agent, and any assignment of rights by, or
the replacement of, a Lender.

Section 3.08Availability of LIBOR Market Index Rate Loans.  Notwithstanding any
other provision of this Agreement, in the event that any Lender determines in
its sole discretion that LIBOR Market Index Rate Loans are not available to be
made by it for any reason (including, without limitation, as a result of such
Loans becoming illegal or such Lender determining that adequate and reasonable
means do not exist for determining the LIBOR Market Index Rate), then (a) such
Lender shall promptly notify the Borrower and the Administrative Agent thereof,
(b) no Lender shall be required to make LIBOR Market Index Rate Loans (and the
Borrower shall not be entitled to request LIBOR Market Index Rate Loans or
convert any other Loans into LIBOR Market Index Rate Loans) until such Lender
notifies the Borrower and the Administrative Agent that LIBOR Market Index Rate
Loans are again available to be made by such Lender, and (c) if such Lender so
requests by notice to the Borrower and the Administrative Agent, all LIBOR
Market Index Rate Loans of such Lender then outstanding shall be automatically
converted into Base Rate Loans on the date specified by such Lender in such
notice.

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Conditions to Initial Credit Extension

.  The initial Credit Extension under this Agreement shall become available and
this Agreement shall become effective on the date that each of the following
conditions shall have been satisfied (or waived by each Lender party hereto on
the Closing Date):

(a)Loan Documents.  The Administrative Agent’s receipt of the following, each of
which shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party or, with respect to the Public Parent Pledge Agreement, the
Public Parent, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

71

 

--------------------------------------------------------------------------------

 

(i) this Agreement, (ii) the Guaranty, (iii) the Security Agreement, (iv) the
Public Parent Pledge Agreement and (v) a Note executed by the Borrower in favor
of each Lender requesting a Note, in each case, executed by the relevant
parties.

(b)Collateral Matters; Title.  The Administrative Agent shall have received:

(i)all certificates, agreements or instruments representing or evidencing the
Pledged Equity, if any, accompanied by instruments of transfer and undated stock
powers endorsed in blank;

(ii)UCC financing statements in appropriate form for filing under the UCC;

(iii)certified copies of UCC, tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches, each of a recent
date listing all effective financing statements, lien notices or comparable
documents that name any Loan Party or the Public Parent as debtor and that are
filed in those states in which any Loan Party or the Public Parent is organized
and such other searches that are required by the Security Agreement or that the
Administrative Agent deems necessary or appropriate, none of which encumber the
Collateral covered or intended to be covered by the Security Instruments (other
than Liens permitted by Section 7.01);

(iv)duly authorized and executed Mortgages, supplements or assignments of
mortgages, in each case, in form and substance reasonably acceptable to the
Administrative Agent sufficient to grant, evidence and perfect first-priority
Liens with respect to at least 85% of the PV9 Value of the Proved Reserves and
85% of the PV9 Value of the Proved Developed Producing Reserves, in each case,
attributable to the Engineered Oil and Gas Properties included in the Initial
Engineering Report (without taking into account any adjustments for hedging,
together with such other assignments, conveyances, amendments, agreements and
other writings each duly authorized and executed) and all or substantially all
of the midstream assets held by the Borrower’s and the Restricted Subsidiaries
on the Closing Date, and such certificates and opinions of counsel with respect
thereto, in each case as the Administrative Agent shall deem necessary or
appropriate;

(v)title information consistent with usual and customary standards for the
geographic regions in which the Engineered Oil and Gas Properties are located,
taking into account the size, scope and number of leases and wells of the
Borrower and the other Loan Parties; provided that after giving effect to its
receipt of the title information to be provided pursuant to this clause (b)(v),
the Administrative Agent shall be reasonably satisfied with the title
information covering Engineered Oil and Gas Properties comprising at least 50%
of the total PV9 Value of the Proved Reserves and 50% of the PV9 Value of the
Proved Developed Producing Reserves, in each case, attributable to the
Engineered Oil and Gas Properties included in the Initial Engineering Report
(without taking into account any adjustments for hedging, together with such
other assignments, conveyances, amendments, agreements and other writings each
duly authorized and executed); and

72

 

--------------------------------------------------------------------------------

 

(vi)duly authorized and executed counterparts of an Environmental Undertaking
and Indemnity with respect to the Borrower’s and the other Loan Parties’ Oil and
Gas Properties (including, for the avoidance of doubt, any midstream assets)
located in or offshore adjacent to the State of California.

(c)Corporate Documents; Certificates.  The Administrative Agent’s receipt of the
following, in each case, in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:

(i)a duly authorized and executed certificate of a Responsible Officer of each
Loan Party and the Public Parent dated the Closing Date, certifying (x) that
attached thereto is a true and complete copy of each Organization Document of
such Loan Party or the Public Parent, as applicable, certified (to the extent
applicable) as of a recent date by the Secretary of State of the state of its
organization, (y) that attached thereto is a true and complete copy of
resolutions duly adopted by such Loan Party or the Public Parent, as applicable,
authorizing the execution, delivery and performance of the Loan Documents to
which such Loan Party or the Public Parent is a party and, in the case of the
Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect and (z) as to
the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party or the Public Parent (together with a certificate of another
Responsible Officer as to the incumbency and specimen signature of the
Responsible Officer executing the certificate in this clause (c)(i));

(ii)a certificate as to the good standing of each Loan Party and the Public
Parent (in so-called “long-form” (if available)) as of a recent date, from the
applicable Secretary of State (or other applicable Governmental Authority) for
the jurisdiction of each such Loan Party’s or the Public Parent’s incorporation
or organization;

(iii)a certificate dated the Closing Date and signed by a Responsible Officer of
the Borrower, confirming compliance with the conditions precedent set forth in
Sections 4.01(h), (i), (j) and (k); and

(iv)a solvency certificate in the form of Exhibit F, dated the Closing Date and
signed by the chief financial officer of the Parent.

(d)Financial Statements; Pro Forma Balance Sheet; Projections.  The
Administrative Agent and the Lenders shall have received and shall be satisfied
with the form and substance of the Initial Financial Statements.  The
Administrative Agent shall have received a financial model and budget provided
by the Parent and the Borrower, in form and substance satisfactory of the
Administrative Agent, that sets forth a pro forma consolidated balance sheet,
income statement and cash flow statement of the Parent and the Borrower as at
the Closing Date, adjusted to give effect to this Agreement, consistent in all
material respects with the sources and uses of cash as previously described to
the Lenders and the forecasts previously provided to the Lenders.

(e)Initial Engineering Report.  The Administrative Agent and the Lenders shall
have received the Initial Engineering Report accompanied by a certificate from
an Responsible

73

 

--------------------------------------------------------------------------------

 

Officer of the Parent and the Borrower certifying on behalf of the Parent and
the Borrower that in all material respects: (i) except as set forth on an
exhibit to the certificate, on a net basis there are no gas imbalances, take or
pay or other prepayments exceeding 2% of the annual production of natural gas of
the Borrower and the Restricted Subsidiaries for the most recent calendar year
of gas (on an mcf equivalent basis) in the aggregate with respect to its oil and
gas properties evaluated in the Initial Engineering Report that would require
the Borrower or any Restricted Subsidiary to deliver Hydrocarbons either
generally or produced from such Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor, (ii) except as set
forth on an exhibit to the certificate, there are no material agreements that
are not cancelable on ninety (90) days’ notice or less without penalty or
detriment for the sale of production from the Borrower’s or the Restricted
Subsidiaries’ Hydrocarbons (including calls on or other rights to purchase,
production, whether or not the same are currently being, or are expected to be,
exercised) that pertain to the sale of production at a fixed price and
(iii) attached thereto is a schedule of the Oil and Gas Properties evaluated by
the Initial Engineering Report that will be mortgaged properties as of the
Closing Date and demonstrating the percentage of the PV9 Value of the Proved
Reserves and Proved Developed Producing Reserves evaluated in the Initial
Engineering Report that the value of such mortgaged properties represent in
compliance with clause (b)(iv) above.

(f)Opinions of Counsel.  The Administrative Agent shall have received, on behalf
of itself and the Lenders, customary written opinions of (i) Kirkland & Ellis,
LLP, counsel for the Loan Parties and (ii) local counsel for the Loan Parties in
the States of California, Texas and Wyoming, in each case, (x) dated the Closing
Date, (y) addressed to the Administrative Agent and the Lenders and (z) covering
such matters relating to the Loan Parties, the Loan Documents and the
Transactions as the Administrative Agent shall reasonably request.

(g)Evidence of Insurance.  The Administrative Agent shall have received evidence
that all insurance required to be maintained pursuant to the Loan Documents has
been obtained and is in effect, together with the certificates of insurance,
naming the Administrative Agent, on behalf of the Lenders, as an additional
insured or lender loss payee, as the case may be, under all insurance policies
maintained with respect to the assets and properties of the Loan Parties that
constitutes Collateral.

(h)Repayment of Existing Credit Facility; Other Indebtedness.  The
Administrative Agent shall have received duly executed mortgage releases and
terminations, terminations of any financing statements and terminations of
control agreements, with respect to any and all Liens, in each case, encumbering
the properties or assets (including Oil and Gas Properties) of the Public
Parent, the Parent, the Borrower or the Restricted Subsidiaries, including,
without limitation, any mortgages, financing statements, control agreements and
other security documents securing the Existing Credit Agreement, except to the
extent any such Lien are permitted to remain in effect pursuant to
Section 7.01.  After giving effect to the Transactions and the other
transactions contemplated hereby, the Parent, the Borrower and the Restricted
Subsidiaries shall not have any outstanding Indebtedness other than (i) the
Obligations pursuant to the Loan Documents and (ii) other Indebtedness permitted
to be incurred and remain outstanding pursuant to Section 7.03.

(i)Representations and Warranties.  Each of the representations and warranties
of the Borrower and each other Loan Party contained in Article V of this
Agreement or in any

74

 

--------------------------------------------------------------------------------

 

other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects (or if such representation or warranty is qualified by or
subject to a “materiality”, “material adverse effect”, “material adverse change”
or any similar term or qualification, such representation or warranty shall be
true and correct in all respects) on and as of the date of the Closing Date (and
immediately after giving effect to the Transactions), except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct, in all material respects (or if such
representation or warranty is qualified by or subject to a “materiality”,
“material adverse effect”, “material adverse change” or any similar term or
qualification, such representation or warranty shall be true and correct in all
respects), as of such earlier date.

(j)No Default.  At the time of, and immediately after giving effect to the
Transactions on the Closing Date and the application of the proceeds of any
Credit Extension pursuant to this Agreement, no Default or Event of Default
shall have occurred and be continuing on such date.

(k)Minimum Committed Availability.  On the Closing Date and after giving effect
to the initial Borrowing and the other transactions to occur on or before the
initial Borrowing, the Borrower and the Restricted Subsidiaries will have an
Available Commitment under this Agreement of at least $100,000,000.

(l)Payment of Fees.  The Administrative Agent, the Arrangers and the Lenders
shall have received payment of all commitment, arrangement, upfront and agency
fees and all other fees and amounts due and payable on or prior to the Closing
Date, including under any fee letters, and to the extent invoiced in reasonable
detail at least three (3) business days prior to the Closing Date, reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Parent or the Borrower under this Agreement or other Loan Documents
(including, without limitation, the reasonable and documented fees and expenses
of Mayer Brown LLP, counsel to the Administrative Agent), which amounts may be
netted in whole or in part from or otherwise funded by any Loans made on the
Closing Date.

(m)Beneficial Ownership Certificate.  To the extent the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, any Lender
that has requested, in a written notice to the Borrower at least three (3) days
prior to the Closing Date, a Beneficial Ownership Certification in relation to
the Borrower shall have received such Beneficial Ownership Certification
(provided that, upon the execution and delivery by such Lender of its signature
page to this Agreement, the condition set forth in this clause (ii) shall be
deemed to be satisfied).

(n)Know Your Customer; USA PATRIOT Act; Etc.  The Administrative Agent and the
Lenders shall have received at least three (3) Business Days prior to the
Closing Date, the documentation and information required under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation, the information required under Section 10.17; provided that
the Administrative Agent or any such Lender shall have requested such
documentation and information at least seven days prior to the Closing Date.

75

 

--------------------------------------------------------------------------------

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Conditions to All Credit Extensions

.  The obligation of each Lender to honor any Request for Credit Extension
(other than a Committed Loan Notice requesting only a conversion of Committed
Loans to the other Type, or a continuation of Eurodollar Rate Loans) is subject
to the following conditions precedent:

(a)After giving effect to such Credit Extension and the application by the
Administrative Agent of the proceeds thereof, (i) the Total Outstandings shall
not exceed the Facility Limit, (ii) the Aggregate Exposure of any Lender shall
not exceed the lesser of such Lender’s (x) Commitment and (y) Applicable
Percentage of the Facility Limit and (iii) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.

(b)The representations and warranties of the Parent, the Borrower, each other
Loan Party and the Public Parent contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects (or if such representation or warranty is qualified by qualified by or
subject to a “materiality”, “material adverse effect”, “material adverse change”
or any similar term or qualification, such representation or warranty shall be
true and correct in all respects) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct, in all material respects(or if such representation or warranty is
qualified by or subject to a “materiality”, “material adverse effect”, “material
adverse change” or any similar term or qualification, such representation or
warranty shall be true and correct in all respects), as of such earlier date,
and except that for purposes of this Section 4.02, the representations and
warranties contained in clause (a) of Section 5.05 shall be deemed, from and
after the first delivery of financial statements pursuant thereto, to refer to
the most recent statements furnished pursuant to clause (a) of Section 6.01.

(c)No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(d)The Administrative Agent and, if applicable, the L/C Issuers shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Section 4.02(a),
Section 4.02(b), Section 4.02(c) and Section 4.02(d) have been satisfied on and
as of the date of the applicable Credit Extension.

76

 

--------------------------------------------------------------------------------

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

Each of the Parent and the Borrower, on behalf of itself and each Restricted
Subsidiary, represents and warrants to the Administrative Agent and the Lenders
that:

Existence, Qualification and Power

.  Each Loan Party and each of its Restricted Subsidiaries (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party and consummate the Transactions, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

Authorization; No Contravention

.  The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is or is to be a party have been duly authorized
by all necessary corporate or other organizational action, and do not and will
not (a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation that is material to the Loan Parties to which such Person is a party
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Person or its property is subject; or
(c) violate any Law.

Governmental Authorization; Other Consents

.  No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Transactions, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Security Instruments, (c) the
perfection or maintenance of the Liens created under the Security Instruments
(including the first-priority nature thereof) or (d) the exercise by the
Administrative Agent or the Lenders of their rights under the Loan Documents or
the remedies in respect of the Collateral pursuant to the Security Instruments,
except for (i) the authorizations, approvals, actions, notices and filings
listed on Schedule 5.03, all of which have been duly obtained, taken, given or
made and are in full force and effect, (ii) authorizations, approvals, actions,
notices and filings in connection with the enforcement of pledges of, and the
sale of, the Pledged Equity in connection therewith, (iii) authorizations,
approvals, actions, notices and filings required in connection with the
additional mortgage and security interests required to be granted under this
Agreement; (iv) routine authorizations, approvals, actions, notices and filings
in the ordinary course of business (e.g. tax filings, annual reports,
environmental filings, etc.); (v) the periodic filing of continuation statements
under the UCC, and (vi) authorizations, approvals, actions, notices and filings
the failure of which to obtain, take or make could not reasonably be expected to
have a Material Adverse Effect.

77

 

--------------------------------------------------------------------------------

 

Binding Effect

.  This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Loan Party that
is party thereto.  This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms.

Financial Statements; No Material Adverse Effect

.  (a) The Initial Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Parent, the Borrower and the Restricted
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show, in accordance with and as required by GAAP, all material
indebtedness and other material liabilities, direct or contingent, of the
Parent, the Borrower and the Restricted Subsidiaries as of the date thereof,
including material liabilities for taxes, material commitments and material
Indebtedness.  As of the Closing Date, to the knowledge of the Parent and the
Borrower, the Public Parent does not have any material Indebtedness (including
Disqualified Stock) or any material contingent liabilities, except as referred
to or reflected or provided for in the Initial Financial Statements

(b)The unaudited pro forma financial statements delivered by the Parent and the
Borrower pursuant to Section 4.01(d) have, in each case, been prepared in good
faith by the Parent and the Borrower, based on the assumptions stated therein
(which assumptions are believed by the Parent and the Borrower on the Closing
Date to be reasonable in light of current conditions and facts then known to the
Parent or the Borrower), are based on the information available to the Parent or
the Borrower as of the date of delivery thereof, accurately reflect all
adjustments required to be made to give effect to the Transactions, and present
fairly in all material respects the pro forma consolidated financial position
and results of operations of the Parent, the Borrower and the Restricted
Subsidiaries as of such date and for such periods, assuming that the
Transactions had occurred on such date or as of the beginning of such period, as
the case may be.

(c)The forecasts of financial performance of the Parent, the Borrower and the
Restricted Subsidiaries delivered by the Borrower pursuant to Section 4.01(d)
have, in each case, been prepared in good faith by the Parent and the Borrower
and based on assumptions believed by the Parent and the Borrower to be
reasonable at the time such forecasts were provided (and on the Closing Date in
the case of forecasts provided prior to the Closing Date) (it being recognized,
however, that projections as to future events are not to be viewed as facts and
that actual results during the period(s) covered by such projections may differ
from the projected results and that such differences may be material and that
the Loan Parties make no representation that such projections will be realized).

(d)Since December 31, 2017, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

Litigation

.  There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of the Parent or the Borrower after due and diligent
investigation,

78

 

--------------------------------------------------------------------------------

 

threatened, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Parent, the Borrower or any of the Restricted
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement, any other Loan Document or the consummation
of the Transactions or (b) except as specifically disclosed in Schedule 5.06,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, and there has been no change in the status, or
financial effect on any Loan Party or any Restricted Subsidiary thereof, of the
matters described in Schedule 5.06 that could reasonably be expected to have a
Material Adverse Effect.

No Default

.  Neither any Loan Party nor any Restricted Subsidiary thereof is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

Ownership of Property; Liens

.  (a) Each Loan Party and each of its Restricted Subsidiaries has good record
and marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(b)The property of each Loan Party and each of its Restricted Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.

Environmental Compliance

.  (a) The Loan Parties and their respective Subsidiaries are in compliance with
all existing Environmental Laws and have not received any claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, except as specifically
disclosed in Schedule 5.09, such Environmental Laws and except for such
non-compliance or claims that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b)As of the Closing Date and except (i) as otherwise set forth in Schedule 5.09
or (ii) to the extent the same could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect: none of the properties
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries is listed or proposed for listing on the National Priorities List
under 42 USC § 9605(a)(8)(B) or on the CERCLIS or any analogous foreign, state
or local list or is adjacent to any such property; and Hazardous Materials have
not been released, discharged or disposed of on any property currently or
formerly owned or operated by any Loan Party or any of its Subsidiaries in
quantities or in a manner as to create Environmental Liability.

(c)As of the Closing Date and except (i) as otherwise set forth in Schedule 5.09
or (ii) to the extent the same could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect: neither any Loan Party
nor any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any

79

 

--------------------------------------------------------------------------------

 

Environmental Law that is reasonably expected to result in material
Environmental Liability to any Loan Party or any of its Subsidiaries; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result in material Environmental Liability to any Loan
Party or any of its Subsidiaries.

Insurance

.  The properties of the Parent, the Borrower and the Restricted Subsidiaries
are insured (a) with financially sound and reputable insurance companies in such
amounts, with such limitations or deductibles, against such risks, and in such
form as are customarily maintained by companies of established repute engaged in
the same or similar businesses operating in the same or similar locations and/or
(b) through a system or systems of self-insurance that are in accord with sound
practices of similarly situated corporations of established reputation
maintaining such systems and with respect to which the Parent, the Borrower and
the Restricted Subsidiaries maintain adequate insurance reserves in accordance
with GAAP and in accordance with sound actuarial and insurance principles.  The
Administrative Agent and the Lenders have been named as additional insureds in
respect of such liability insurance policies and the Administrative Agent has
been named as lender loss payee with respect to Property loss insurance.  No
Loan Party owns any material Building (as defined in the applicable Flood
Insurance Regulation) or material Manufactured (Mobile) Home (as defined in the
applicable Flood Insurance Regulation) located on a Mortgaged Property for which
such Loan Party has not delivered to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that (a) such Loan Party
maintains Flood Insurance for such Building or Manufactured (Mobile) Home, or
(b) such Building or Manufactured (Mobile) Home is not located in a special
flood hazard area, unless such Building or Manufactured (Mobile) Home has been
excluded from the property that is subject to the mortgage on such Mortgaged
Property.

Taxes

.  Expect as could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect, the Parent, the Borrower and their
respective Subsidiaries and, to the knowledge of the Parent and the Borrower,
the Public Parent have filed all tax returns and reports required to be filed,
and have paid all Taxes levied or imposed upon them or their properties, income
or assets otherwise due and payable, except those that are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP.  None of the
Parent, the Borrower, any Subsidiary or, to the knowledge of the Parent and the
Borrower, the Public Parent has received written notice of any proposed tax
assessment against it that could reasonably be expected to have a Material
Adverse Effect.

ERISA Compliance

.  (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws except for such
events of noncompliance that could not, in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

(b)There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited

80

 

--------------------------------------------------------------------------------

 

transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(c)Except to the extent the same could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect: (i) no ERISA Event has
occurred or is reasonably expected to occur; (ii) no Pension Plan has any
Unfunded Pension Liability; (iii) neither the Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred that, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) neither the Parent or the Borrower nor any
ERISA Affiliate has engaged in a transaction that could reasonably be expected
to be subject to Section 4069 or 4212(c) of ERISA.

(d)Each Loan Party satisfies an exception set forth in 29 C.F.R.
Section 2510.3-101 (as modified by Section 3(42) of ERISA) so that its
underlying assets do not constitute assets of a Benefit Plan and the
Transactions are not in violation of any state statutes, applicable to a Loan
Party that regulate investments of, and fiduciary obligations with respect to,
governmental plans, that are similar to the provisions of Section 406 of ERISA
or Section 4975 of the Code.

Subsidiaries; Equity Interests; Loan Parties

.  As of the Closing Date, no Loan Party has any Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Restricted Subsidiaries have been validly issued, are
(in the case of corporate securities) fully paid and non-assessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Security Instruments or
permitted by Section 7.01.  As of the Closing Date, no Loan Party has any equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.13.  Set forth on Part (c) of Schedule 5.13
is a complete and accurate list of all Loan Parties as of the Closing Date,
showing as of the Closing Date (as to each Loan Party) the jurisdiction of its
incorporation, the address of its principal place of business and its U.S.
taxpayer identification number.  As of the Closing Date, the Parent has no
foreign Subsidiaries.

Margin Regulations; Investment Company Act

.  (a) Neither the making of any Credit Extension hereunder nor the use of the
proceeds thereof will violate Regulation T, Regulation U or Regulation X.  None
of the Parent, the Borrower or any of the Restricted Subsidiaries is engaged or
will engage, principally or as one of its important activities, in the business
of purchasing or carrying “margin stock” (within the meaning of Regulation T,
Regulation U or Regulation X) or extending credit for the purpose of purchasing
or carrying “margin stock.”

(b)No Loan Party or Restricted Subsidiary of a Loan Party is an “investment
company” within the meaning of the Investment Company Act of 1940.

81

 

--------------------------------------------------------------------------------

 

Disclosure

.  No report, financial statement, certificate or other information furnished in
writing by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished), when taken together with all other information previously furnished
or that is publicly available, contains as of the date so furnished any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, each of the Parent and the Borrower represents only that
such information was prepared in good faith based upon assumptions believed by
it to be reasonable at the time.  There are no statements or conclusions in any
Engineering Report that are based upon or include, as of the date of such
Engineering Report, misleading information or fail to take into account, as of
the date of such Engineering Report, material information regarding the matters
reported therein, it being understood that projections concerning volumes
attributable to the Oil and Gas Properties and production and cost estimates
contained in each Engineering Report are necessarily based upon professional
opinions, estimates and projections and that neither the Parent nor the Borrower
warrants that such opinions, estimates and projections will ultimately prove to
have been accurate.  As of the Closing Date, all of the information included in
the Beneficial Ownership Certification is true and correct.

Compliance with Laws

.  Each Loan Party and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

Solvency

.  The Loan Parties are, together with their Restricted Subsidiaries on a
Consolidated basis, Solvent.

Casualty, Etc

.  Neither the businesses nor the properties of any Loan Party or any of its
Restricted Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

Labor Matters

.  There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Parent, the Borrower or any Restricted Subsidiary as of the
Closing Date and none of the Parent, the Borrower or any Restricted Subsidiary
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Security Instruments

.  The provisions of the Security Instruments are effective to create in favor
of the Administrative Agent for the benefit of the Secured Parties a

82

 

--------------------------------------------------------------------------------

 

legal, valid and enforceable first-priority Lien (subject to Liens permitted by
Section 7.01) on all right, title and interest of the respective Loan Parties in
the Collateral described therein.  

Engineered Oil and Gas Properties

.

(a)The Parent, the Borrower or another Loan Party has good and defensible title
to all Engineered Oil and Gas Properties, free and clear of all Liens except as
permitted pursuant to Section 7.01 and Immaterial Title Deficiencies.  With the
exception of Immaterial Title Deficiencies, all such Oil and Gas Properties are
valid, subsisting, and in full force and effect, and all material rentals,
royalties, and other amounts due and payable in respect thereof have been duly
paid.  Without regard to any consent or non-consent provisions of any joint
operating agreement covering any of the Loan Parties’ Proved Reserves, and with
the exception of Immaterial Title Deficiencies, the Loan Parties’ share of
(a) the costs for each Engineered Oil and Gas Property is not greater than the
decimal fraction set forth in the most recent Engineering Report, before and
after payout, as the case may be, and described therein by the respective
designations “working interests”, “WI”, “gross working interest”, “GWI” or
similar terms and (b) production from, allocated to, or attributed to each
Engineered Oil and Gas Property is not less than the decimal fraction set forth
in the most recent Engineering Report, before and after payout, as the case may
be, and described therein by the designations “net revenue interest”, “NRI” or
similar terms.  Except to the extent constituting an Immaterial Title
Deficiency, each well drilled in respect of each Engineered Oil and Gas Property
described in the Engineering Report (y) is capable of, and is presently,
producing Hydrocarbons in commercial quantities, and the applicable Loan Party
is currently receiving payments for its share of production, with no material
funds in respect of any thereof being presently held in suspense, other than any
such funds being held in suspense pending delivery of appropriate division
orders and other usual and customary suspense accounts, and (z) has been
drilled, bottomed, completed, and operated in compliance in all material
respects with all applicable Laws and no such well that is currently producing
hydrocarbons is subject to any penalty in production by reason of such well
having produced in excess of its allowable production.  

(b)The Engineered Oil and Gas Properties (and all properties unitized therewith)
are, in all material respects, being (and, to the extent the same could
materially and adversely affect the ownership or operation of the Engineered Oil
and Gas Properties after the date hereof, to the applicable Loan Party’s
knowledge, have in the past been) maintained, operated and developed in a good
and workmanlike manner, in accordance with prudent industry standards and in
conformity with all applicable Laws and in conformity with all oil, gas or other
mineral leases and other contracts and agreements forming a part of the
Engineered Oil and Gas Property and in conformity with the Permitted
Encumbrances.  No Engineered Oil and Gas Property is subject to having allowable
production after the date hereof reduced below the full and regular allowable
(including the maximum permissible tolerance) because of any overproduction
(whether or not the same was permissible at the time) prior to the date hereof
and none of the wells located on the Engineered Oil and Gas Properties (or
properties unitized therewith) are or will be deviated from the vertical more
than the maximum permitted by applicable Laws, regulations, rules and orders,
and such wells are bottomed under and producing from, with the well bores wholly
within, the Engineered Oil and Gas Properties (or, in the case of wells located
on properties unitized therewith, such unitized properties).  There are no dry
holes, or otherwise inactive wells, located on the Engineered Oil and Gas
Properties or on lands pooled or unitized therewith, except for wells that have
been properly plugged and abandoned or for which appropriate plugging and
abandonment

83

 

--------------------------------------------------------------------------------

 

has been scheduled.  Each Loan Party has all material governmental licenses and
permits reasonably necessary or appropriate to own and operate its Engineered
Oil and Gas Properties, and no Loan Party has received notice in writing of any
material violations in respect of any such licenses or permits, except for the
absence of such licenses and permits as could reasonably be expected to result
in a Material Adverse Effect.

Sale of Production

.  Except (x) as of the Closing Date, as set forth in Schedule 5.22, or
(y) thereafter, as disclosed in writing to the Administrative Agent and the
Lenders and reflected in the most recent determination of the Borrowing Base, or
(z) for matters that constitute Immaterial Title Deficiencies:

(a)No Engineered Oil and Gas Property is subject to any material contractual or
other arrangement (i) whereby payment for production is or can be deferred for a
substantial period after the month in which such production is delivered (in the
case of oil, not in excess of 60 days, and in the case of gas, not in excess of
ninety (90) days) or (ii) whereby payments are made to a Loan Party other than
by checks, drafts, wire transfer advises or other similar writings, instruments
or communications for the immediate payment of money;

(b)No Engineered Oil and Gas Property is subject to any material contractual or
other arrangement that are not cancelable on ninety (90) days’ notice or less
without penalty or detriment for the sale of production from the Borrower’s or
the other Loan Parties’ Hydrocarbons (including, without limitation, calls on or
other rights to purchase, production, whether or not the same are currently
being exercised) that (a) pertain to the sale of Hydrocarbons at a fixed price
and (b) have a maturity or expiry date of longer than six (6) months from the
date hereof;

(c)On a net basis there are no gas imbalances that would require the Borrower’s
or the other Loan Parties to deliver Hydrocarbons produced from their Engineered
Oil and Gas Properties at some future time without then or thereafter receiving
full payment therefor exceeding one-half bcf of gas (on an mcf equivalent basis)
in the aggregate;

(d)No Loan Party, nor, to such Loan Party’s knowledge, any Loan Party’s
predecessors in title, has received prepayments (including payments for gas not
taken pursuant to “take or pay” or other similar arrangements) for any oil, gas
or other hydrocarbons produced or to be produced from any Engineered Oil and Gas
Properties after the date hereof; and

(e)No Engineered Oil and Gas Property is subject to any “take or pay” or other
similar arrangement (i) that can be satisfied in whole or in part by the
production or transportation of gas from other properties or (ii) as a result of
which production from any Engineered Oil and Gas Property may be required to be
delivered to one or more third parties without payment (or without full payment)
therefor as a result of payments made, or other actions taken, with respect to
other properties.

OFAC; Sanctions

.

(a)None of the Parent, the Borrower or any Restricted Subsidiary, or to its
knowledge, the Public Parent or any director, officer, employee, agent,
affiliate or representative of any thereof, is an individual or entity that is,
or is owned or controlled by any individual or

84

 

--------------------------------------------------------------------------------

 

entity that is (i) currently the subject or target of any Sanctions or
(ii) located, organized or resident in a Designated Jurisdiction.

(b)The Borrower and its Subsidiaries are in compliance in all material respects
with Sanctions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such Sanctions or any Laws
related thereto.

Anti-Corruption Laws

.  The Borrower and its Subsidiaries are in compliance in all material respects
with applicable Anti-Corruption Laws (including FCPA) and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such Laws.

PATRIOT Act

.  The Parent, the Borrower or each Restricted Subsidiary are in compliance in
all material respects with all applicable anti-money laundering Laws and
regulations, including without limitation the Bank Secrecy Act, as amended by
Title III of the USA PATRIOT Act (the “PATRIOT Act”).

ARTICLE VI
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Committed Loan or
other Obligation owing to any Lender or to the Administrative Agent hereunder
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding and not fully Cash Collateralized, each of the Parent and the
Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Restricted Subsidiary to:

Financial Statements

.  Deliver to the Administrative Agent and the Lenders as contemplated by the
last paragraph of Section 6.02:

(a)as soon as available, but in any event in accordance with then applicable law
and not later than 90 days after the end of each fiscal year of the Parent, the
Parent’s (or, if the Public Parent is a Passive Holding Company, the Public
Parent’s) audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception (other than any exception or qualification resulting
from an upcoming maturity date of any Indebtedness occurring within one year
from the date of delivery of such report or any potential inability to satisfy a
financial covenant on a future date or in a future period) and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Parent (or, if the
Public Parent is a Passive Holding Company, the Public Parent) and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied; provided that, if the Public Parent is a Passive Holding
Company, the timely filing with the SEC of the Public Parent’s annual report on
Form 10-K will satisfy the reporting requirements of this Section 6.01(a);
provided, however, for any period in which such financial statements were
prepared for both the Parent and the Public Parent, the Parent, at the request
of the Administrative Agent, shall provide to the

85

 

--------------------------------------------------------------------------------

 

Administrative Agent and each Lender a written reconciliation between the
financial statements of the Parent and the Public Parent in form and with detail
reasonably satisfactory to the Administrative Agent,

(b)For each of the first three fiscal quarters of the Parent’s fiscal year, as
soon as available, but in any event in accordance with then applicable law and
not later than 45 days after the end of each such fiscal quarter of the Parent,
the Parent’s (or, if the Public Parent is a Passive Holding Company, the Public
Parent’s) consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Parent as presenting fairly in all material respects the
financial condition and results of operations of the Parent (or, if the Public
Parent is a Passive Holding Company, the Public Parent) and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes; provided that, if the Public Parent is a Passive Holding Company, the
timely filing with the SEC of the Public Parent’s quarterly reports on Form 10-Q
will satisfy the reporting requirements of this Section 6.01(b); provided,
however, for any period in which such financial statements were prepared for
both the Parent and the Public Parent, the Parent, at the request of the
Administrative Agent, shall provide to the Administrative Agent and each Lender
a written reconciliation between the financial statements of the Parent and the
Public Parent in form and with detail reasonably satisfactory to the
Administrative Agent;

(c)if there shall be any Unrestricted Subsidiaries at the end of any fiscal
period in respect of which any consolidated financial statements referred to in
Sections 6.01(a) and (b) above is delivered, concurrently with such delivery,
the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of such Unrestricted Subsidiaries from such
consolidated financial statements certified by the chief executive officer,
chief financial officer, treasurer or controller of the Parent to the effect
that such statements are fairly stated in all material respects when considered
in relation to the consolidated financial statements of the Parent, the Borrower
and the Restricted Subsidiaries;

(d)as soon as available, but in any event within 90 days after the end of each
fiscal year of the Parent, an annual business plan and budget of the Parent, the
Borrower and the Restricted Subsidiaries on a Consolidated basis, including
forecasts prepared by management of the Borrower, in form satisfactory to the
Administrative Agent and the Majority Lenders, of consolidated balance sheets,
statements of income or operations, statements of cash flows and projected
capital expenditures, in each case, of the Parent, the Borrower and the
Restricted Subsidiaries on a monthly basis for the immediately following fiscal
year;

(e)by March 1 of each year, commencing March 1, 2019, an Engineering Report
prepared as of the preceding January 1 (or December 31) by, at the option of the
Parent and the Borrower, (x) petroleum engineers who are employees of the Parent
or the Borrower and audited by Approved Petroleum Engineers or (y) Approved
Petroleum Engineers, concerning all Oil and Gas Properties owned by any Loan
Party that are located within the geographic boundaries of the United States and
that have attributable to them Proved Reserves, which report shall (i) be

86

 

--------------------------------------------------------------------------------

 

reasonably satisfactory to the Administrative Agent, (ii) be prepared in a
manner that presents the PV9 Value of the Proved Reserves, (iii) take into
account any “overproduced” status under gas balancing arrangements, (iv) contain
information and analysis consistent in form and scope in all material respects
to that contained in the Initial Engineering Report, (v) distinguish (or shall
be delivered together with a certificate from an appropriate officer of the
Parent or the Borrower that distinguishes) (A) the Oil and Gas Properties owned
by each Loan Party and (B) those properties treated in the report that are
Collateral from those properties treated in the report that are not Collateral,
(vi) sets forth in reasonable detail the Parent’s and the Borrower’s good faith
estimate of the plugging, abandonment and other decommissioning costs
attributable to the Beta Properties in accordance with GAAP, and (vii) sets
forth the aggregate balance of cash and Cash Equivalents on deposit as of the
date of such report in the Beta Decommissioning Trust accounts and information
concerning any surety bonds securing the plugging, abandonment and other
decommissioning costs attributable to the Beta Properties;

(f)by September 1 of each year, commencing September 1, 2019, an Engineering
Report prepared as of the preceding July 1 (or June 30) (or the last day of the
preceding calendar month in the case of a Special Determination) by petroleum
engineers who are employees of the Parent or the Borrower (or, at the option of
the Parent and the Borrower, by the independent engineers named above or
selected in accordance with clause (e) above), together with an accompanying
report on property sales, property purchases and changes in categories that have
occurred since the date of the prior Engineering Report, both in the same form
and scope as the reports in clause (e) above.

Certificates; Other Information

.  Deliver to the Administrative Agent and the Lenders as contemplated by the
last paragraph of this Section 6.02:

(a)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed certificate signed by the chief
executive officer, president, chief financial officer, treasurer, assistant
treasurer or controller of the Parent in substantially the form of Exhibit D
hereto (i) certifying as to whether a Default or Event of Default has occurred
and, if a Default or Event of Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 7.11, (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 6.01(a) (or the Initial Financial Statements
in the case of the first such certificate) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate, and (iv) certifying whether the Public Parent is or is not a
Passive Holding Company. Each such certificate shall include reasonably detailed
information regarding any Material Disposition or (at the Parent’s election) any
Material Acquisition consummated during the period covered by such certificate
and give effect to such Material Disposition or Material Acquisition in the
calculation of Consolidated EBITDAX for the purpose of the financial covenants
and other financial metrics required under this Agreement;

(b)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Parent or the Borrower

87

 

--------------------------------------------------------------------------------

 

by independent accountants in connection with the accounts or books of the
Borrower or any Restricted Subsidiary, or any audit of any of them;

(c)promptly after the same are available, copies of all annual, regular,
periodic and special reports, registration statements and proxy statements that
the Public Parent or any Loan Party may file or be required to file with the SEC
under Sections 13, 14 or 15(d) of the Securities Exchange Act of 1934, or with
any national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto; provided that the timely
filing with the SEC of any such materials or the posting of such documents (or
providing a link thereto) on the Public Parent’s or such Loan Party’s website on
the Internet at the Public Parent’s or such Loan Party’s website address will
satisfy the reporting requirements of this clause (c);

(d)promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Restricted
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement relating to Indebtedness with a principal amount in excess of
the Threshold Amount and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

(e)promptly, and in any event within five Business Days after receipt thereof by
the Public Parent or any Loan Party or any Restricted Subsidiary thereof, copies
of each notice or other correspondence received from the SEC concerning any
investigation or possible investigation by such agency regarding financial or
other operational results of the Public Parent or any Loan Party or any
Restricted Subsidiary thereof;

(f)not later than five Business Days after receipt thereof by any Loan Party or
any Restricted Subsidiary thereof, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any instrument, indenture, loan or credit or similar
agreement relating to Indebtedness with a principal amount in excess of the
Threshold Amount and regarding or related to any breach or default by any party
thereto or any other event that could reasonably be expected to materially
impair the value of the interests or the rights of any Loan Party or otherwise
have a Material Adverse Effect and, from time to time upon request by the
Administrative Agent, such information and reports regarding such instruments,
indentures and loan and credit and similar agreements as the Administrative
Agent may reasonably request;

(g)promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any materially adverse
restrictions on ownership, occupancy, use or transferability under any
Environmental Law;

(h)promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Restricted Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request; and

88

 

--------------------------------------------------------------------------------

 

(i)promptly upon the reasonable request of the Administrative Agent or any
Lender, provide the Administrative Agent or such Lender, as the case may be, any
information or documentation requested by it for purposes of complying with the
Beneficial Ownership Regulation.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Public Parent, the Parent or the Borrower posts such documents, or provides a
link thereto on the Public Parent’s, the Parent’s or the Borrower’s website on
the Internet at the website address listed on Schedule 10.02 or (ii) on which
such documents are posted on the Public Parent’s, the Parent’s or the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (A) the Parent or
the Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Parent or the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (B) the Parent or the Borrower
shall notify the Administrative Agent and each Lender (by telecopier, facsimile
or electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Notwithstanding anything contained herein, in every instance
the Parent or the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(a) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent or the Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Parent and the Borrower hereby acknowledge that the Administrative Agent
will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Parent or the Borrower hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
SyndTrak, Intralinks or another similar electronic system (the “Platform”).

Notices

.  Notify the Administrative Agent and each Lender:

(a)Promptly of the occurrence of any Default or Event of Default known to any
Responsible Officer, which notice shall specify the nature thereof, the period
of existence thereof and what action the Parent and the Borrower proposed to
take with respect thereto;

(b)Promptly of any matter (other than matters of a general economic or
industry-specific nature) that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Parent, the Borrower or
any Restricted Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Parent, the Borrower or any Restricted
Subsidiary and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Parent, the
Borrower or any Restricted Subsidiary, including pursuant to any applicable
Environmental Laws;

89

 

--------------------------------------------------------------------------------

 

(c)Promptly of the occurrence of any ERISA Event that would result in a Material
Adverse Effect;

(d)Promptly of any material change in accounting policies or financial reporting
practices by the Parent, the Borrower or any Restricted Subsidiary;

(e)Promptly of the (i) incurrence or issuance of any Indebtedness that would
require an adjustment to the Borrowing Base pursuant to Section 2.05(c) and
(ii) occurrence of any Disposition of, or Casualty Event with respect to,
property or assets or early termination or unwinding of, or the creation of any
off-setting position in respect of, any Hedge Transaction, in each case, that
would require, or could reasonably be expected to require, an adjustment to the
Borrowing Base pursuant to Section 2.05(d); and

(f)(i) Within three (3) Business Days after any amount of cash or Cash
Equivalents is withdrawn or disbursed from the Beta Decommissioning Trust
account, or the Borrower, the Parent, or any other Loan Party receives notice
that an order or instruction directing the withdrawal or disbursement of cash or
Cash Equivalents from such account has been issued, written notice of such
withdrawal, disbursement, order or instruction, together with the Parent’s and
the Borrower’s then-current good faith estimate of the plugging, abandonment and
other decommissioning costs attributable to the Beta Properties in accordance
with GAAP, the aggregate balance of cash and Cash Equivalents remaining on
deposit in the Beta Decommissioning Trust accounts after giving effect to such
withdrawal or disbursement, and information concerning any surety bonds securing
the plugging, abandonment and other decommissioning costs attributable to the
Beta Properties, and (ii) thereafter, promptly following any request from the
Administrative Agent or any Lender, such other information as may be reasonably
requested by the Administrative Agent or such Lender with respect to any of the
foregoing.

Each notice pursuant to this Section 6.03 (other than Section 6.03(e) and (f))
shall be accompanied by a statement of a Responsible Officer of the Parent or
the Borrower setting forth details of the occurrence referred to therein and
stating what action the Parent and the Borrower have taken and proposes to take
with respect thereto.  Each notice pursuant to Section 6.03(a) shall describe
with particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

Payment of Obligations

.  Pay and discharge, and to the extent that any Loan Party would be liable
therefor, procure the payment and discharge by the Public Parent of, as the same
shall become due and payable, (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Parent, the Borrower or any Restricted Subsidiary, except for such amounts
that, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect; (b) all lawful claims that, if unpaid, would by Law
become a Lien (other than any Lien permitted exist in accordance with
Section 7.01) upon its property.

Preservation of Existence, Etc

.  (a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or Section 7.05; (b) take all

90

 

--------------------------------------------------------------------------------

 

reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

Maintenance of Properties

.  (a) Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c) use
the standard of care typical in the industry in the operation and maintenance of
its facilities.

Maintenance of Insurance

.  (a) Maintain (at its own expense) insurance for its property with financially
sound and reputable insurance companies in such amounts, with such limitations
or deductibles, against such risks, and in such form as are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations; provided, however, that
in lieu of any such insurance, the Parent, the Borrower or any Restricted
Subsidiary may maintain a system or systems of self-insurance that are in accord
with sound practices of similarly situated corporations of established
reputation maintaining such systems and with respect to which the Parent, the
Borrower or any Restricted Subsidiary shall maintain adequate insurance reserves
in accordance with GAAP and in accordance with sound actuarial and insurance
principles.  All insurance policies covering Collateral shall be endorsed (i) to
name the Administrative Agent as “lender loss payee” as its interests may
appear, (ii) to provide that such policies may not be canceled or reduced or
affected in any material manner for any reason without ten (10) days prior
notice to the Administrative Agent, and (iii) to provide for any other matters
specified in any applicable Security Instrument.  Each Loan Party shall at all
times maintain insurance against its liability for injury to persons or property
with financially sound and reputable insurers in such amounts, with such
limitations or deductibles, against such risks, and in such form as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and such policies
shall name the Administrative Agent and the Lenders as “additional insureds”.

(b)Reimbursement under any liability insurance maintained by Loan Parties
pursuant to this Section 6.07 may be paid directly to the Person who has
incurred the liability covered by such insurance.  With respect to any loss
involving damage to Collateral, each Loan Party will make or cause to be made
the necessary repairs to or replacements of such Collateral, and any proceeds of
insurance maintained by each Loan Party pursuant to this Section 6.07 shall be
paid to such Loan Party by the Administrative Agent as reimbursement for the
costs of such repairs or replacements as such repairs or replacements are made
or acquired; provided that the Administrative Agent shall be entitled (but not
obligated) to retain and apply such proceeds as Collateral during the
continuance of any Event of Default.

Compliance with Laws

.  Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently

91

 

--------------------------------------------------------------------------------

 

conducted or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

Books and Records

.  (a) Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Parent, the Borrower or such Restricted Subsidiary, as the case may be and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Parent, the Borrower or such Restricted Subsidiary, as the
case may be.

Inspection Rights

.  Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.

Use of Proceeds

.  The Borrower shall apply the proceeds of the Credit Extensions for general
corporate purposes, including to provide working capital for the Parent, the
Borrower and the Restricted Subsidiaries, the issuance of letters of credit,
capital expenditures and acquisitions by the Borrower and its Restricted
Subsidiaries of Oil and Gas Properties and other assets related to the
exploration, production and development of Oil and Gas Properties and related
midstream activities.

Covenant to Guarantee Obligations and Give Security

.  (a) Upon the formation or acquisition of any new direct or indirect
wholly-owned Restricted Subsidiary (excluding (x) any Unrestricted Subsidiary
and (y) any Immaterial Subsidiary) by any Loan Party, then the Parent and the
Borrower shall, at the Borrower’s expense:

(i)within thirty (30) days after such formation or acquisition (or such longer
period as the Administrative Agent may in its discretion approve), cause such
Restricted Subsidiary, and cause each direct and indirect parent of such
Restricted Subsidiary (if it has not already done so), to duly execute and
deliver to the Administrative Agent a guaranty or guaranty supplement, in form
and substance reasonably satisfactory to the Administrative Agent, guaranteeing
the other Loan Parties’ obligations under the Loan Documents;

(ii)subject in the case of Oil and Gas Properties and material midstream assets
to Section 6.12(b), within thirty (30) days after such formation or acquisition
(or such longer period as the Administrative Agent may in its discretion
approve), cause such Restricted Subsidiary and each direct and indirect parent
of such Restricted Subsidiary (if it has not already done so) to duly execute
and deliver to the Administrative Agent deeds of trust, trust deeds, deeds to
secure debt, mortgages, leasehold mortgages, leasehold deeds of trust, Security
Agreement

92

 

--------------------------------------------------------------------------------

 

Supplements and other security and pledge agreements, as specified by and in
form and substance reasonably satisfactory to the Administrative Agent
(including delivery of all Pledged Equity in and of such Restricted Subsidiary,
and other instruments required under the Security Agreement) securing payment of
all the Obligations of such Restricted Subsidiary or such parent, as the case
may be, under the Loan Documents and constituting Liens on all such real and
personal properties; provided, however, that notwithstanding the foregoing, none
of the Parent, the Borrower or any Restricted Subsidiary will be required to
grant a security interest in the Equity Interest of any (i) Immaterial
Subsidiary or (ii) Unrestricted Subsidiary;

(iii)subject in the case of Oil and Gas Properties to Section 6.12(b), within
thirty (30) days after such formation or acquisition (or such longer period as
the Administrative Agent may in its discretion approve), cause such Restricted
Subsidiary and each direct and indirect parent of such Restricted Subsidiary (if
it has not already done so) to take whatever action (including the recording of
mortgages, the filing of UCC financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, Security Agreement Supplements and security and pledge
agreements delivered pursuant to this Section 6.12, enforceable against all
third parties in accordance with their terms; and

(iv)within sixty (60) days after such formation or acquisition (or such longer
period as the Administrative Agent may in its discretion approve), deliver to
the Administrative Agent, upon the request of the Administrative Agent in its
sole discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to the matters
contained in clauses (i), (ii) and (iii) above, and as to such other matters as
the Administrative Agent may reasonably request.

(b)If the report or certificate delivered under Section 6.01(e) or
Section 6.01(f) does not confirm that the Secured Obligations are secured by
first-priority Liens covering and encumbering at least 85% of the PV9 Value of
the Proved Reserves and at least 85% of the PV9 Value of the Proved Developed
Producing Reserves, in each case, attributable to the Engineered Oil and Gas
Properties (without taking into account any adjustments for hedging), together
with all or substantially all material midstream assets necessary to operate the
Oil and Gas Properties comprising Proved Developed Producing Reserves in the
manner contemplated in the preparation of the most recently delivered
Engineering Report, then (i) within thirty (30) days of the delivery of such
report or certificate (or such longer period as may be appropriate in the sole
discretion of the Administrative Agent), the Loan Parties that own Engineered
Oil and Gas Properties shall execute and deliver mortgages and deeds of trust
(or supplements with respect thereto) in form and substance reasonably
acceptable to the Administrative Agent, together with such other assignments,
conveyances, amendments, agreements and other writings (each duly authorized and
executed) and together with such certificates and opinions of counsel with
respect thereto, in each case as the Administrative Agent shall deem necessary
to grant, evidence and perfect the first-priority Liens on such additional
properties comprising Proved Reserves and Proved Developed Producing Reserves
such that, after giving effect thereto, the Loan Parties shall have mortgaged at

93

 

--------------------------------------------------------------------------------

 

least 85% of the PV9 Value of the Proved Reserves and at least 85% of the PV9
Value of the Proved Developed Producing Reserves, in each case, attributable to
the Engineered Oil and Gas Properties (without taking into account any
adjustments for hedging), together with all or substantially all material
midstream assets necessary to operate the Oil and Gas Properties comprising
Proved Developed Producing Reserves in the manner contemplated in the
preparation of the most recently delivered Engineering Report; and (ii) upon the
request of the Administrative Agent, which request shall not be made more than
once per calendar year so long as no Default, Event of Default or Borrowing Base
Deficiency is then continuing, evidence of title reasonably satisfactory to the
Administrative Agent with respect to such additional properties, but only to the
extent necessary such that the Parent and the Borrower shall have delivered
evidence of title covering Engineered Oil and Gas Properties subject to the
Mortgages comprising at least 85% of the total PV9 Value of the Proved Reserves
and at least 85% of the PV9 Value of the Proved Developed Producing Reserves, in
each case, attributable to the Engineered Oil and Gas Properties of the Borrower
and the other Loan Parties required by this Section 6.12(b); provided, however,
that the requirements of this Section 6.12(b) shall not apply to any Oil and Gas
Properties as to which the Administrative Agent shall determine in its
reasonable discretion, after consultation with the Parent or the Borrower, that
the costs and burden of obtaining such evidence of title are excessive in
relation to the value of the benefits afforded thereby.

(c)Notwithstanding anything to the contrary in this Section 6.12, the
“Collateral” shall not include any Building (as defined in the applicable Flood
Insurance Regulation) or Manufactured (Mobile) Home (as defined in the
applicable Flood Insurance Regulation) included in the definition of “Mortgaged
Property” and no Building or Manufactured (Mobile) Home shall be encumbered by
any Mortgage, other than the Borrower’s CO2 Gas Processing Plant located in
Carbon County, Wyoming, unless (i) the Borrower, the Administrative Agent and
the Required Lenders otherwise agree in writing, (ii) the Lenders have been
afforded not less than 45 days to conduct any necessary diligence with respect
to flood hazard area determinations and other compliance analysis and (iii) if
the applicable property is determined to be located in a special flood hazard
area, each Lender is reasonably satisfied that the Borrower has complied, or has
caused the applicable Restricted Subsidiary to comply, with the applicable Flood
Insurance Regulations (including, if applicable, obtaining flood insurance from
such providers, on such terms and in such amounts as required by the Flood
Insurance Regulations).

(d)Notwithstanding anything to the contrary contained herein, Public Parent
shall only be required to pledge its Equity Interests in the Parent.

Compliance with Environmental Laws

.  Except as could not reasonably be expected to result in a Material Adverse
Effect, (a) comply, and cause all lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its current operations and properties; and (c) conduct any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to remove and clean up all Hazardous Materials from any
of its properties, in accordance with the requirements of all applicable
Environmental Laws; provided, however, that none of the Parent, the Borrower or
any Restricted Subsidiary shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
(x) not required by applicable Environmental

94

 

--------------------------------------------------------------------------------

 

Laws or (y) is being contested in good faith and by proper proceedings and
appropriate reserves are being maintained with respect to such circumstances in
accordance with GAAP.

Further Assurances

.  Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) to the fullest extent
permitted by applicable Law, subject any Loan Party’s or any Restricted
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Security Instruments,
(ii) perfect and maintain the validity, effectiveness and priority of any of the
Security Instruments and any of the Liens intended to be created thereunder and
(iii) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any Restricted Subsidiaries is or is to be a party, and cause each
Restricted Subsidiary to do so.

Production Proceeds

.  Notwithstanding that, by the terms of the various Mortgages, certain
Guarantors and Borrower are and will be assigning to the Administrative Agent
all of the “Production Proceeds” (as defined therein) accruing to the property
covered thereby, so long as no Event of Default has occurred and is continuing
such Loan Parties may continue to receive from the purchasers of production all
such Production Proceeds, provided that such Production Proceeds shall continue
to be subject to the Liens created under the Mortgages and the other Security
Instruments.  Upon the occurrence of an Event of Default, the Administrative
Agent may exercise all rights and remedies granted under the Mortgages,
including the right to obtain possession of all Production Proceeds then held by
Loan Parties or to receive directly from the purchasers of production all other
Production Proceeds.  In no case shall any failure, whether purposed or
inadvertent, by the Administrative Agent to collect directly any such Production
Proceeds constitute in any way a waiver, remission or release of any of their
rights under the Mortgages, nor shall any release of any Production Proceeds by
the Administrative Agent to Loan Parties constitute a waiver, remission, or
release of any other Production Proceeds or of any rights of the Administrative
Agent to collect other Production Proceeds thereafter.

Anti-Corruption, Anti-Terrorism; Anti-Money Laundering Laws; and Sanctions

.  Comply in all material respects with all applicable Anti-Corruption Laws,
applicable anti-terrorism Laws, applicable anti-money laundering Laws and
Sanctions, and maintain policies and procedures designed to promote and achieve
compliance with such Laws.

Post-Closing Changes

.  The Parent or the Borrower shall notify the Administrative Agent within 30
days of any change made to a Loan Party’s name, type of organization,
jurisdiction of organization, organizational identification number or location
from those set forth in the schedules to the Security Agreement.

95

 

--------------------------------------------------------------------------------

 

Deposit Accounts, Securities Accounts and Commodities Accounts

.

(a)Within 60 days after the Closing Date (or such later date as the
Administrative Agent shall reasonably agree), the Loan Parties shall execute and
deliver to the Administrative Agent one or more Control Agreements with respect
to each Deposit Account, Securities Account and Commodity Account (other than to
the extent constituting an Excluded Account) held or maintained by or for the
benefit of a Loan Party on the Closing Date, executed and delivered by a duly
authorized Responsible Officer of such Loan Party in form and substance
reasonably satisfactory to the Administrative Agent.

(b)The Parent and the Borrower will, and will cause each other Loan Party to, in
connection with any Deposit Account, Securities Account and Commodity Account
(other than Excluded Accounts, but only for so long as it is an Excluded
Account) established, held, acquired, assumed, or otherwise maintained after the
Closing Date, promptly, but in any event within 45 days of the establishment,
acquisition, or assumption of such account (or, in the case of a Deposit Account
or Securities Account that ceases to be an Excluded Account, within 45 days
after cessation of its status as an Excluded Account) or by such later date as
the Administrative Agent shall reasonably agree, deliver a Control Agreement
executed by a duly authorized Responsible Officer of such Loan Party in form and
substance reasonably satisfactory to the Administrative Agent; provided that,
notwithstanding the foregoing, no Loan Party or Restricted Subsidiary shall be
permitted to deposit into or maintain any assets in any Deposit Account,
Securities Account or Commodity Account (other than Excluded Accounts, but only
for so long as it is an Excluded Account) unless such Deposit Account,
Securities Account or Commodity Account is subject to such a Control Agreement
or other satisfactory control arrangement.

Minimum Hedging Requirements

.

(a)The Borrower shall provide to the Administrative Agent on or before
December 31, 2018, evidence satisfactory to the Administrative Agent that the
Borrower has entered into (and thereafter, the Borrower shall maintain in
effect) Hedge Transactions with Approved Counterparties for commodity prices
with respect to the monthly notional volumes of crude oil and natural gas
(calculated on an equivalent basis) such that the notional volumes of all crude
oil and natural gas related Hedge Transactions of the Borrower, in the
aggregate, equal or exceed (but subject to limitations set forth in
Section 7.12) fifty percent (50%) of the Loan Parties’ reasonably anticipated
projected production of crude oil and natural gas (calculated on an equivalent
basis) from Oil and Gas Properties comprising Proved Developed Producing
Reserves of the Loan Parties evaluated in the Initial Engineering Report for
each remaining calendar month during the period from the Closing Date through
the period ending twelve (12) full calendar months after the Closing Date.

(b)Without limiting the foregoing requirements set forth in Section 6.19(a) in
any manner (and subject to limitations set forth in Section 7.12), from and
after December 31, 2018, the Borrower shall enter into from time to time (and
thereafter, the Borrower shall maintain in effect) Hedge Transactions with
Approved Counterparties in respect of commodity prices for crude oil and natural
gas such that the notional aggregate volumes of crude oil and natural gas
covered by all Hedge Transactions of the Borrower as of any date of
determination equal or exceed (i) fifty percent (50%) of the reasonably
anticipated projected  

96

 

--------------------------------------------------------------------------------

 

production of natural gas and crude oil (calculated on an equivalent basis) from
Oil and Gas Properties comprising Proved Developed Producing Reserves of the
Loan Parties evaluated in the Initial Engineering Report or the then most
recently delivered Engineering Report, for each month during the period of
twelve consecutive full calendar months immediately following any such date of
determination and (ii) twenty-five percent (25%) of the reasonably anticipated
projected  production of natural gas and crude oil (calculated on an equivalent
basis) from Oil and Gas Properties comprising Proved Developed Producing
Reserves of the Loan Parties evaluated in the Initial Engineering Report or the
then most recently delivered Engineering Report, for each month during the
period of twelve (12) consecutive full calendar months immediately following the
period described in the foregoing clause (i) of this Section 6.19(b) (and shall,
upon request, provide to the Administrative Agent reasonable evidence
satisfactory to the Administrative Agent demonstrating the Borrower’s compliance
with the foregoing).

Section 6.20Post‑Closing Covenants - Supplemental Title Information.  To the
extent not delivered at or prior to the Closing Date, the Parent and the
Borrower shall deliver to the Administrative Agent not later than ninety (90)
days following the Closing Date (or such later date as the Administrative Agent
shall agree in its reasonable discretion) additional title information
consistent with usual and customary standards for the geographic regions in
which the Engineered Oil and Gas Properties are located, taking into account the
size, scope and number of leases and wells of the Borrower and the other Loan
Parties; provided that after giving effect to its receipt of the additional
title information to be provided pursuant to this clause (b)(v), the
Administrative Agent shall be reasonably satisfied with the title information
covering Engineered Oil and Gas Properties comprising at least 85% of the total
PV9 Value of the Proved Reserves and 85% of the PV9 Value of the Proved
Developed Producing Reserves, in each case, attributable to the Engineered Oil
and Gas Properties included in the Initial Engineering Report (without taking
into account any adjustments for hedging, together with such other assignments,
conveyances, amendments, agreements and other writings each duly authorized and
executed).

ARTICLE VII
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Committed Loan or
other Obligation owing to any Lender or to the Administrative Agent hereunder
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding and not fully Cash Collateralized, the Parent and the Borrower shall
not, nor shall they permit any Restricted Subsidiary to, directly or indirectly:

Liens

.  Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a)Liens pursuant to any Loan Document;

(b)Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof; provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(c), (iii) the direct or any contingent
obligor with respect thereto is not changed, and

97

 

--------------------------------------------------------------------------------

 

(iv) any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.03(c);

(c)Liens for taxes and other governmental charges not yet due or that are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(d)operators’, carriers’, landlords’, suppliers’, workers’, construction,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business that are not overdue for a period of
more than 90 days or that are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

(e)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation or other liabilities of a like nature, other than any Lien imposed
by ERISA;

(f)Liens to secure the performance of bids, trade contracts and leases (other
than Indebtedness), licenses, statutory obligations, surety and appeal bonds,
performance bonds, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business;

(g)(i) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property that, in the aggregate, are not substantial in amount,
and that do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person and (ii) Immaterial Title Deficiencies;

(h)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i)Liens on pipelines and pipeline facilities that arise by operation of law or
other like Liens arising by operation of law in the ordinary course of business
and incident to the exploration, development, operation and maintenance of Oil
and Gas Properties each of which is in respect of obligations that do not
constitute Indebtedness and that are not delinquent or that are being contested
in good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP;

(j)customary contractual Liens under operating lease agreements or that arise in
the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out and
farm-in agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements that
are usual and customary in the Oil and Gas Business and are for obligations that
do not constitute Indebtedness and that are not delinquent or that are being

98

 

--------------------------------------------------------------------------------

 

contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; provided that any such Lien
referred to in this clause (j) does not materially impair the use of the
property covered by such Lien for the purposes for which such property is held
by the Borrower or any Restricted Subsidiary or materially impair the value of
such property subject thereto;

(k)[reserved];

(l)Liens existing on assets at the time of acquisition thereof, or Liens
existing on assets of any Person at the time such Person became a Subsidiary,
which in each case (i) were not created in contemplation thereof and (ii) do not
encumber Oil and Gas Properties to be included in the Borrowing Base;

(m)UCC financing statements filed in connection with an operating lease under
which the Borrower or a Restricted Subsidiary is the lessee;

(n)[reserved];

(o)[reserved];

(p)[reserved];

(q)Liens securing Indebtedness permitted under Section 7.03(f); provided that
(i) such Liens attach concurrently with or within 270 days after the
acquisition, lease, repair, replacement, construction or improvement (as
applicable) being financed with such Indebtedness, (ii) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
or the assets subject to such Capital Lease, as applicable, and (iii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

(r)Liens in favor of banking and other financial institutions arising by
operation of law or otherwise encumbering deposits held by such banking
institution or securities and other financial assets held by such financial
institution (in each case including the right of set-off) and that are within
the general parameters customary in the banking industry or the securities
brokerage industry, as applicable;

(s)Liens not otherwise permitted by this Section 7.01; provided that the
aggregate outstanding principal amount of the obligations secured thereby does
not exceed (as to the Parent, the Borrower and the Restricted Subsidiaries)
$5,000,000 at any one time; and

(t)Liens to secure Junior Lien Debt incurred pursuant to Section 7.03(l);
provided that any such Lien granted on any property is only permitted to the
extent that it is junior to a valid and enforceable first-priority Lien granted
on such property to secure the Secured Obligations (subject to the applicable
Junior Lien Intercreditor Agreement).

99

 

--------------------------------------------------------------------------------

 

Investments

.  Make any Investments, except:

(a)Investments held by the Parent, the Borrower or any Restricted Subsidiary in
the form of Cash Equivalents;

(b)advances to officers, directors and employees of the Parent, the Borrower and
Restricted Subsidiaries in an aggregate amount not to exceed $500,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c)Investments of the Parent or the Borrower in any now existing or hereafter
acquired wholly-owned Restricted Subsidiary and Investments of any Restricted
Subsidiary in the Parent, the Borrower or in another now existing or hereafter
acquired wholly-owned Restricted Subsidiary; provided, however, that (i) in the
case of any Investment made by a Loan Party in any Restricted Subsidiary that is
not a Loan Party, the Parent and the Borrower shall be in compliance with the
Minimum Required Conditions at the time of such Investment and (ii) in the case
of an Investment constituting the acquisition from a third party of a Person
that thereby becomes a wholly-owned Restricted Subsidiary, such Investment is
permitted pursuant to another clause of this Section 7.02;

(d)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e)Investments comprising asset acquisitions of additional Oil and Gas
Properties;

(f)Guarantees permitted by Section 7.03;

(g)Investments received in connection with bankruptcy or reorganization of, or
settlement of delinquent accounts and disputes with, customers and suppliers, in
each case in the ordinary course of business;

(h)other Investments (including, without limitation, capital contributions) in
Unrestricted Subsidiaries or other Persons made by the Parent, the Borrower or a
Restricted Subsidiary; provided that (i) any such Unrestricted Subsidiary or
other Person is engaged primarily in oil and gas exploration, development,
production, processing, services transportation and related activities, (ii) the
Investment is made on fair and reasonable terms, (iii) the Parent and the
Borrower shall be in compliance with the Minimum Required Conditions at the time
of such Investment and (iv) the aggregate amount of all such Investments made in
reliance on this clause (h) from and after the Closing Date shall not exceed
$10,000,000;

(i)Investments for consideration consisting of common stock of the Public
Parent;

(j)capital stock, promissory notes, and other similar non-cash consideration
received by the Borrower or any of its Restricted Subsidiaries in connection
with any transaction permitted by Section 7.05;

100

 

--------------------------------------------------------------------------------

 

(k)Investments expressly permitted by Section 7.06 (other than Section 7.06(f));
and

(l)Investments in existence on the Closing Date listed on Schedule 7.02, and
extensions, renewals, modifications, or restatements or replacements thereof;
provided that no such extension, renewal, modification, restatement or
replacement shall (i) increase the amount of the original Investment or
(ii) adversely affect the interest of the Lenders with respect to such original
Investment or the interests of the Lenders under this Agreement and the other
Loan Documents in any material respect.

(m)other Investments in an aggregate amount, as valued at cost at the time each
such Investment is made and including all related commitments for future
Investments, not exceeding $2,000,000.

Indebtedness

.  Create, incur, assume or suffer to exist any Indebtedness, except:

(a)Indebtedness under the Loan Documents;

(b)accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business that are not greater than 90 days
past the date of invoice or delinquent or that are being contested in good faith
by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;

(c)Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any Permitted Refinancing thereof;

(d)Guarantees by the Parent, the Borrower or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Parent, the Borrower or any
Guarantor;

(e)obligations (contingent or otherwise) of the Parent, the Borrower or any
Restricted Subsidiary existing or arising under any Hedge Transaction; provided
that (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view” and (ii) such Hedge Transaction does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party (other than customary netting
arrangements);

(f)Indebtedness in respect of Capital Leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(q); provided, however, that the aggregate principal
amount of all such Indebtedness incurred pursuant to this clause (f) at any one
time outstanding shall not exceed $25,000,000;

(g)Unsecured Indebtedness of the Borrower or any Restricted Subsidiary owing to
the Parent, the Borrower or any (other) Restricted Subsidiary; provided that
(x) such

101

 

--------------------------------------------------------------------------------

 

Indebtedness is not held, assigned, transferred, negotiated or pledged to any
Person other than a Loan Party (other than pursuant to the Junior Lien Financing
Documentation); (y) any such Indebtedness owed by Loan Party shall be
subordinated to the Secured Obligations on terms set forth in the Guaranty
Agreement and (z) any such Indebtedness in an aggregate principal amount equal
to or exceeding $5,000,000 owed by Restricted Subsidiaries that are not Loan
Parties shall be evidenced an intercompany promissory note pledged to the
Administrative Agent under the Security Agreement;

(h)[reserved];

(i)[reserved];

(j)other unsecured Indebtedness in an aggregate principal amount not to exceed
$20,000,000 at any time outstanding;

(k)Indebtedness in respect of surety bonds obtained by the Borrower or a
Restricted Subsidiary in the ordinary course of business and supporting other
obligations undertaken by the Parent, the Borrower or a Restricted Subsidiary in
the ordinary course of business that do not constitute Indebtedness;

(l)Indebtedness that constitutes (x) Junior Lien Debt in an aggregate principal
amount for all Junior Lien Debt not to exceed $300,000,000 at any time
outstanding and (y) senior unsecured, senior subordinated unsecured or
subordinated unsecured Indebtedness not otherwise permitted by this
Section 7.03; provided that (i) no Default or Event of Default or Borrowing Base
Deficiency has occurred and is then continuing or would result therefrom
(except, in the case of a Borrowing Base Deficiency, the Parent or the Borrower
has confirmed in writing that the proceeds of such Indebtedness will be used to
repay in full the amount such Borrowing Base Deficiency), (ii) the Parent’s (or,
if the financial statements delivered pursuant to Section 6.01(a) or
Section 6.01(b) for such fiscal quarter is in respect of the Public Parent, the
Public Parent’s) ratio of Consolidated Net Debt on the day of such transaction
to Consolidated EBITDAX for the four fiscal quarter period ended most recently
ended on or prior to such date for which financial statements have been, or were
required to be, delivered pursuant to Section 6.01(a) or (b), as applicable, as
adjusted to give pro forma effect to the incurrence of such Indebtedness and the
application of the proceeds thereof, shall not exceed 3.50 to 1.00, (iii) the
Borrowing Base shall be adjusted as set forth in Section 2.05(c), (iv) such
Indebtedness does not mature and requires no scheduled amortization prior to the
91st day following the Maturity Date, (v) the terms of such Indebtedness are not
materially more onerous, taken as a whole, than the terms of this Agreement and
the other Loan Documents, (vi) if any Person Guarantees such Indebtedness, such
Person shall also Guarantee the Secured Obligations by providing a guaranty or
guaranty supplement, in form and substance reasonably satisfactory to the
Administrative Agent and (vii) such Indebtedness and any guarantees and Liens in
respect thereof are otherwise on terms and conditions reasonably acceptable to
the Administrative Agent;

(m)Indebtedness of any Person at the time such Person becomes a Restricted
Subsidiary of the Parent or the Borrower, or is merged or consolidated with or
into the Parent, the Borrower or any Restricted Subsidiary, in a transaction
permitted by this Agreement, and extensions, renewals, refinancings, refundings
and replacements of any such Indebtedness that do

102

 

--------------------------------------------------------------------------------

 

not increase the outstanding principal amount thereof (other than any increase
not exceeding the amount of any fees, premium, if any, and financing costs
relating to such refinancing); provided that (i) such Indebtedness (other than
any such extension, renewal, refinancing, refunding or replacement) exists at
the time such Person becomes a Restricted Subsidiary and is not created in
contemplation of such event, (ii) other than Guarantee obligations permitted by
clause (d) of this Section 7.03, none of the Parent, the Borrower or any
Restricted Subsidiary shall be liable for such Indebtedness, (iii) no Default or
Event of Default or Borrowing Base Deficiency has occurred and is then
continuing or would result therefrom, and (iv) the Parent’s (or, if the
financial statements delivered pursuant to Section 6.01(a) or Section 6.01(b)
for such fiscal quarter is in respect of the Public Parent, the Public Parent’s)
ratio of Consolidated Net Debt on the day of such transaction to Consolidated
EBITDAX for the four fiscal quarter period ended most recently ended on or prior
to such date for which financial statements have been, or were required to be,
delivered pursuant to Section 6.01(a) or (b), as applicable, as adjusted to give
pro forma effect to the incurrence of such Indebtedness, shall not exceed 3.50
to 1.00;

(n)Indebtedness of the Parent, the Borrower or any Restricted Subsidiary to the
seller representing all or part of the purchase price of an Investment or
acquisition permitted hereunder, or assumed by the Parent, the Borrower or any
Restricted Subsidiary in connection therewith, and extensions, renewals,
refinancings, refundings and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (other than any increase not
exceeding the amount of any fees, premium, if any, and financing costs relating
to such refinancing); provided that (i) as to any such assumed Indebtedness,
such Indebtedness (other than any extension, renewal, refinancing, refunding or
replacement thereof) exists at the time of such acquisition and is not created
in contemplation of such event (ii) no Default or Event of Default or Borrowing
Base Deficiency has occurred and is then continuing or would result therefrom,
and (iii) the Parent’s (or, if the financial statements delivered pursuant to
Section 6.01(a) or Section 6.01(b) for such fiscal quarter is in respect of the
Public Parent, the Public Parent’s) ratio of Consolidated Net Debt on the day of
such transaction to Consolidated EBITDAX for the four fiscal quarter period
ended most recently ended on or prior to such date for which financial
statements have been, or were required to be, delivered pursuant to
Section 6.01(a) or (b), as applicable, as adjusted to give pro forma effect to
the incurrence of such Indebtedness, shall not exceed 3.50 to 1.00;

(o)Indebtedness arising from judgments or orders in circumstances not
constituting an Event of Default under Section 8.01(h);

(p)[reserved];

(q)Indebtedness arising from or representing deferred compensation to employees
of the Parent, the Borrower or the Restricted Subsidiaries that constitute or
are deemed to be Indebtedness under GAAP and that are incurred in the ordinary
course of business;

(r)Indebtedness arising pursuant to clause (e) of the definition thereof as a
result of Liens permitted under Sections 7.01(c), (d), (e), (f) and (j); and

(s)obligations of the Parent, the Borrower or any Restricted Subsidiary existing
or arising under any Treasury Management Services Agreement.

103

 

--------------------------------------------------------------------------------

 

Fundamental Changes

.  Merge, dissolve, liquidate, amalgamate, consolidate with or into another
Person, or divide into two or more Persons pursuant to a plan of division, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

(a)any Restricted Subsidiary may merge with (i) the Borrower; provided that the
Borrower shall be the continuing or surviving Person or (ii) the Parent or any
one or more other Restricted Subsidiaries; provided that when any wholly-owned
Restricted Subsidiary is merging with the Parent or another Restricted
Subsidiary, the continuing or surviving Person shall be the Parent or a
wholly-owned Restricted Subsidiary; provided, further, that when any Loan Party
is merging with a Restricted Subsidiary that is not a Loan Party, the continuing
or surviving Person shall be a Loan Party;

(b)any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary (and thereafter dissolve, liquidate or wind-up its
affairs); provided that if the transferor in such a transaction is a
wholly-owned Restricted Subsidiary, then the transferee must either be the
Borrower or a wholly-owned Restricted Subsidiary; provided, further, that if the
transferor in such a transaction is a Loan Party, then the transferee must
either be the Borrower or another Loan Party;

(c)any Disposition of a Restricted Subsidiary expressly permitted by
Section 7.05 may be structured as a merger, consolidation or amalgamation to
which such Restricted Subsidiary is a party and as a result of which such
Restricted Subsidiary ceases to be a Restricted Subsidiary;

(d)any Investment expressly permitted by Section 7.02 may be structured as a
merger, consolidation or amalgamation; provided that if the Parent or the
Borrower is a party thereto, the Parent or the Borrower (as applicable) shall be
the continuing or surviving Person; provided, further, that the continuing or
surviving Person shall be the Borrower or a Guarantor to the extent required by
Section 6.12; and

(e)any existing wholly-owned Restricted Subsidiary may divide into two or more
new wholly-owned Restricted Subsidiaries; provided that if such existing
Restricted Subsidiary is a Loan Party, each new Restricted Subsidiary shall also
be an Loan Party immediately following such division.

Dispositions

.  Make any Disposition except:

(a)Dispositions of (i) obsolete or worn out property or assets, whether now
owned or hereafter acquired, in the ordinary course of business or
(ii) equipment that is no longer useful in the conduct of the business of the
Parent, the Borrower and the Restricted Subsidiaries in the ordinary course of
business;

(b)Dispositions of inventory (including Hydrocarbons sold after severance) in
the ordinary course of business;

104

 

--------------------------------------------------------------------------------

 

(c)Dispositions of equipment or real property or other assets (other than
(x) Oil and Gas Properties or (y) Investments in Restricted Subsidiaries) to the
extent that (i) such equipment, property or other asset is exchanged for credit
against the purchase price of similar replacement equipment, property or other
asset or (ii) the proceeds of such Disposition are reasonably promptly applied
to the purchase price of such replacement equipment, property, or other assets;

(d)Dispositions of property or assets by any Restricted Subsidiary to the
Borrower or to a wholly-owned Restricted Subsidiary or by the Parent or the
Borrower to any wholly-owned Restricted Subsidiary; provided that if the
transferor of such property or assets is a Loan Party, the transferee thereof
must be a Loan Party;

(e)Dispositions permitted by Section 7.04(a) or Section 7.04(b);

(f)so long as no Default, Event of Default or Borrowing Base Deficiency has
occurred and is continuing, Dispositions of Equity Interests in Unrestricted
Subsidiaries;

(g)(1) Dispositions of Oil and Gas Properties that are sold or otherwise
transferred for fair market value to Persons who are not Affiliates of the
Parent or the Borrower and (2) farm-outs of undeveloped acreage and assignments
in connection with such farm-outs or the abandonment, farm-out, exchange or
Disposition of Oil and Gas Properties not containing Proved Reserves; provided
that (i) no Default or Event of Default exists at the time of and after giving
effect to any such sale or transfer (other than Defaults that will be cured upon
the application of the proceeds of such sale or other transfer), (ii) the
Borrower must first give at least five Business Days’ notice to the
Administrative Agent of any such sale, (iii) no Borrowing Base Deficiency shall
exist and be continuing immediately prior to the consummation of such sale or
other transfer, (iv) concurrently with such sale or other transfer the Borrower
must pay in full any Borrowing Base Deficiency that results from the adjustment
to the Borrowing Base in connection with such Disposition pursuant to
Section 2.05(d), (v) at least 75% of the consideration received in respect of
such Disposition shall be cash or Cash Equivalents and (vi) for the avoidance of
doubt, any Disposition of Oil and Gas Properties pursuant to this
Section 7.05(g) may be structured as a Disposition of Equity Interests in a
Person, substantially all of whose assets consist of Oil and Gas Properties;

(h)Dispositions of Oil and Gas Properties to which no Proved Reserves are
attributable or to which no lending value has been assigned by the
Administrative Agent in the then current Borrowing Base;

(i)Dispositions of interests in Oil and Gas Properties in respect of Immaterial
Title Deficiencies in order to discharge such Immaterial Title Deficiencies or
an obligation giving rise thereto;

(j)Dispositions of overdue accounts receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof;

(k)Dispositions of Investments made pursuant to Sections 7.02(a), (d) and (g);

105

 

--------------------------------------------------------------------------------

 

(l)Dispositions in the form of contributions of Oil and Gas Properties not
included in the most recently delivered Engineering Report or to which no value
was attributed in the most recent determination of the Borrowing Base to
Unrestricted Subsidiaries or other Person pursuant to Section 7.02(h); and

(m)other Dispositions not exceeding $10,000,000 in the aggregate in any fiscal
year of the Parent provided that such Dispositions shall not include any Proved
Reserves included in the Borrowing Base.

Restricted Payments

.  Declare or make, directly or indirectly, any Restricted Payment except that,
so long as no Default shall have occurred and be continuing at the time of any
action described below or would result therefrom:

(a)each Restricted Subsidiary may make Restricted Payments to the Borrower, the
Guarantors and any other Person that owns an Equity Interest in such Restricted
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;

(b)the Parent and the Borrower shall be permitted to make Restricted Payments to
the Public Parent for the purpose of permitting the Public Parent, the Parent
and the Restricted Subsidiaries that are required to include in income any
income or gain from the operations, business or assets of the Parent and any of
its Restricted Subsidiaries for U.S. federal income Tax purposes, to pay
federal, state and local income Taxes, franchise Taxes, and similar Taxes to the
extent attributable to such operations, business or assets; provided that the
amount of payments pursuant to this clause (b) at any time shall not exceed the
Tax liabilities that would have been imposed on the Parent, the Borrower or the
applicable Restricted Subsidiaries had such entity(ies) filed on a stand-alone
group basis at such time for the respective period and the Parent had been
classified as a corporation for federal income Tax purposes;

(c)the Parent or the Borrower may purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from the substantially
concurrent issuance of new shares of its Qualified Stock (provided that any such
issuance shall not constitute a Change of Control);

(d)the Parent and the Borrower may make Restricted Payments in respect of, and
in the amount of, any withholding tax obligation related to the issuance,
vesting, repurchase, forfeiture, transfer, liquidation, or distributions with
respect to any equity compensation held by or for the benefit of the employees,
officers or directors of the Public Parent, the Parent, the Borrower or any
Restricted Subsidiary; provided that the aggregate amount of payments under this
clause (d) in any fiscal year of the Parent shall not exceed $2,500,000;

(e)in the ordinary course of its business, the Parent and the Borrower may make
Restricted Payments to fund amounts payable pursuant to and in connection with
stock option plans or other benefit plans or arrangements for directors,
management, employees or consultants of the Public Parent, the Parent, the
Borrower or any Restricted Subsidiary;

106

 

--------------------------------------------------------------------------------

 

(f)the Parent and the Borrower may make Restricted Payments to the Public Parent
in an amount actually received directly or indirectly from any Unrestricted
Subsidiary in cash or Cash Equivalents (or, if received in kind, in the same
form received);

(g)subject to satisfaction of the Minimum Required Conditions, the Borrower and
each Restricted Subsidiary may make Restricted Payments not otherwise permitted
by this Section 7.06; and

(h)so long as no Borrowing Base Deficiency has occurred and is continuing or
would result therefrom, the Parent and the Borrower may make payments of cash in
lieu of the issuance by the Public Parent of fractional shares upon the exercise
of options or warrants or upon the conversion or exchange of Equity Interests or
debt securities that are convertible into, or exchangeable for, Equity Interests
of Public Parent in accordance with their terms.

Change in Nature of Business

.  Engage in any material line of business substantially different from those
lines of business conducted by the Parent, the Borrower and the Restricted
Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

Transactions with Affiliates

.  Enter into any transaction of any kind with any Affiliate of the Parent or
the Borrower, whether or not in the ordinary course of business, other than on
fair and reasonable terms substantially as favorable to the Parent, the Borrower
or the Restricted Subsidiary as would be obtainable by the Parent, the Borrower
or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate; provided that the foregoing
restriction shall not apply to (i) transactions between or among (x) the Parent,
the Borrower and any other Loan Party, (y) a Restricted Subsidiary that is a
Loan Party and any other Restricted Subsidiary that is a Loan Party or (z) a
Restricted Subsidiary that is not a Loan Party and any other Restricted
Subsidiary that is not a Loan Party or (ii) payment of customary cash and
non-cash compensation, including stock option and similar employee benefit
plans, to directors and officers on an arm’s length basis.

Burdensome Agreements

.  After the date of this Agreement, enter into any Contractual Obligation
(other than (x) this Agreement or any other Loan Document and (y) Permitted Debt
Restrictions) that (a) limits the ability (i) of any Restricted Subsidiary to
make Restricted Payments to the Borrower or any Guarantor or to otherwise
transfer property to the Borrower or any Guarantor, (ii) of any Restricted
Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of the Parent,
the Borrower or any Restricted Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person to secure any of the Loan Documents or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person, or amend any
Contractual Obligation existing on the date of this Agreement so as to impose or
make more restrictive such a limitation, in each case other than the following:
(A) any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.03(b) and Section 7.03(f) solely to the
extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness or property subject to a Lien permitted hereunder
that secures such Indebtedness; (B) [reserved]; (C) any encumbrances or
restrictions imposed by reason of customary provisions contained in leases,
licenses, joint ventures agreements and similar agreements entered into in the
ordinary course of business; (D) any

107

 

--------------------------------------------------------------------------------

 

encumbrances or restrictions that are or were created by virtue of any transfer
of, agreement to transfer or option or right with respect to any property,
assets or capital stock not otherwise prohibited by this Agreement; (E) any
restrictions regarding licenses or sublicenses by the Borrower and its
Restricted Subsidiaries of intellectual property in the ordinary course of
business; (F) any restrictions in a Contractual Obligation incurred in the
ordinary course of business and on customary terms that prohibit transfer of
assets subject of the applicable Contractual Obligation; (G) restrictions on
cash or other deposits or net worth imposed by customers, suppliers or, in the
ordinary course of business, other third parties; and (H) any restrictions
contained in agreements related to Indebtedness permitted by Section 7.03(e),
(m) or (n).

Use of Proceeds

.  Use the proceeds of any Credit Extension, in violation of Regulation T,
Regulation U or Regulation X.

Financial Covenants

.

(a)Maximum Consolidated Net Leverage Ratio.  Commencing with the first full
fiscal quarter ending after the Closing Date, permit the Parent’s (or, if the
financial statements delivered pursuant to Section 6.01(a) or Section 6.01(b)
for such fiscal quarter is in respect of the Public Parent, the Public Parent’s)
ratio of Consolidated Net Debt as of such day to Consolidated EBITDAX for the
four fiscal quarter period ending on such day to exceed 4.00 to 1.00.

(b)Minimum Current Ratio.  Commencing with the first full fiscal quarter ending
after the Closing Date, permit the Parent’s (or, if the financial statements
delivered pursuant to Section 6.01(a) or Section 6.01(b) for such fiscal quarter
is in respect of the Public Parent, the Public Parent’s) ratio of
(i) consolidated current assets (including the unused amount of the total
Commitments (but only to the extent that the Borrower is permitted to borrow
such amount under the terms of this Agreement including, without limitation,
Section 4.02 and Section 7.11(a) hereof), and excluding non-cash assets under
ASC 815) to (ii) consolidated current liabilities (excluding non-cash
obligations under ASC 815 and current maturities under this Agreement) of the
Parent (or, if the financial statements delivered pursuant to Section 6.01(a) or
Section 6.01(b) for such fiscal quarter is in respect of the Public Parent, the
Public Parent) to be less than 1.00 to 1.00.

Hedge Transactions

.

(a)Enter into any Hedge Transaction other than Hedge Transactions entered into
on any date with an Approved Counterparty related to bona fide (and not
speculative) hedging activities of the Borrower or other Loan Parties with
respect to which the aggregate notional volumes covered thereby do not exceed,
when aggregated and netted with all other Hedge Transactions (other than “put”
options) of the Borrower and the other Loan Parties then in effect, (i) for any
calendar month during the period from the then-current date until thirty-six
full calendar months after the then-current date, 85% of the Borrower’s and the
other Loan Parties’ reasonably anticipated projected production of crude oil
(for crude oil related Hedge Transactions), and 85% of the Borrower’s and the
other Loan Parties’ reasonably anticipated projected production of natural gas
(for natural gas related Hedge Transactions), and (ii) for any calendar month
during the period from the date that is thirty-seven full calendar months after
the then-current date to the date that is sixty (60) full calendar months after
the then-current date, 75% of the Borrower’s and

108

 

--------------------------------------------------------------------------------

 

the other Loan Parties’ reasonably anticipated projected production of crude oil
(for crude oil related Hedge Transactions), and 75% of the Borrower’s and the
other Loan Parties’ reasonably anticipated projected production of natural gas
(for natural gas related Hedge Transactions), in each case, for such calendar
month, from the Borrower’s and the other Loan Parties’ Oil and Gas Properties
constituting Proved Developed Producing Reserves.  It is understood that
commodity Hedge Transaction that may, from time to time, “hedge” the same
volumes, but different elements of commodity risk thereof (e.g., commodity price
risk versus basis risk), shall not be aggregated together when calculating the
foregoing limitations on notional volumes.  Notwithstanding anything to the
contrary in this Section 7.12, there shall be no prohibition under this
Agreement or any other Loan Document against the Borrower or any other Loan
Party entering into “put” options not otherwise prohibited hereunder, in each
case, so long as such agreements are entered into with an Approved Counterparty
in the ordinary course of business for the purpose of hedging against
fluctuations of commodity prices.  In no event shall any Hedge Transaction
contain any requirement, agreement or covenant for a Loan Party to post
collateral or margin to secure their obligations under such Hedge Transaction or
to cover market exposures except to the extent provided pursuant to the Loan
Documents.

(b)If, after the end of any calendar month, the Borrower determines that the
aggregate volume of all commodity Hedge Transactions for which settlement
payments were calculated in such calendar month exceeded 100% of actual
production of crude oil and natural gas, calculated separately, in such calendar
month, then the Borrower shall, or shall cause one or more other Loan Parties
to, within thirty (30) days of such determinations, and following the written
request of the Administrative Agent, terminate, create off-setting positions,
allocate volumes to other production for which the Borrower and the other Loan
Parties are marketing, or otherwise unwind existing Hedge Transactions such
that, at such time, future hedging volumes do not exceed 100% of reasonably
anticipated projected production for the then-current and any succeeding
calendar months.

(c)For purposes of clauses (a), and (b) of this Section 7.12, forecasts of
projected production shall equal the projections for Proved Developed Producing
Reserves of each crude oil and natural gas set out in the most recent
Engineering Report delivered to the Administrative Agent, as revised in good
faith to account for any increase or reductions therein anticipated based on
information obtained by the Borrower subsequent to the publication of the such
Engineering Report, including the Parent’s or the Borrower’s internal forecasts
of production decline rates for existing wells and additions to or deletions
from anticipated future production from new wells and acquisitions coming on
stream or failing to come on stream and Dispositions of Oil and Gas Properties,
each as reflected in a separate or supplemental Engineering Report delivered to
the Administrative Agent and otherwise satisfactory to the Administrative Agent.

(d)Hedge Transactions in respect of interest rates with an Approved
Counterparty, as follows: (i) Hedge Transactions effectively converting interest
rates from fixed to floating, the notional amounts of which (when aggregated
with all other Hedge Transactions of the Parent, the Borrower and the other Loan
Parties then in effect effectively converting interest rates from fixed to
floating) do not exceed 100% of the then outstanding principal amount of the
Loan Parties’ Indebtedness for borrowed money that bears interest at a fixed
rate and (ii) Hedge Transactions effectively converting interest rates from
floating to fixed, the notional amounts of which (when aggregated with all other
Hedge Transactions of the Parent, the Borrower and the

109

 

--------------------------------------------------------------------------------

 

other Loan Parties then in effect effectively converting interest rates from
floating to fixed) do not exceed 100% of the then outstanding principal amount
of the Loan Parties’ Indebtedness for borrowed money that bears interest at a
floating rate.

Sanctions

.  Request a Committed Loan or Letter of Credit or directly or, to the Parent’s
and the Borrower’s knowledge, indirectly use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity that, at the time of
such funding, is the subject of Sanctions, or with or in any country that, at
the time of such funding, is a Designated Jurisdiction, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuers, or otherwise) of Sanctions.

Anti-Corruption Laws

.  Request a Committed Loan or Letter of Credit or directly or, to the Parent’s
or the Borrower’s knowledge, indirectly use the proceeds of any Credit Extension
for any purpose that would breach the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, or other similar legislation in other
jurisdictions.

Prepayment of Restricted Debt

.

(a)Optionally prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner (it being understood that mandatory
payments shall be permitted to the extent permitted by the applicable provisions
of the intercreditor agreement applicable thereto; provided that no such
mandatory payments shall be made using any funds or proceeds that may otherwise
be reinvested by the Borrower), any Principal Debt Obligations or any other
Indebtedness permitted under Section 7.03(l) (collectively, “Restricted Debt”)
or make any payment in violation of any terms of any Restricted Debt
Documentation, except (i) with the proceeds of, or in exchange for, any
Refinancing Indebtedness in respect thereof, (ii) the conversion of any
Restricted Debt to Equity Interests (other than Disqualified Stock) of the
Public Parent, (iii) the redemption of any Restricted Debt with the net cash
proceeds of any offering of Equity Interests (other than Disqualified Stock) of
the Public Parent, (iv) subject to the satisfaction of the Minimum Required
Conditions, other prepayments, redemptions, purchases, defeasances and other
payments in respect of Restricted Debt.

(b)Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Restricted Debt Documentation in any
manner materially adverse to the interests of the Lenders without the consent of
the Majority Lenders.

Section 7.16Limitation on Leases.  Create, incur, assume or suffer to exist any
obligation for the payment of rent or hire of property of any kind whatsoever
(real or personal but excluding Capital Leases to the extent such Capital Leases
do not go beyond the value and terms of the leased property and leases of Oil
and Gas Properties), under leases or lease agreements that would cause the
aggregate amount of all payments made by the Borrower and the Restricted
Subsidiaries pursuant to all such leases or lease agreements, including, without
limitation, any residual payments at the end of any lease, to exceed $15,000,000
in any period of twelve consecutive calendar months during the life of such
leases.

110

 

--------------------------------------------------------------------------------

 

Take-or-Pay or Other Prepayments

.  Allow arrangements with respect to the Oil and Gas Properties of the Parent,
the Borrower or any Restricted Subsidiary that would require the Parent, the
Borrower or such Restricted Subsidiary to deliver Hydrocarbons at some future
time without then or thereafter receiving full payment therefor to exceed three
(3) bcf of gas (on an mcf equivalent basis) in the aggregate.

Marketing Activities

.  Engage in marketing activities for any Hydrocarbons or enter into any
contracts related thereto other than (i) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from their proved Oil and Gas
Properties during the period of such contract, (ii) contracts for the sale of
Hydrocarbons scheduled or reasonably estimated to be produced from proved Oil
and Gas Properties of third parties during the period of such contract
associated with the Oil and Gas Properties of the Borrower and the other Loan
Party that the Borrower or one of the other Loan Party has the right to market
pursuant to joint operating agreements, joint development agreements,
unitization agreements or other similar contracts that are usual and customary
in the oil and gas business and (iii) other contracts for the purchase and/or
sale of Hydrocarbons of third parties (A) which have generally offsetting
provisions (i.e., corresponding pricing mechanics, delivery dates and points and
volumes) such that no “position” is taken, and (B) for which appropriate credit
support has been taken to alleviate the material credit risks of the
counterparty thereto.

No Foreign Subsidiaries or Foreign Operations

.  Create or acquire, directly or indirectly, on or after the Closing Date any
Subsidiary that is not organized under the laws of the United States or a state
thereof, or the District of Columbia, or engage in operations or acquire or own
assets or make any expenditure (whether such expenditure is capital, operating
or otherwise) in or related to, any Oil and Gas Properties not located within
the geographical boundaries of the United States of America.

Amendments to Organizational Documents

.  Amend, supplement or otherwise modify (or permit to be amended, supplemented
or modified) its Organizational Documents in any manner that would be materially
adverse to the Lenders.

Holding Company

.  Solely with respect to the Parent, own any Oil and Gas Properties, real
property, immovable property or material assets, incur Indebtedness, Liens or
liabilities, make Restricted Payments or engage in any operations or business
(other than (a) its direct or indirect ownership of the Borrower or the Parent’s
Subsidiaries, (b) providing employees and related services to the Borrower or
the Parent’s Subsidiaries, (c) making or holding Investments permitted under
Section 7.02 (other than Section 7.02(d), (e) and (h)), (d) incurring Junior
Lien Debt or other unsecured Indebtedness under Section 7.03(l), and providing
guarantees of the Indebtedness permitted under Section 7.03(a) and (e) making
Restricted Payments permitted under Section 7.06).

111

 

--------------------------------------------------------------------------------

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

Events of Default

.  Any of the following shall constitute an “Event of Default”:

(a)Non-Payment.  The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Committed Loan or
any L/C Obligation; (ii) within five (5) Business Days after the same becomes
due, any interest on any Committed Loan or on any L/C Obligation, or any fee due
hereunder; or (iii) within five Business Days that the same has come due, any
other amount payable hereunder or under any other Loan Document; or

(b)Specific Covenants.  The Parent or the Borrower fails to perform or observe
any term, covenant or agreement contained in any of Section 6.03(a),
Section 6.05(a) (with respect to the Borrower only), Section 6.11, Section 6.12,
Section 6.18 or Article VII; or

(c)Other Defaults.  Any Loan Party or the Public Parent fails to perform or
observe any other covenant or agreement (not specified in clause (a) or (b)
above) contained in any Loan Document on its part to be performed or observed
and such failure continues for 30 days after receipt of written notice from the
Administrative Agent of the occurrence of such failure; or

(d)Representations and Warranties.  Any representation, warranty, or
certification made or deemed made by or on behalf of the Borrower, any other
Loan Party or the Public Parent herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (or, to the extent that any such
representation, warranty or certification is qualified by materiality, such
representation, warranty or certification shall be incorrect in any respect)
when made or deemed made; or

(e)Cross-Default.  (i) The Parent, the Borrower or any Restricted Subsidiary
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Hedge
Transactions) having an aggregate principal amount (including undrawn committed
or available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, such Indebtedness to be demanded or to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Hedge Transaction an Early Termination Date (as defined in such Hedge
Transaction) resulting from any event of default under such Hedge Transaction as
to which the Parent, the Borrower or any Restricted Subsidiary (excluding
Immaterial Subsidiaries) is the Defaulting Party (as defined

112

 

--------------------------------------------------------------------------------

 

in such Hedge Transaction) and the Hedge Termination Value owed by the Parent,
the Borrower or such Restricted Subsidiary as a result thereof is greater than
the Threshold Amount; or

(f)Insolvency Proceedings, Etc.  Any Loan Party or any Restricted Subsidiary
(excluding Immaterial Subsidiaries) or the Public Parent institutes or consents
to the institution of any proceeding under any Debtor Relief Law, or makes a
general assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) Any Loan Party or any Restricted
Subsidiary (excluding Immaterial Subsidiaries) or the Public Parent becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

(h)Judgments.  There is entered against the Parent, the Borrower or any
Restricted Subsidiary (i) one or more final judgments or orders for the payment
of money in an aggregate amount (as to all such judgments or orders) exceeding
the Threshold Amount (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order or (B) there is a period of 30 consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect, (ii) the Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan that has resulted or could reasonably be
expected to result in a Material Adverse Effect or (iii) a Loan Party’s assets
constitute assets of a Benefit Plan or the Transactions would violate any state
statutes, applicable to a Loan Party that regulate investments of, and fiduciary
obligations with respect to, governmental plans, that are similar to the
provisions of Section 406 of ERISA or Section 4975 of the Code; or

(j)Invalidity of Loan Documents.  Any material provision of the Loan Documents,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party, the
Public Parent or any other Person contests in any manner the validity or
enforceability of any material provision of the Loan Documents; or any Loan
Party

113

 

--------------------------------------------------------------------------------

 

or the Public Parent denies that it has any material or further liability or
obligation under any material provision of the Loan Documents, or purports to
revoke, terminate or rescind any material provision of the Loan Documents; or

(k)Change of Control.  There occurs any Change of Control;

(l)Security Instruments.  Any Security Instrument after delivery thereof
pursuant to the Security Agreement or Section 4.01, Section 6.12 or Section 6.14
hereof shall for any reason (other than pursuant to the terms thereof) cease to
create a valid and perfected first-priority Lien (subject to Liens permitted by
Section 7.01) on any material portion of the Collateral purported to be covered
by the Security Instruments; or

(m)Junior Lien Financing Documentation.  Any of the Obligations of the Loan
Parties under the Loan Documents or any other Secured Obligation for any reason
shall cease to be “First Lien Obligations” (or any comparable term) under, and
as defined in, the Junior Lien Intercreditor Agreement under, and as defined in
any Junior Lien Financing Documentation or the lien subordination provisions set
forth in any Junior Lien Financing Documentation shall, in whole or in part,
cease to be effective or cease to be legally valid, binding and enforceable
against the holders of any Junior Lien Debt, if applicable.

Remedies Upon Event of Default

.  If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of Majority Lenders, take any or all of the following
actions:

(a)declare the commitment of each Lender to make Committed Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Committed Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(c)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d)exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code, the
obligation of each Lender to make Committed Loans and any obligation of each L/C
Issuer to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Committed Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of, and without the need for notice from, the Administrative Agent or any
Lender.

114

 

--------------------------------------------------------------------------------

 

Application of Funds

.  After the exercise of remedies provided for in Section 8.02 (or after the
Committed Loans have automatically become immediately due and payable and the
L/C Obligations have automatically been required to be Cash Collateralized as
set forth in the proviso to Section 8.02), any amounts received on account of
the Secured Obligations shall be applied by the Administrative Agent in the
following order:

(a)First, to payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

(b)Second, to payment of that portion of the Secured Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders and the L/C Issuers (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuers (including fees and time charges for attorneys who may be employees of
any Lender or any L/C Issuer) and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

(c)Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Committed Loans,
L/C Borrowings and other Secured Obligations, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

(d)Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Committed Loans and L/C Borrowings, amounts payable
under Hedge Transactions, amounts payable under Treasury Management Services
Agreements, and to the Administrative Agent for the account of each L/C Issuer,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit, ratably among the Lenders, the L/C Issuers
and the Lender Counterparties, in proportion to the respective amounts described
in this clause Fourth held by them; and

(e)Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(d), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Secured Obligations, if any, in the order set forth above.

ARTICLE IX
ADMINISTRATIVE AGENT

Appointment and Authority

.

(a)Each of the Lenders and each L/C Issuer hereby irrevocably appoints Bank of
Montreal to act on its behalf as the Administrative Agent hereunder and under
the other Loan

115

 

--------------------------------------------------------------------------------

 

Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  Except to the extent Sections 9.01(b) and 9.06
expressly contemplate rights of others, the provisions of this Article IX are
solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.

(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender and
potential Lender Counterparty) and each L/C Issuer hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender and
such L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Secured Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Instruments, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

Rights as a Lender

.  The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

Exculpatory Provisions

.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents.  Without
limiting the generality of the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

116

 

--------------------------------------------------------------------------------

 

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.02 and 10.01) or (ii) in the absence of
its own gross negligence or willful misconduct, in each case as determined in a
final, non-appealable judgment by a court of competent jurisdiction.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Instruments, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Reliance by Administrative Agent

.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Committed Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Committed Loan or the issuance of
such Letter of Credit.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Delegation of Duties

.  The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative

117

 

--------------------------------------------------------------------------------

 

Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article IX shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.

Resignation of Administrative Agent

.  The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower.  Upon receipt of any such notice
of resignation, the Majority Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may (in consultation with the Borrower) on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time as the Majority
Lenders appoint a successor Administrative Agent as provided for above in this
Section 9.06.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section 9.06).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article IX and Section 10.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Bank of Montreal as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as an L/C Issuer.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make

118

 

--------------------------------------------------------------------------------

 

other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.

Non-Reliance on Administrative Agent and Other Lenders

.  Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

No Other Duties, Etc.

.  Anything herein to the contrary notwithstanding, the Arranger shall not have
any powers, duties or responsibilities under this Agreement, except in its
capacity (and solely in such capacity), as applicable, as the Administrative
Agent, a Lender or an L/C Issuer hereunder.

Administrative Agent May File Proofs of Claim

.  In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Committed Loan or L/C Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Committed Loans, L/C Obligations and all
other Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuers and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuers and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuers and
the Administrative Agent under Sections 2.03(j) and (k), 2.09 and 10.04) allowed
in such judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 10.04.

119

 

--------------------------------------------------------------------------------

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or any L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or any L/C Issuer in any such proceeding.

Collateral and Guaranty Matters

.  The Lenders and the L/C Issuers irrevocably authorize:

(a)and instruct the Administrative Agent to release (and the following shall
automatically be released without any further action on the part of any Person):
any Lien on any property granted to or held by the Administrative Agent under
any Loan Document (i) upon termination of the Aggregate Commitments and payment
in full of all Obligations (other than contingent indemnification obligations
and, for the avoidance of doubt, without regard to whether any obligations with
respect to Hedge Transactions and obligations with respect to Treasury
Management Services Agreements have been paid or remain outstanding) and the
expiration, termination or Cash Collateralization in full of all Letters of
Credit, (ii) which property is Disposed of or to be Disposed of as part of or in
connection with any Disposition permitted hereunder or under any other Loan
Document, (iii) which property is owned by a Subsidiary at the time it is
designated an Unrestricted Subsidiary, or (iv) subject to Section 10.01, if
approved, authorized or ratified in writing by the Majority Lenders;

(b)and instruct the Administrative Agent to release (and the following
Guarantors shall automatically be released without any further action on the
part of any Person): (i) any Guarantor from its obligations under the Guaranty
or any Security Instruments if such Person ceases to be a Restricted Subsidiary
as a result of a transaction permitted hereunder and (ii) any Restricted
Subsidiary from its obligations under any Security Instrument upon its
designation as an Unrestricted Subsidiary; and

(c)the Administrative Agent to subordinate or release any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i) or
Section 7.01(j).

Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Security Instruments or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

The benefit of the Security Documents and the provisions of this Agreement and
the other Loan Documents relating to the Collateral shall also extend to, secure
and be available on a pro rata basis (as set forth in Section 8.03 of this
Agreement) to each Lender Counterparty to a Hedge Transaction with respect to
any obligations of the Borrower or any Loan Party arising under such

120

 

--------------------------------------------------------------------------------

 

Hedge Transaction, but only with respect to any Hedge Transaction, and the
transactions thereunder, that were entered into while such Person or its
Affiliate was a Lender or prior to such time, until either (x) such obligations
arising under such Hedge Transaction are paid in full or otherwise expire or are
terminated or (y) the Security Instruments are otherwise released in accordance
with Section 9.10(a) or terminate; provided that with respect to any Hedge
Transaction that remains secured after the counterparty thereto is no longer a
Lender Counterparty or the outstanding Obligations have been repaid in full and
the Aggregate Commitments have terminated, the provisions of this Article IX
shall also continue to apply to such counterparty in consideration of its
benefits hereunder and each such counterparty shall, if requested by the
Administrative Agent, promptly execute and deliver to the Administrative Agent
all such other documents, agreements and instruments reasonably requested by the
Administrative Agent to evidence the continued applicability of the provisions
of this Article IX.

Flood Insurance

.  The Administrative Agent has adopted internal policies and procedures that
address requirements placed on federally regulated lenders under the Flood
Insurance Regulations.  The Administrative Agent will post on the Platform (or
otherwise distribute to each lender in the syndicate) documents that it
receives, if any, in connection with the Flood Insurance Regulations, provided
that each Lender and Participant in the facility acknowledges and agrees that
each federally regulated lender (whether acting as a Lender or a Participant in
the facility) is responsible for assuring its own compliance with the Flood
Insurance Regulations.

Intercreditor Agreements

.  Each Lender (and each Person that becomes a Lender hereunder pursuant
Section 10.06) hereby irrevocably authorizes and directors the Administrative
Agent to enter into any other Junior Lien Intercreditor Agreement on behalf of
such Lender, in each case, as needed to effectuate the transactions permitted by
this Agreement and agrees that the Administrative Agent may take such actions on
its behalf as is contemplated by the terms of such applicable intercreditor
agreement.  Without limiting the provisions of Sections 9.03 and 10.04, each
Lender hereby consents to the Administrative Agent and any successor serving in
such capacity and agrees not to assert any claim (including as a result of any
conflict of interest) against the Administrative Agent, or any such successor,
arising from the role of the Administrative Agent or such successor under the
Loan Documents or any such intercreditor agreement so long as it is either
acting in accordance with the terms of such documents and otherwise has not
engaged in gross negligence or willful misconduct (as determined in a final and
non-appealable judgment by a court of competent jurisdiction).  In addition, the
Administrative Agent to, without any further consent of any Lender (other than
the consent as to the form of Junior Lien Intercreditor Agreement contemplated
by the definition of “Junior Lien Intercreditor Agreement”), enter into a Junior
Lien Intercreditor Agreement with the collateral agent or other representatives
of the holders of Indebtedness permitted under Section 7.03 that is intended to
be secured on a junior basis to the Liens securing the Secured Obligations, in
each case, where such Indebtedness is secured by Liens permitted under
Section 7.01.  The Administrative Agent may rely exclusively on a certificate of
a Responsible Officer of the Borrower as to whether any such other Liens are
permitted.  Any Junior Lien Intercreditor Agreement entered into by the
Administrative Agent in accordance with the terms of this Agreement shall be
binding on the Secured Parties.

121

 

--------------------------------------------------------------------------------

 

Section 9.13Enforcement.  Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against any Loan Party
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 9.01 for the benefit of
all the Lenders and any L/C Issuer; provided that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from enforcing its right to payment when due of the principal of
and interest on its Loans, fees and other amounts owing to such Lender under the
Loan Documents, (d) any Lender from exercising setoff rights AFTER CONSULTATION
WITH THE ADMINISTRATIVE AGENT in accordance with Section 10.08 (subject to the
terms of Section 2.13) or (e) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law.

Credit Bidding

.  During the continuance of an Event of Default, the Secured Parties hereby
irrevocably authorize the Administrative Agent, at the direction of the Majority
Lenders, to credit bid all or any portion of the Secured Obligations (including
by accepting some or all of the Collateral in satisfaction of some or all of the
Secured Obligations pursuant to a deed in lieu of foreclosure or otherwise) and
in such manner purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral (a) at any sale thereof conducted
under the provisions of the Bankruptcy Code, including under Sections 363, 1123
or 1129 of the Bankruptcy Code, or any similar laws in any other jurisdictions
to which a Secured Party is subject, or (b) at any other sale, foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law.  In connection with any such
credit bid and purchase, the Secured Obligations owed to the Secured Parties
shall be entitled to be credit bid by the Administrative Agent at the direction
of the Majority Lenders on a ratable basis (with Secured Obligations with
respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that shall vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase).  In connection with any such bid (i) the Administrative Agent shall
be authorized to form one or more acquisition vehicles and to assign any
successful credit bid to such acquisition vehicle or vehicles, (ii) each of the
Secured Parties’ ratable interests in the Secured Obligations which were credit
bid shall be deemed without any further action under this Agreement to be
assigned to such vehicle or vehicles for the purpose of closing such sale,
(iii) the Administrative Agent shall be authorized to adopt documents providing
for the governance of the acquisition vehicle or vehicles (provided that any
actions by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any Disposition of the assets or equity interests thereof,
shall be governed, directly or indirectly, by, and the governing documents shall
provide for, control by the vote of the Majority Lenders or their permitted
assignees under the terms of this Agreement or the governing documents of the
applicable acquisition vehicle or vehicles, as the case may be, irrespective of
the termination of this Agreement and without giving effect to the limitations
on actions by the

122

 

--------------------------------------------------------------------------------

 

Majority Lenders contained in Section 10.01 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Secured Obligations that are assigned
to an acquisition vehicle are not used to acquire Collateral for any reason,
such Secured Obligations shall automatically be reassigned to the Secured
Parties pro rata and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Secured Obligations shall automatically
be cancelled, without the need for any Secured Party or any acquisition vehicle
to take any further action.  Notwithstanding that the ratable portion of the
Secured Obligations of each Secured Party are deemed assigned to the acquisition
vehicle or vehicles as set forth in clause (ii) above, each Secured Party shall
execute such documents and provide such information regarding the Secured Party
(and/or any designee of the Secured Party that will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.  For the avoidance of doubt,
Secured Obligations under a Hedge Transaction shall not be subject to a credit
bid without the prior written consent of the relevant Lender Counterparty
thereto.

Certain ERISA Matters

.

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
that at least one of the following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Committed Loans, the Letters of Credit, the Commitments or this Agreement;

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable, and the
conditions of such exemption have been satisfied, with respect to such Lender’s
entrance into, participation in, administration of and performance of the
Committed Loans, the Letters of Credit, the Commitments and this Agreement, or;

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Committed Loans, the
Letters of Credit, the Commitments and this Agreement, and (C) the entrance
into, participation in, administration of

123

 

--------------------------------------------------------------------------------

 

and performance of the Committed Loans, the Letters of Credit, the Commitments
and this Agreement satisfies the requirements of sub-sections (a) through (g) of
Part I of PTE 84‑14.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender, such Lender further (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Parent, the
Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the
Committed Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

ARTICLE X
MISCELLANEOUS

Amendments, Etc

.  No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Majority
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(b)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(c)reduce the principal of, or the rate of interest specified herein on, any
Committed Loan or L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Majority Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest or Letter of Credit Fees
at the Default Rate;

(d)change Section 2.14 or Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
adversely affected thereby;

(e)change any provision of this Section 10.01 or the definition of “Majority
Lenders”, “Required Lenders”, “Applicable Percentage” or any other provision
hereof specifying

124

 

--------------------------------------------------------------------------------

 

the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender;

(f)amend, modify or waive this Agreement (including, without limitation,
Section 8.03 hereof) or the Security Agreement so as to alter the ratable
treatment of Secured Obligations arising under the Loan Documents and Secured
Obligations arising under Hedge Transactions or the definition of “Lender
Counterparty”, “Hedge Transactions”, “Obligations” or “Secured Obligations” in a
manner adverse to any Lender Counterparty except with the written consent of
each affected Lender Counterparty;

(g)release all or substantially all of the value of the Guaranty (except as
permitted in the Security Instruments or this Agreement) without the written
consent of each Lender;

(h)amend any provision of Section 2.05(c) or Section 2.05(d) relating to the
automatic reduction of the Borrowing Base set forth therein, in each case
without the written consent of the Required Lenders; provided that a Scheduled
Determination and the delivery of an Engineering Report may be postponed by the
Majority Lenders; or

(i)release all or substantially all of the Collateral in any transaction or
series of related transactions (except as permitted in the Security Instruments
or this Agreement), without the written consent of each Lender;

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) Section 10.06(g) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Committed Loans are being funded by an SPC at the time of such
amendment, waiver or other modification.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except as provided in
clauses (a), (b), (c) and (to the extent such Defaulting Lender’s rights are
directly and adversely affected thereby) (e) above.

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to the any Junior Lien Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement that is
for the purpose of adding any holders of Junior Lien Debt, as expressly
contemplated by the terms of such Junior Lien Intercreditor Agreement or such
other intercreditor agreement or arrangement permitted under this Agreement, as
applicable (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing; provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders); provided, further, that no such
agreement shall

125

 

--------------------------------------------------------------------------------

 

amend, modify or otherwise affect the rights or duties of the Administrative
Agent hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent.

Notices; Effectiveness; Electronic Communication

.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)if to the Borrower, the Administrative Agent or an L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article II by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

126

 

--------------------------------------------------------------------------------

 

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE
AGENT PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Parent, the Borrower, any Lender, any L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Parent’s, the Borrower’s or the Administrative Agent’s transmission of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Parent, the
Borrower, any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d)Change of Address, Etc.  Each of the Parent, the Borrower, the Administrative
Agent and the L/C Issuers may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent and each L/C Issuer.  In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

(e)Reliance by Administrative Agent, L/C Issuer and Lenders.  The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices purportedly given by or on behalf of the Parent or the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
each L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Parent or the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

No Waiver; Cumulative Remedies

.  No failure by any Person to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any

127

 

--------------------------------------------------------------------------------

 

other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

Expenses; Indemnity; Damage Waiver

.

(a)Costs and Expenses.  The Borrower shall pay (i) all reasonable and documented
out of pocket expenses incurred by the Administrative Agent and its Affiliates
(including the documented reasonable fees, charges and disbursements of Mayer
Brown LLP, in its capacity as counsel for the Administrative Agent and one
counsel in each appropriate local jurisdiction (which may include a special
counsel acting in multiple jurisdictions)), in connection with the syndication
of the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out of pocket expenses
incurred by each L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer and one counsel in each appropriate local jurisdiction (which may
include a special counsel acting in multiple jurisdictions)), and shall pay all
fees and time charges for one counsel of the Administrative Agent, any Lender or
any L/C Issuer and one counsel in each appropriate local jurisdiction (which may
include a special counsel acting in multiple jurisdictions), in connection with
the enforcement of its rights (A) in connection with this Agreement and the
other Loan Documents, including its rights under this Section 10.04, or (B) in
connection with the Committed Loans made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Committed Loans or Letters of
Credit.

(b)Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of one counsel for all such Persons, taken
as a whole, and, if necessary, by a single firm of local counsel in each
appropriate jurisdiction for all such Persons, taken as a whole (unless there is
an actual or perceived conflict of interest in which case, each such Person may,
with the consent of the Borrower (not to be unreasonably withheld or delayed)
retain its own counsel), and shall indemnify and hold harmless each Indemnitee
from all documented and reasonable out of pocket fees and time charges and
disbursements for one counsel for all such Persons, taken as a whole, and, if
necessary, by a single firm of local counsel in each appropriate jurisdiction
for all such Persons, taken as a whole (unless there is an actual or perceived
conflict of interest in which case, each such Person may, with the consent of
the Borrower (not to be unreasonably withheld or delayed) retain its own
counsel), incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower, any other Loan Party or the Public Parent
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of

128

 

--------------------------------------------------------------------------------

 

their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any
Committed Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower, any other Loan Party or any
Restricted Subsidiary, or any Environmental Liability related in any way to the
Borrower, any other Loan Party or any Restricted Subsidiary, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, any other Loan Party or the Public
Parent, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and non-appealable judgment to
have resulted from the gross negligence or willful misconduct of such Indemnitee
or (y) result from a claim brought by the Borrower, any other Loan Party or the
Public Parent against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower, such
Loan Party or the Public Parent has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent
jurisdiction.  No Loan Party will, without the prior written consent of the
relevant Indemnitee (which consent shall not be unreasonably withheld), effect
any settlement of any pending or threatened claim, litigation, investigation or
proceeding (any of the foregoing, a “Proceeding”) against an Indemnitee in
respect of which indemnity could have been sought hereunder by such Indemnitee
unless (i) such settlement includes an unconditional release of such Indemnitee
from all liability or claims that are the subject matter of such Proceeding and
(ii) does not include any statement as to any admission.  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 10.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Public Parent, the
Parent, the Borrower, any other Loan Party, any of their respective directors,
employees, stockholders or creditors, or an Indemnitee or any other Person.

(c)Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section 10.04 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the applicable L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the applicable L/C Issuer or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the
applicable L/C Issuer in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such sub-agent)
or applicable L/C Issuer in

129

 

--------------------------------------------------------------------------------

 

connection with such capacity.  The obligations of the Lenders under this
clause (c) are subject to the provisions of Section 2.13(d).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, neither the Parent nor the Borrower shall assert, and each
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Committed Loan or
Letter of Credit or the use of the proceeds thereof.  No Indemnitee referred to
in clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and
non-appealable judgment of a court of competent jurisdiction.

(e)Payments.  All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor.

(f)Survival.  The agreements in this Section 10.04 shall survive the resignation
of the Administrative Agent and any L/C Issuer, the replacement of any Lender,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

Payments Set Aside

.  To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the applicable L/C Issuer or any Lender, or the
Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

Successors and Assigns

.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and

130

 

--------------------------------------------------------------------------------

 

assigns permitted hereby, except that neither the Parent nor the Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
clause (b) of this Section 10.06, (ii) by way of participation in accordance
with the provisions of clause (d) of this Section 10.06, (iii) by way of pledge
or assignment of a security interest subject to the restrictions of clause (f)
of this Section 10.06, or (iv) to an SPC in accordance with the provisions of
clause (g) of this Section 10.06 (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in clause (d) of this Section 10.06 and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Committed Loans (including
for purposes of this clause (b), participations in L/C Obligations) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Committed Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B)in any case not described in clause (b)(i)(A) of this Section 10.06, the
aggregate amount of the Commitment (which for this purpose includes Committed
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Committed Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if a “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Committed Loans or the
Commitment assigned;

131

 

--------------------------------------------------------------------------------

 

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section 10.06 and, in
addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and the consent of the L/C Issuers (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee per assignment payable by the assignor (subject
to Section 10.13(a)) directly to the Administrative Agent in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)No Assignment to Parent, Borrower or Affiliates.  No such assignment shall be
made to the Public Parent, the Parent, the Borrower, any Permitted Holder, or
any of the Parent’s or the Borrower’s Affiliates or Subsidiaries.

(vi)No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.

(vii)No Assignment to Defaulting Lenders.  No such assignment shall be made to a
Defaulting Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 10.06, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not

132

 

--------------------------------------------------------------------------------

 

comply with this clause (b) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with clause (d) of this Section 10.06.

(c)Register.  The Administrative Agent, acting solely for this purpose as a
non‑fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Committed Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Parent, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower, the
Parent or any of the Borrower’s or the Parent’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Committed Loans (including such Lender’s participations in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Parent, the Borrower, the Administrative Agent, the Lenders and
the L/C Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to clause (e) of this
Section 10.06, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04, and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section 10.06.  To the extent permitted by Law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.14 as though it
were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Committed Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that

133

 

--------------------------------------------------------------------------------

 

such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or Section 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(f) as though it were a
Lender.

(f)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g)Special Purpose Funding Vehicles.  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.13(b)(ii).  Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder.  The making of a Committed Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Committed Loan were made by such Granting Lender.  In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of

134

 

--------------------------------------------------------------------------------

 

the United States or any State thereof.  Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee to the Administrative Agent in the amount of $3,500, assign all
or any portion of its right to receive payment with respect to any Committed
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Committed Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

(h)Resignation as an L/C Issuer after Assignment.  Notwithstanding anything to
the contrary contained herein, if at any time an L/C Issuer assigns all of its
Commitment and Committed Loans pursuant to clause (b) above, such L/C Issuer
may, upon 30 days’ notice to the Borrower and the Lenders, resign as an L/C
Issuer.  In the event of any such resignation as L/C Issuer, the Borrower shall
be entitled to appoint from among the Lenders a successor L/C Issuer hereunder
(and any such appointment shall be subject to the acceptance of such appointed
Lender); provided, however, that no failure by the Borrower to appoint any such
successor shall affect the resignation of the exiting L/C Issuer as L/C
Issuer.  If such L/C Issuer resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(d)).  Upon the appointment of a
successor L/C Issuer, (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer and
(ii) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the exiting L/C Issuer to effectively
assume the obligations of exiting L/C Issuer with respect to such Letters of
Credit.

Treatment of Certain Information; Confidentiality

.  Each of the Administrative Agent, the Lenders and each L/C Issuer agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.07, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower, the Parent or the Public Parent
and the respective obligations or any of them, (g) to credit rating agencies,
the CUSIP Service Bureau and credit insurers, (h) with the consent of the Parent
or the Borrower or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 10.07 or
(y) becomes available to the Administrative Agent, any Lender,

135

 

--------------------------------------------------------------------------------

 

any L/C Issuer or any of their respective Affiliates on a non-confidential basis
from a source other than the Borrower.

For purposes of this Section 10.07, “Information” means all information received
from the Parent, the Borrower or any Subsidiary relating to the Parent, the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
any L/C Issuer on a non-confidential basis prior to disclosure by the Parent,
the Borrower or any Subsidiary; provided that, in the case of information
received from the Parent, the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as nonpublic and
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section 10.07 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to confidential information of a similar nature.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Public Parent, the Parent, the Borrower or a Subsidiary, as the case may be,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

In addition, the Arranger, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and the substantive terms of this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Arranger, the Administrative Agent or a Lender, as
applicable, in connection with the administration of this Agreement, the other
Loan Documents and the Commitments.

Right of Setoff

.  If an Event of Default shall have occurred and be continuing, each Lender,
each L/C Issuer and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the Parent
or the Borrower against any and all of the obligations of the Parent or the
Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer, irrespective of whether or not such
Lender or such L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Parent or the Borrower
may be contingent or unmatured or are owed to a branch or office of such Lender
or such L/C Issuer different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section 10.08 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
L/C Issuer or their respective Affiliates may have.  EACH LENDER AND EACH L/C
ISSUER AGREES TO CONSULT WITH THE ADMINISTRATIVE AGENT PRIOR TO EXERCISING ANY
SUCH SETOFF AND APPLICATION.  Each Lender and each L/C Issuer agrees to notify
the Parent or the Borrower and the Administrative Agent promptly after any

136

 

--------------------------------------------------------------------------------

 

such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

Interest Rate Limitation

.  Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Committed Loans or, if it exceeds such unpaid principal,
refunded to the Borrower.  In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Counterparts; Integration; Effectiveness

.  This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof, supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  Except as
provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy facsimile,
photocopy or by sending a scanned copy by electronic mail shall be effective as
delivery of a manually executed counterpart of this Agreement.  To the extent
any inconsistency exists between this Agreement and any other Loan Document, the
terms of this Agreement shall be deemed controlling.

Survival of Representations and Warranties

.  All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by the Administrative Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Committed Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

Severability

.  If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and

137

 

--------------------------------------------------------------------------------

 

enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

Replacement of Lenders

.  If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) any
Lender is a Defaulting Lender, or (iv) any Lender is unwilling to approve an
increase in the Borrowing Base or any amendment to this Agreement requiring all
Lenders approval or consent that, in each case, has been approved by the
Required Lenders, but requires approval of such Lender to be effective, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

(a)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Committed Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)in the case of an assignment resulting from clause (iv) above, such
assignment will result in effectiveness of such increase or amendment; and

(e)such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Assumption necessary to
effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section 10.13.

Governing Law; Jurisdiction; Etc

.

138

 

--------------------------------------------------------------------------------

 

(a)GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK
SITTING IN NEW YORK COUNTY, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT A PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANOTHER PARTY
HERETO OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN CLAUSE (b) OF THIS SECTION 10.14.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Waiver of Jury Trial

.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE,

139

 

--------------------------------------------------------------------------------

 

AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

No Advisory or Fiduciary Responsibility

.

In connection with all aspects of each transaction contemplated hereby, each of
the Parent and the Borrower acknowledges and agrees that: (i) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Parent, the Borrower and their Affiliates, on
the one hand, and the Administrative Agent, the Arranger and the Lenders, on the
other hand, and the Parent and the Borrower are capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent, the
Arranger and each Lender is and has been acting solely as a principal and is not
the financial advisor, agent or fiduciary, for the Parent, the Borrower or any
of its Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent, the Arranger nor any Lender has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent, the Arranger or any Lender has advised or is currently
advising the Parent, the Borrower or any of their respective Affiliates on other
matters) and neither the Administrative Agent nor the Arranger or any Lender has
any obligation to the Parent, the Borrower or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Arranger, each Lender and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Parent, the Borrower and their respective Affiliates,
and neither the Administrative Agent nor the Arranger or any Lender has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Administrative Agent, the Arranger and
the Lenders have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Parent and the Borrower have consulted their
respective own legal, accounting, regulatory and tax advisors to the extent it
has deemed appropriate.  Each of the Parent and the Borrower hereby waives and
releases, to the fullest extent permitted by Law, any claims that it may have
against the Administrative Agent, the Arranger and each Lender with respect to
any breach or alleged breach of agency or fiduciary duty in connection with the
Transactions.

USA PATRIOT Act Notice

.  Each Lender and each L/C Issuer that is subject to the PATRIOT Act and the
Administrative Agent (for itself and not on behalf of any

140

 

--------------------------------------------------------------------------------

 

Lender) hereby notifies the Parent and the Borrower that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrower and the Guarantors, which information
includes the name and address of the Borrower and other information that will
allow such Lender, L/C Issuer or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the PATRIOT Act.  The Borrower shall
promptly provide such additional information and documentation reasonably
requested by any Lender, L/C Issuer or the Administrative Agent as may be
necessary for such Lender, L/C Issuer or the Administrative Agent to comply with
its obligations under the PATRIOT Act.

Electronic Execution of Assignments and Certain Other Documents

.  The words “execute”, “execution”, “signed”, “signature” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

Keepwell

.  Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally, and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under the Guaranty in respect of any Hedge Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 10.19 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.19, or
otherwise under this Agreement, voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  The obligations of each Qualified ECP Guarantor under this
Section 10.19 shall remain in full force and effect until the payment in full of
the Obligations and the termination of this Agreement and the Guaranty.  Each
Qualified ECP Guarantor intends that this Section 10.19 constitute, and this
Section 10.19 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

 

141

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

AMPLIFY ENERGY OPERATING

LLC, as the Borrower

By:     /s/ Martyn Willsher                        .

Name: Martyn Willsher

Title:   Senior Vice President

            and Chief Financial Officer

 

 

 

AMPLIFY ACQUISITIONCO INC.,

as Parent

By:      /s/ Martyn Willsher                         .

Name: Martyn Willsher

Title:   Senior Vice President

            and Chief Financial Officer

 

 



Signature Page to Credit Agreement

 

 



 

--------------------------------------------------------------------------------

 

 

BANK OF MONTREAL,

as Administrative Agent and an L/C Issuer

By:      /s/ James V. Ducote                        

Name: James V. Ducote

Title:   Managing Director



Signature Page to Credit Agreement

 

 



--------------------------------------------------------------------------------

 

BANK OF MONTREAL,

as Lender

By:      /s/ James V. Ducote                    .

Name: James V. Ducote

Title:   Managing Director



Signature Page to Credit Agreement

 

 



--------------------------------------------------------------------------------

 

Bank of America, N.A.,

as Lender

By:      /s/ Raza Jafferi                    .

Name: Raza Jafferi

Title:   Director



Signature Page to Credit Agreement

 

 



--------------------------------------------------------------------------------

 

Citibank, N.A.

as Lender

By:      /s/ Cliff Vaz                   .

Name: Cliff Vaz

Title:   Vice President



Signature Page to Credit Agreement

 

 



--------------------------------------------------------------------------------

 

Regions Bank,

as Lender

By:      /s/ Daniel G. Steele                    .

Name: Daniel G. Steele

Title:   Managing Director



Signature Page to Credit Agreement

 

 



--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,

as Lender

By:      /s/ Mark E. Thompson                   .

Name: Mark E. Thompson

Title:   Senior Vice President



Signature Page to Credit Agreement

 

 



--------------------------------------------------------------------------------

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,

as Lender

By:      /s/ Donovan C. Broussard                   .

Name: Donovan C. Broussard

Title:   Authorized Signatory

 

By:      /s/ Trudy Nelson                  .

Name: Trudy Nelson

Title:   Authorized Signatory



Signature Page to Credit Agreement

 

 



--------------------------------------------------------------------------------

 

KeyBank, National Association,

as Lender

By:      /s/ George E. McKean                    .

Name: George E. McKean

Title:   Senior Vice President



Signature Page to Credit Agreement

 

 



--------------------------------------------------------------------------------

 

HANCOCK WHITNEY BANK,

as Lender

By:      /s/ Parker U. Mears                    .

Name: Parker U. Mears

Title:   Senior Vice President



Signature Page to Credit Agreement

 

 



--------------------------------------------------------------------------------

 

UBS Ag, Stamford Branch

as Lender

By:      /s/ Darlene Arias                    .

Name: Darlene Arias

Title:   Director

 

 

By:      /s/ Kenneth Chin                    .

Name: Kenneth Chin

Title:   Director



Signature Page to Credit Agreement

 

 



--------------------------------------------------------------------------------

 

GOLDMAN SACHS BANK USA,

as Lender

By:      /s/ Ryan Durkin                    .

Name: Ryan Durkin

Title:   Authorized Signatory



Signature Page to Credit Agreement

 

 



 